       Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 1 of 158



                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA


ROY CETLIN, Individually, AS ASSIGNEE
                                                                  2:19-CV-469
OF MAUD CETLIN AND CASSANDRA                Civil Action No. 19-___
CETLIN, AS SUCCESSOR-IN-INTEREST
TO CEROY INC., ON BEHALF OF 2230439
ONTARIO LTD., and on Behalf of All Others
Similarly Situated,

                          Plaintiffs,

      vs.

UNITED STATES STEEL CORPORATION,            JURY TRIAL DEMANDED
MARIO LONGHI, DAVID B. BURRITT,
AND DAN LESNAK,

                          Defendants.


                       CLASS ACTION COMPLAINT
            FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 2 of 158



                                                   TABLE OF CONTENTS

SUMMARY OF THE ACTION ................................................................................................. 2

JURISDICTION AND VENUE ................................................................................................. 9

THE PARTIES .......................................................................................................................... 10

   I.             PLAINTIFFS ........................................................................................................... 10

   II.            DEFENDANTS ....................................................................................................... 10

         A. U.S. Steel Corp. .......................................................................................................... 10

         B. The Individual Defendants ......................................................................................... 11

            1.     Mario Longhi .......................................................................................................... 11

            2.     David Burritt ........................................................................................................... 12

            3.     Dan Lesnak ............................................................................................................. 13

RELEVANT NON-PARTIES .................................................................................................. 14

STATEMENT OF FACTS ....................................................................................................... 17

   I.             COMPANY BACKGROUND ................................................................................ 17

        A. U.S. Steel’s Core Business Products .......................................................................... 17

            1.     The Flat-Rolled Segment ........................................................................................ 17

            2.     The Tubular Segment.............................................................................................. 20

            3.     The European Segment ........................................................................................... 21

         B. After Years of Consecutive Losses, Defendants Implement the “Carnegie Way”
            Initiative...................................................................................................................... 22

   II.            THE U.S. STEEL MARKET DRASTICALLY DETERIORATES
                  DURING 2015 ......................................................................................................... 23

        A. Market Factors Resulting in the Deterioration of the Steel Market in 2015 .............. 23

        B. The Deterioration of the Steel Market Forces U.S. Steel to the Brink of Bankruptcy 26

   III.           U.S. STEEL ABANDONS THE EMPLOYEE ENGAGEMENT AND
                  RELIABILITY CENTERED MAINTENANCE CARNEGIE WAY INITIATIVES
                  AND FOCUSES SOLELY ON RUTHLESS COST-CUTTING TO SALVAGE


                                                                     ii
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 3 of 158



             THE BOTTOM LINE .............................................................................................. 28

      A. Defendants Abandoned Employee Engagement ........................................................ 28

      B. Defendants Abandoned Reliability Centered Maintenance ....................................... 29

      C. Defendants Implement Extreme Cost-Cutting Measures Under the Operational
         Excellence Carnegie Way Initiative to Save the Bottom Line ................................... 33

        1.    U.S. Steel’s Massive Layoffs Result in Safety Violations ..................................... 33

        2.    Defendants Instruct Plant Managers “Don’t Buy, Get By” and Forces them to “Jury
              Rig” Broken Machinery .......................................................................................... 38

      D. U.S. Steel Slashes Capital Spending .......................................................................... 43

 IV.         CARNEGIE WAY PURPORTED COST SAVINGS WERE A SHAM ................ 45

 V.          THE U.S. STEEL DEFENDANTS’ DECISION TO DEFER MAINTENANCE
             AND CAPITAL INVESTMENTS RESULTS IN COSTLY, UNPLANNED
             OUTAGES, LOWER UTILIZATION RATES, AND LOWER CAPACITY AT
             U.S. STEEL FACILITIES ....................................................................................... 48

 VI.         THE INDIVIDUAL DEFENDANTS WERE AWARE THAT U.S. STEEL
             WAS DEFERRING IMPORTANT MAINTENANCE AND REPAIRS
             THROUGH THE DAILY REPORT OF OPERATIONS AND OPERATING
             EFFICIENCY REPORT .......................................................................................... 55

 VII.        U.S. STEEL PROVIDES SWORN TESTIMONY CORROBORATING THE
             DRO AND OER REPORTS THAT, CONTRARY TO THE INDIVIDUAL
             DEFENDANTS’ PUBLIC STATEMENTS, U.S. STEEL IS NOT INVESTING
             IN, AND MAINTAINING ITS FACILITIES ......................................................... 58

 VIII.       U.S. STEEL LAUNCHES STRATEGICALLY TIMED SECONDARY
             OFFERING .............................................................................................................. 63

 IX.         WITH THE “WRITING ON THE WALL,” DEFENDANTS LONGHI AND
             BURRITT QUICKLY SELL THE MAJORITY OF THEIR PERSONAL
             HOLDINGS OF U.S. STEEL STOCK .................................................................... 65

 X.          U.S. STEEL’S DECREASED PRODUCTION AND CAPACITY UTILIZATION
             CAUSE THE COMPANY TO LOSE SIGNIFICANT MARKET SHARE ........... 67

 XI.         THE FAILURE OF “CARNEGIE WAY” RESULTS IN DEFENDANT
             LONGHI BEING PHASED OUT AS CEO ............................................................ 71

DEFENDANTS’ MATERIALLY FALSE AND MISLEADING CLASS PERIOD............... 71

 I.          FALSE AND MISLEADING STATEMENTS IN THE JANUARY 2016 PRESS


                                                               iii
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 4 of 158



          RELEASE AND PRESENTATIONS ..................................................................... 72

II.       FALSE AND MISLEADING STATEMENTS ON THE JANUARY 27, 2016
          INVESTOR CONFERENCE CALL ....................................................................... 75

III.      FALSE AND MISLEADING STATEMENTS IN THE 2015 FORM 10-K .......... 76

IV.       FALSE AND MISLEADING STATEMENTS IN THE APRIL 26, 2016 PRESS
          RELEASE AND PRESENTATIONS ..................................................................... 78

V.        FALSE AND MISLEADING STATEMENTS IN THE APRIL 27, 2016
          INVESTOR CONFERENCE CALL ....................................................................... 82

VI.       FALSE AND MISLEADING STATEMENTS IN THE APRIL 27, 2016
          FORM 10-Q ............................................................................................................. 83

VII.      FALSE AND MISLEADING STATEMENTS IN THE JULY 26, 2016 PRESS
          RELEASE AND PRESENTATIONS ..................................................................... 84

VIII.     FALSE AND MISLEADING STATEMENTS IN THE JULY 27, 2016
          CONFERENCE CALL ............................................................................................ 88

IX.       FALSE AND MISLEADING STATEMENTS IN THE JULY 27, 2016 FORM
          10-Q ......................................................................................................................... 90

X.        FALSE AND MISLEADING STATEMENTS IN THE AUGUST 8, 2016
          PRESS RELEASE ................................................................................................... 91

XI.       FALSE AND MISLEADING STATEMENTS CONTAINED IN THE
          AUGUST 8, 2016 PRELIMINARY PROSPECTUS .............................................. 92

XII.      FALSE AND MISLEADING STATEMENTS CONTAINED IN THE AUGUST
          11, 2016 PRELIMINARY PROSPECTUS ............................................................. 93

XIII.     FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 1, 2016
          PRESS RELEASE ................................................................................................... 94

XIV.  FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 2, 2016
   CONFERENCE CALL .................................................................................................. 97

XV.       FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 2, 2016
          FORM 10-Q ........................................................................................................... 102

XVI.      FALSE AND MISLEADING STATEMENTS IN THE JANUARY 31, 2017
          PRESS RELEASE AND PRESENTATIONS....................................................... 103

XVII.     FALSE AND MISLEADING STATEMENTS IN THE FEBRUARY 1, 2017
          CONFERENCE CALL .......................................................................................... 106



                                                               iv
             Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 5 of 158



  XVIII. FALSE AND MISLEADING STATEMENTS IN THE 2016 FORM 10-K ....... 109

THE TRUTH IS REVEALED ................................................................................................ 111

POST CLASS PERIOD EVENTS .......................................................................................... 117

ADDITIONAL SCIENTER ALLEGATIONS ....................................................................... 121

  I.                THE INDIVIDUAL DEFENDANTS KNOWINGLY AND/OR RECKLESSLY
                    MADE MATERIAL MISSTATEMENTS AND/OR OMITTED MATERIAL
                    FACTS ................................................................................................................... 121

        A. The Individual Defendants Admitted in Sworn Testimony Before the International
           Trade Commission Before and During the Class Period that U.S. Steel Was Not
           Investing in Technology or Maintaining its Facilities.............................................. 122

        B. The Individual Defendants Were Aware that U.S. Steel Was Under-Investing and
           Deferring Desperately Needed Maintenance and Repairs Through the Daily Report of
           Operations and Operating Efficiency Report ........................................................... 124

        C. The Individual Defendants Belatedly Admitted U.S. Steel’s Facilities Were
           Underperforming and Failing at the time of the Secondary Public Offering ........... 125

        D. The Individual Defendants Were Aware That U.S. Steel Was Slashing Its Capital
           Expenditures and Maintenance Because They Reviewed and Approved the
           Maintenance and Capital Budgets ............................................................................ 126

        E. The Retirement of CEO Longhi Supports an Inference of Scienter ......................... 128

        F.        The Individual Defendants Knew that U.S. Steel’s Facilities Were Underperforming
                  or Experiencing Unplanned Outages Because U.S. Steel’s Flat-Rolled Segment and
                  Facilities was a Highly Material Aspect of the Company’s Business Operations and
                  its “Core” Business ................................................................................................... 129

  II.               THE INDIVIDUAL DEFENDANTS HAD MOTIVE TO MAKE MATERIAL
                    MISSTATEMENTS AND/OR OMIT MATERIAL FACTS ................................ 129

        A. The Individual Defendants Profited From Their Fraud by Making Millions of Dollars
           From Selling Off Large Blocks of Their Personal Holdings of U.S. Steel Common
           Stock at Inflated Prices ............................................................................................. 129

             1.      Individual Defendant Longhi’s Insider Sales ....................................................... 131

             2.      Individual Defendant Burritt’s Insider Sales ........................................................ 132

        B. The Individual Defendants Had Motive to Inflate the Desperately Needed Proceeds
           from the Secondary Public Offering......................................................................... 133

        C. The Individual Defendants Had Motive to Satisfy U.S. Steel’s Obligations Under the


                                                                       v
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 6 of 158



             Credit Facility ........................................................................................................... 135

      D. The Individual Defendants Had Motive to Preserve Their Excessive Compensation
           136

LOSS CAUSATION ............................................................................................................... 141

CLASS ACTION ALLEGATIONS ....................................................................................... 143

NO STATUTORY SAFE HARBOR ...................................................................................... 145

APPLICABILITY OF FRAUD ON THE MARKET DOCTRINE........................................ 146

COUNT I................................................................................................................................. 148

COUNT II ............................................................................................................................... 150

PRAYER FOR RELIEF.......................................................................................................... 151

JURY DEMAND .................................................................................................................... 152




                                                                  vi
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 7 of 158




       Plaintiffs Roy Cetlin, Individually, as Assignee of Maud Cetlin and Cassandra Cetlin, as

Successor-In-Interest to CeRoy Inc., and 2230439 Ontario Ltd., (“Plaintiffs”) bring this action

pursuant §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5), on behalf of themselves and all

persons other than Defendants (defined infra, at 29-38) who purchased or otherwise acquired

United States Steel Corporation (“U.S. Steel” or the “Company”) securities between January 27,

2016 and April 25, 2017, inclusive (the “Class Period”).

       Plaintiffs allege the following based upon personal knowledge as to themselves and their

own acts, and upon information and belief as to all other matters. Plaintiffs’ information and belief

is based on the investigation of their undersigned Lead Counsel, which included, among other

things, review and analysis of (i) U.S. Steel’s public filings with the U.S. Securities and Exchange

Commission (“SEC”); (ii) U.S. Steel’s other public statements, including press releases; (iii)

discussions with industry experts; (iv) interviews with individuals who are former employees of

U.S. Steel; (v) reports of securities and financial analysts, news articles, and other commentary

and analysis concerning U.S. Steel and the industry in which it operates; and (vi) review of

pertinent court filings. Lead Counsel’s investigation into the matters alleged herein is continuing,

and many relevant facts are known only to, or are exclusively within, the custody or control of the

Defendants. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery. The timely filing of

this Complaint preserves Plaintiffs' individual claim and Plaintiffs' ability to serve as a

class representative, if necessary. See 28 U.S.C. Code § 1658(b)(1) (setting statute of

limitations for Exchange Act claims involving fraud at “2 years after the discovery of the facts

constituting the violation”).



                                                 1
             Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 8 of 158



                                  SUMMARY OF THE ACTION

        1.        U.S. Steel, headquartered in Pittsburgh, Pennsylvania, is an integrated steel

producer of flat-rolled and tubular products with major production operations in North America

and Europe. At the time Defendants’ fraud came to light, the Company’s flat-rolled segment

accounted for approximately 70% of its net sales. U.S. Steel supplies customers throughout the

world, primarily in the automotive, consumer, industrial, and oil country tubular goods markets.

The Company has an annual raw steel production capability of 22 million net tons (17 tons in the

United States and 5 million tons in Europe).

        2.        After several unprofitable years, in 2014, Defendant Mario Longhi hired his long-

time trusted advisor, McKinsey & Company (“McKinsey”), to implement a purported

“transformational process” designed to make the Company profitable again. This process was

referred to as the “Carnegie Way,” named after U.S. Steel co-founder Andrew Carnegie. The

Carnegie Way purportedly consisted of three elements: (1) Employee Engagement, which was

intended to get personnel interested in and engaged with the Carnegie Way program; (2) Reliability

Centered Maintenance (“RCM”), which was purportedly focused on making                    proactive

improvements to U.S. Steel’s manufacturing operations and facilities; and (3) Operational

Excellence, which was related to process improvements that could save the Company money (e.g.,

cutting costs).

        3.        According to confidential witnesses, the Carnegie Way was a sham. Although the

Carnegie Way purportedly consisted of three elements, it was widely known throughout the

Company that the only element actually implemented was Operational Excellence which,

according to Plaintiffs’ confidential sources, was “all about cost cutting [] at the expense of

operations.” Indeed, the Defendants severely curtailed the maintenance initiative because that



                                                  2
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 9 of 158



would cost money. According to confidential sources, U.S. Steel adopted a motto of “don’t buy,

get by” in which plant managers were only allowed to purchase parts when absolutely necessary

and were required to “jury-rig” machines to keep them operating, rather than making the necessary

repairs. Thus, U.S. Steel employees characterized the Reliability and Employee Engagement

elements as “a joke” and “a load of crap” because the Company was not committed to them.

       4.       In 2015, as the steel market deteriorated, the Defendants implemented extreme cost-

cutting measures under the guise of the Carnegie Way in an attempt to improve the bottom line.

These extreme cost-cutting measures focused on massive layoffs and deferring desperately-needed

maintenance and repairs. These measures left U.S. Steel with a skeleton crew of inexperienced

plant employees who did not know how to maintain or repair the equipment, were required to work

long hours of up to ninety hours per week, and which resulted in severe unplanned outages (e.g.,

downtime resulting in lost production), production delays and at least a 20% decline in production

output due to U.S. Steel’s equipment breaking down and becoming inoperable. These unplanned

outages occurred “quarter after quarter” and could last as long as nine months. Defendants also

decreased overall capital spending and spending for the flat-rolled segment in 2016 by

approximately 39% and 60%, respectively.

       5.       The U.S. Steel Defendants’ decision to defer maintenance, repairs and capital

spending proved costly, resulting in “thousands of tons of missed steel production” during the

Class Period, or about 20% of production capacity, as a result of increasing unplanned outages and

repairs. Accordingly, the Company’s capability utilization (the amount of steel tons actually

produced as a percentage of total production capacity) fell as low as 57%, as compared to the

industry average of 80%. One confidential witness stated that the loss in production in 2016 was

the most this witness had ever seen during this witness’ more than twenty years with U.S. Steel.



                                                 3
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 10 of 158



       6.        The Individual Defendants were aware that U.S. Steel was experiencing significant

and costly unplanned outages and massive delays in production throughout the Class Period

through a Daily Report of Operations (the “DRO”) and an Operating Efficiency Report (“OER”).

According to confidential sources, the DRO was “well accessible” and “used widely” by those

within the Company, including the Individual Defendants, who could access both the DRO and

OER at the click of a button on U.S. Steel’s internal website. The DRO and OER reported

aggregated operational data and metrics from all of U.S. Steel’s plants and included key metrics

such as tons produced, tons shipped, production delay, and tons per turn. These metrics showed

that, throughout the Class Period, U.S. Steel was experiencing production delays of as much of

50% and actual production was “not even close” to planned production as a result of unplanned

interruptions.

       7.        Yet throughout the Class Period, Defendants repeatedly assured investors that U.S.

Steel was implementing the RCM initiative:

       We continue to implement our reliability centered maintenance process across
       all of our facilities. We are starting to see the benefits as we have experienced
       fewer unplanned outages and lower maintenance costs, and are allowing for a
       more efficient allocation of our maintenance labor force. We are creating a more
       reliable and agile operating base that lowers our break-even point, with a key focus
       on lowering our hot-rolled band costs through operating and process efficiencies.

(Emphasis added). Defendants also falsely claimed that the Carnegie Way was “much more than

a cost cutting initiative” and that U.S. Steel was actively investing in RCM:

       [The Carnegie Way] is much more than a cost cutting initiative, improving all our
       core business processes, including commercial, manufacturing, supply chain,
       procurement, innovation, and functional support. Carnegie Way is our culture and
       the way we run the business. . . We have achieved sustainable cost improvements
       through process efficiencies and our investments in reliability centered
       maintenance (RCM), and we will continue to find process improvements that
       enable us to better serve our customers and reward our stakeholders.

(Emphasis added).


                                                 4
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 11 of 158




       8.      According to confidential sources, in reality, extreme cost-cutting was the only

Carnegie Way initiative Defendants were implementing.

       9.      While the global steel economy improved throughout 2016, U.S. Steel was unable

to capitalize on these more favorable market conditions as a result of mounting repair costs and

unplanned outages.

       10.     On August 15, 2016, just two months before U.S. Steel provided the first inkling

that it was experiencing unplanned outages in the third quarter of 2016 as a result of “operating

challenges,” the Company conducted a well-timed secondary offering of 21.7 million shares sold

to unsuspecting investors, raising proceeds of $482 million. At the time of the offering, Defendants

claimed that the proceeds would be used for “financial flexibility, capital expenditures and other

general corporate purposes.” As Defendants would ultimately admit, however, “[w]e issued equity

last August to give us the financial strength and liquidity to position us to establish an asset

revitalization plan large enough to resolve our issues, and to see that plan through to completion.”

(Emphasis added). In other words, the Defendants were admittedly aware back in August 2016

that U.S. Steel would need to undertake a “large,” multi-year “asset-revitalization” in order to fix

the Company’s problems – a known fact that was not disclosed to investors until the last day of

the Class Period.

       11.     On November 1, 2016, U.S. Steel issued a press release reporting the Company’s

third quarter 2016 financial results. For the first time, Defendants acknowledged that U.S. Steel

had been experiencing “unplanned outages in the third quarter [of 2016],” which negatively

impacted the Flat-Rolled segment’s shipments to the tune of 125,000 tons, or around 5% of the

Company’s third quarter shipments in this segment.

       12.     During a November 2, 2016 analyst call the following day, Defendant Longhi flatly


                                                 5
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 12 of 158



denied that the unplanned outages were the result of under-investing and assured investors that

U.S. Steel was “doing all of the right things:”

       And I would offer that, no, we have not been under-spending. What we’ve been
       doing is, we’ve only been able to accomplish what we’ve accomplished and gotten
       to the position that we are, because we’ve been investing appropriately in making
       sure that everything that we know is being addressed and moving to minimize the
       conditions that we experienced in the past quarter, which is unplanned events.
       So we’ve been able to get to this point, because we’ve been doing all of the right
       things.

(Emphasis added).

       13.     However, Defendants’ sworn testimony before the International Trade Commission

(“ITC”) in 2015 and early 2016 painted a very different picture. Behind closed doors before the

ITC, the Defendants admitted that: “investments that we need to make are being – we’re not able

to make them right now;” and that, while “U.S. Steel had an opportunity to grow its business to

reinvest in technology . . . subject imports deprived U.S. Steel . . . of this opportunity; and U.S.

Steel’s financial results were “nowhere near where they need to be for us to invest in our future.”

(Emphasis added),

       14.     While concealing the true state of U.S. Steel’s business from the market, beginning

on November 23, 2016, Defendants Longhi and David Burritt dumped approximately 57% and

64% of their personal holdings of U.S. Steel stock, respectively, collectively selling 699,671 shares

for proceeds of approximately $25 million over eight trading days. Prior to this, neither Longhi

nor Burritt had sold a single share of their U.S. Steel stock.

       15.     As market conditions continued to improve in 2017, U.S. Steel assured investors

that the worst was behind the Company and U.S. Steel was “continuing to improve” and was

“positioned for success in a market recovery.”

       16.     Then, on April 25, 2017, after the market closed, U.S. Steel shocked the market



                                                  6
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 13 of 158



when the Company announced its first quarter 2017 results. While the market was expecting the

Company to turn a strong profit, the Defendants announced a “surprise” net loss of $180 million,

or $1.03 per diluted share. Commenting on results, U.S. Steel Chief Executive Officer Mario

Longhi said, “While our segment results improved by over $200 million compared with the first

quarter of 2016, operating challenges at our Flat-Rolled facilities prevented us from benefiting

fully from improved market conditions.” (Emphasis added).

       17.     Upon the news, the price of U.S. Steel common stock declined from a closing share

price of $31.11 on April 25, 2017 to close at $22.78 per share on April 26, 2017, a loss of 27% or

over $2 billion in market value, on extremely heavy trading volume, representing the steepest drop

in price since 1991.

       18.     Analysts responded negatively to this news. In an April 26, 2017 research note,

Analyst Gordon Johnson II of Axiom Capital Management characterized the Company’s

“surprise” $180 million loss as “all the more troubling given that it occurred in a market where

U.S. steel prices are high versus previous years and given that the industry has enjoyed significant

protection from imports from both the Obama and Trump administrations.” Gordon went on to

state “[i]f things are so bad during good times (the remainder of the year) looks set to resemble

a ‘Nightmare on Elm Street.’” (Emphasis added).

       19.     KeyBanc analysts stated that U.S. Steel’s results were not an indictment on the steel

industry’s fundamentals but, rather, appeared to be Company-specific.

       20.     Analyst Chuck Bradford of Bradford Research Inc. stated in an interview with

American Metal Market that, in his view, “Longhi spent too much time lobbying for trade relief

in Washington and not enough time focusing on fixing the company’s mills.”

       21.     Another analyst noted that the Carnegie Way initiative “cut too deep” and criticized



                                                 7
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 14 of 158



U.S. Steel for its lack of transparency to investors:

       U.S. Steel blamed the loss on production problems at its North American flat- rolled
       mills. Those problems appear to be centered around the company’s rolling
       operations, although it’s hard to say that with certainly because investors have been
       kept largely in the dark . . . . These issues that they’ve had last year and into this
       year have not been clearly described.

(Emphasis added).

       22.     As a result of years of under-investment and under performance, on May 10, 2017,

U.S. Steel announced the purported “retirement” of Defendant Longhi, who was replaced as CEO

by Defendant Burritt. Despite layoffs, plant closures, lack of profit, under-invested facilities and

equipment, and a reported net loss for the 2016 fiscal year of $440 million, Longhi received a

$4.35 million bonus for the 2016 fiscal year– his largest bonus ever.

       23.     Through this action, Plaintiffs seek to recoup billions of dollars of losses that he

and other U.S. Steel shareholders suffered as a result of the fraud alleged herein.

       24.     As demonstrated in the stock chart below, Defendants Longhi and Burritt sold more

than half of their personal holdings of U.S. Steel common stock at a time when they could take

advantage of improving market conditions but, as a result of their decision to slash maintenance

and capital spending, U.S. Steel could not.




                                                  8
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 15 of 158




                                JURISDICTION AND VENUE

       25.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and § 78t(a), and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5.

       26.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, § 27 of the Exchange Act, 15 U.S.C. § 78aa. In connection with the acts, conduct and other

wrongs alleged herein, Defendants, directly or indirectly, used the means and instrumentalities of

interstate commerce, including but not limited to, the U.S. mail, interstate telephone

communications and the facilities of the national securities exchange. U.S. Steel trades in an

efficient market on the New York Stock Exchange (“NYSE”).



                                                9
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 16 of 158



        27.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 27 of the

Exchange Act because many of the false and misleading statements were made in or issued from

this District. Defendants conduct business and maintain offices in this Judicial District, and U.S.

Steel is headquartered in this Judicial District, with its principal place of business located at 600

Grant Street, Pittsburgh, Pennsylvania 15219-2800.

                                          THE PARTIES

      I.      PLAINTIFFS

        28.      Plaintiff Roy Cetlin, in his individual capacity, for the benefit of and with

authorization from Maud Cetlin and Cassandra Cetlin, and as the success-in-interest to CeRoy Inc.,

as set forth in the attached certification, incorporated by reference herein, purchased U.S. Steel

securities during the Class Period at artificially inflated prices, and has been damaged thereby.

        29.      Plaintiff 2230439 Ontario Ltd, by and through Roy Cetlin, its President, sole owner,

and duly authorized agent, as set forth in the attached certification, incorporated by reference

herein, purchased U.S. Steel securities during the Class Period at artificially inflated prices, and

has been damaged thereby.

     II.      DEFENDANTS

              A. U.S. Steel Corp.

        30.      U.S. Steel is a corporation organized and existing under the laws of the State of

Delaware with its principal place of business located in Pittsburgh, Pennsylvania. The Company’s

common stock trades on the NYSE under the symbol “X.” U.S. Steel, an integrated steel producer

of flat-rolled and tubular products with major production operations in North America and Europe,

supplies customers throughout the world primarily in the automotive, consumer, industrial, and oil

country tubular goods markets. In 2014, U.S. Steel was the world’s 15th largest steel producer by



                                                  10
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 17 of 158



volume of steel production, producing 19.7 million tons of steel. This figure dropped dramatically

by 2016 to 14.2 million tons of steel, making U.S. Steel the 24th largest steel producer in the world.

                B. The Individual Defendants

                   1. Mario Longhi

          31.      Individual Defendant Mario Longhi (“Longhi”) was U.S. Steel’s Chief Executive

Officer (“CEO”) from June 2013 to May 8, 2017, and was a member of the Board of Directors

(the “Board”) from September 2013 to June 30, 2017. Longhi was also the Company’s President

and performed the role of Chief Operating Officer from June 2013 to February 2017. U.S. Steel

emphasized the critical role of Longhi as the Company’s President and CEO in Company SEC

filings and press releases filed or issued throughout the Class Period. For example, the Company’s

Schedule 14A Proxy Statement, filed with the SEC on March 14, 2017 (“2017 Proxy Statement”)

stated:

          As the Chief Executive Officer, Mr. Longhi is responsible for all of the business
          and corporate affairs of U. S. Steel. His diverse experience and deep knowledge
          of the steel industry is crucial to the Corporation’s strategic planning and
          operational success. As the only employee-director on the Board, Mr. Longhi is
          able to provide the Board with an “insider’s view” of what is happening in all facets
          of the Corporation. He shares not only his vision for the Corporation, but also his
          hands-on experience as a result of his daily management of the Corporation and
          constant communication with employees at all levels. His insider’s perspective
          provides the Board with invaluable information necessary to direct the business and
          affairs of the Corporation.

     (Emphasis added).

          32.      Defendant Longhi, therefore, admittedly participated in the management and day-

to-day operations of the Company and had actual knowledge of confidential proprietary

information concerning U.S. Steel and its business, operations, growth, financial statements, and

financial condition. Moreover, because of his position of control and authority, his ability to

exercise power and influence with respect to U.S. Steel’s course of conduct, and his access to


                                                   11
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 18 of 158



material inside information about U.S. Steel during the Class Period, at all material times,

Individual Defendant Longhi was a controlling person of U.S. Steel within the meaning of § 20(a)

of the Exchange Act.

       33.    On February 28, 2017, U.S. Steel announced that Individual Defendant David

Burritt (“Burritt”) had been elected President and Chief Operating Officer and would assume

Defendant Longhi’s responsibilities for all aspects of the Company’s day-to-day business in the

United States and Central Europe, effective immediately. On May 10, 2017, U.S. Steel announced

Defendant Longhi was retiring as CEO, effective immediately, and would be succeeded by

Defendant Burritt.

       34.    Defendant Longhi’s “retirement” came only two weeks after the Company’s April

25, 2017 announcement revealing dismal first quarter 2017 financial results, despite improved

market conditions. Despite these weak financial figures, just prior to his retirement, Longhi

received a $4.53 million bonus for the 2016 fiscal year – his largest bonus ever – while the

Company reported net loss for the 2016 fiscal year of $440 million.

              2. David Burritt

       35.    Defendant Burritt has been U.S. Steel’s President and CEO and a member of the

Board since May 2017. From February 2017 to May 2017, Burritt was the Company’s President

and Chief Operating Officer, with executive responsibility for all aspects of the Company’s day-

to-day operations. From September 2013 to February 2017, Burritt was the Company’s Executive

Vice President and Chief Financial Officer (“CFO”). U.S. Steel emphasized the critical role of

Burritt as the Company’s CFO, and later COO and CEO, in SEC filings and press releases filed or

issued throughout the Class Period. For example, the Company’s 2017 Proxy Statement

acknowledged that, among other purported achievements: “Burritt set rigorous processes and



                                               12
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 19 of 158



protocols to not only support high integrity financial reporting, but also to drive Carnegie Way

benefits and make timely and effective decisions around cost, revenue and staffing to achieve

timeless improvements on structural and operating costs.”

       36.     Defendant Burritt, therefore, directly participated in the management and day-to-

day operations of the Company and had actual knowledge of confidential proprietary information

concerning U.S. Steel and its business, operations, growth, financial statements, and financial

condition. Moreover, because of his position of control and authority, his ability to exercise power

and influence with respect to U.S. Steel’s course of conduct, and his access to material inside

information about U.S. Steel during the Class Period, at all material times, Individual Burritt was

a controlling person of U.S. Steel within the meaning of § 20(a) of the Exchange Act.

               3. Dan Lesnak

       37.     Individual Defendant Dan Lesnak (“Lesnak”) has been U.S. Steel’s General

Manager of Investor Relations at all times relevant to this lawsuit, with management responsibility

over securities law compliance and communication with the market. Lesnak has hosted and been

an active participant in the Company’s earnings calls and has spoken at length regarding various

aspects of U.S. Steel’s business, including matters relevant to the allegations contained herein.

       38.     Defendant Lesnak, therefore, directly participated in the management and day-to-

day operations of the Company and had actual knowledge of confidential proprietary information

concerning U.S. Steel and its business, operations, growth, financial statements, and financial

condition. Moreover, because of his position of control and authority, his ability to exercise power

and influence with respect to U.S. Steel’s course of conduct, and his access to material inside

information about U.S. Steel during the Class Period, at all material times, Individual Defendant

Lesnak was a controlling person of U.S. Steel within the meaning of § 20(a) of the Exchange Act.



                                                13
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 20 of 158



       39.     Longhi, Burritt, and Lesnak are collectively referred to herein as the “Individual

Defendants.” U.S. Steel and the Individual Defendants are collectively referred to herein as the

“U.S. Steel Defendants.”

                                 RELEVANT NON-PARTIES

       40.     CW#1 was a former Division Administrative Assistant at the Company’s Gary

Works facility from January 2013 to May 2016 and an Organizational Change & Transformation

Facilitator from February 2014 to May 2016. Prior to these positions, CW#1 was a contracted

administrative assistant with U.S. Steel since 2011. CW#1 was also a Carnegie Way team member

during the Class Period, which meant that CW#1 participated in training U.S. Steel personnel

about the Carnegie Way. This included training employees about the “data driven” methodology

of the program, how to implement the Carnegie Way, and how to undertake “project charters.”

CW#1 reported to the Director of Change Transformation, Robert Lange, who reported to the Gary

Works Plant Managers and Defendant Burritt.

       41.     CW#2 was a former Lean Six Sigma Black Belt Focused on Transformation from

April 2016 to March 2017 and a Process Excellence Specialist from January 2015 to April 2016.

As a Lean Six Sigma Black Belt, CW#2 was involved in the Carnegie Way initiative. CW#2’s role

as a Carnegie Way team member was to impart training and information to Company employees

regarding the methodologies associated with the Carnegie Way. The training consisted of three

separate steps. While the first step consisted of a two-day training, the last step was a week-long

training class for the “best of the best employees.” During this last training session, Defendant

Burritt or Defendant Longhi would speak to the students for approximately 60-90 minutes.

       42.     CW#3 worked at U.S. Steel for twenty-two years as a technician and manager,

including as a Plant Manager at Gary Works. In February 2014 CW#3 became the General



                                                14
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 21 of 158



Manager (“GM”) of Transformation and remained in this position until April 2016. As the GM of

Transformation, CW#3 oversaw the launching of the Carnegie Way initiative across all plants,

which involved lean six sigma concepts and statistical analyses. CW#3 had a “coaching” role

where CW#3 both developed training and trained employees on the Carnegie Way. CW#3 also set

up “war rooms” across the Company and oversaw a group of Lean Six Sigma Master Black Belts

who would assist the plants with the “tougher” projects.

       43.     CW#4 was a former Reliability Engineer at Fairfield Works from 2014 to March

2016, responsible for implementing a Reliability Centered Maintenance Organization at Fairfield

Works, including building, training, coordinating and supervising a new team of

planners/schedulers and reliability engineers. CW#4 held various other positions with the

Company starting in 2004.

       44.     CW#5 was a former U.S. Steel Director of Reliability Centered Maintenance at

Great Lakes Works from March 2016 to July 2016 and Director of Reliability Assurance North

American Flat-Rolled in Pittsburgh from August 2012 to March 2016. As Director of Reliability

Centered Maintenance, CW#5 was responsible for reviewing the state of the equipment at the U.S.

Steel facilities to determine what was affecting the Company’s production and ability to meet

customer demand and making appropriate recommendations. Prior to that, CW#5 was General

Manager of Great Lakes Works from January 2011 to August 2012, and General Manager of

Minnesota Ore Operations from January 2007 until December 31, 2010.

       45.     CW#6 was a former Mechanical Repairman and Team Leader who worked at the

Clairton Coke Plant at U.S. Steel’s Mon Valley facility for nearly forty years until he retired in

January 2017. CW#6 was responsible for running the “shop,” procuring parts to repair the coke

oven doors, and overseeing all repairs for the coke doors. Part of CW#6’s job responsibilities



                                               15
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 22 of 158



included working with U.S. Steel’s vendors to obtain parts.

       46.     CW#7 was a former U.S. Steel Buyer/Purchasing Specialist from September 2014

to April 2016, whose primary job responsibility was to order machinery parts for all of U.S. Steel’s

plants in the United States.

       47.     CW#8 was a former Operations & Manufacturing Manager for Pickle Line/Cold

Mill Operations-Irvin Works from June 2013 to August 2016, responsible for overseeing all union

employees that worked on the pickle line. CW#8 was also a Management Associate Engineer for

the same facility from June 2012 to May 2013.

       48.     CW#9 was a former U.S. Steel Financial Analyst from January 2015 to October

2016. As a Financial Analyst, CW#9 was responsible for capital spending for all of U.S. Steel’s

business lines and was liaison between the Company’s Financial Planning & Analysis (“FP&A”)

and Engineering groups. CW#9 participated in capital budget meetings, which included various

Company executives, including defendant Burritt, the head of engineering and various directors.

       49.     CW#10 was a former Area Manager for Blast Furnace Maintenance and Services

and Subject Matter Expert (“SME”) regarding blast furnaces and reliability preventative

maintenance from November 2014 until May 2015. In this witnesses’ role as an SME, CW#10

was responsible for the Company’s preventative maintenance program.

       50.     CW#11 formerly worked at U.S. Steel in a variety of positions since 1998, most

recently as a Senior Manager, Global Financial Planning & Analysis from March 2016 until

December 2016. CW#11’s position covered two broad areas, including: (i) Operations Planning,

which looked at scheduling steel production at all of U.S. Steel’s domestic facilities for all product

categories; and (ii) Analytics, which dealt with variable costs of revenue to determine the optimal

(i.e. most profitable) mixes of products.



                                                 16
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 23 of 158



                                    STATEMENT OF FACTS

      I.      COMPANY BACKGROUND

              A. U.S. Steel’s Core Business Products

        51.      U.S. Steel was founded in 1901 by J.P. Morgan and Elbert H. Gary, who combined

Andrew Carnegie’s Carnegie Steel Company with the Federal Steel Company and the National

Steel Company. At one time, the Company was the largest corporation in the world, and the largest

steel producer. Today, U.S. Steel is an integrated steel producer of flat-rolled and tubular products

with major production operations in North America and Europe. U.S. Steel supplies customers

throughout the world, primarily in the automotive, consumer, industrial, and oil country tubular

goods markets. The Company boasts an annual raw steel production capability of approximately

22 million net tons (17 million tons in the United States and 5 million tons in Europe).

        52.      U.S. Steel divides its operations into three primary segments: (i) Flat-Rolled; (ii)

Steel European (“USSE”); and (iii) Tubular. The Flat-Rolled segment includes U.S. Steel’s

integrated steel plants in the United States involved in the production of slabs, rounds, strip mill

plates, sheets and tin mill products, as well as all iron ore and coke production facilities. The USSE

segment includes U. S. Steel Kosice (USSK), an integrated steel plant and coke production facility

in Slovakia. The Tubular segment includes the Company’s tubular production facilities, primarily

in the United States, which produce metal products with a hollow tubular cross section in many

different forms, including pipe, rectangular shaped, and D-shaped.

                 1. The Flat-Rolled Segment

        53.      Flat-rolled steel is a type of steel sheet that is manufactured by rolling, with the

starting and ending material having a rectangular cross-section. The material is fed between two

rollers, called working rolls, which rotate in opposite directions. The final product is either a sheet



                                                  17
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 24 of 158



or plate, with the former being less than 6 mm (0.24 in) thick and the latter being greater than that.

        54.     U.S. Steel’s Flat-Rolled segment accounts for 67-70% of the Company’s total steel

shipments in tons and 67-74% of the Company’s net sales:

                                                   STEEL
                                                 SHIPMENTS
      *in thousands      Flat-Rolled          USSE     Tubular                     Total             % Flat-
      of tons                                                                                        Rolled
      2016                  10,094            4,496              400               14,990             67%

      2015                  10,595            4,357              593               15,545              68%

      2014                  13,908            4,179             1,744              19,831              70%

                                                    NET SALES

      *in millions       Flat-Rolled          USSE            Tubular              Total1            % Flat-
                                                                                                     Rolled
      2016                  $7,507           $2,243             $449              $10,261             74%

      2015                  $8,293           $2,323             $898              $11,574              72%

      2014                 $11,708           $2,891            $2,772             $17,507              67%


        55.     Within its Flat-Rolled segment, U.S. Steel produces three primary products: (i) hot

rolled steel; (ii) cold rolled steel; and (iii) coated sheets. Hot rolling is a mill process which involves

rolling the steel at a high temperature above steel’s recrystallization temperature, allowing the steel

to be shaped and formed easily. When the steel cools it will shrink slightly, affording less control

over the size and shape of the finished product when compared to cold rolled. Hot rolled products

are used in the welding and construction trades to make railroad tracks and I-beams, and other

situations where precise shapes and tolerances are not required. Hot rolled steel is typically cheaper

than cold rolled steel partly because reheating of the steel is not required (as it is with cold rolled).

        56.     Cold rolled steel, in turn, is essentially hot rolled steel that has had further

processing in cold reduction mills where the material is cooled followed by annealing and/or

                                                    18
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 25 of 158



tempers rolling. This process will produce steel with a superior surface finish, and superior

tolerance, concentricity, and straightness when compared to hot rolled steel. Cold rolled products

are used in all areas of manufacturing of durable goods, such as appliances or automobiles, or any

other project where tolerances, surface condition, concentricity, and straightness are the major

factors. Coated sheets are hot or cold rolled steel products coated with differing types of metallic

to provide improvements in corrosion.

       57.     As set forth in the chart below, the U.S. Flat-Rolled Segment accounted for 17

million of the Company’s 22 million tons, or 77%, of its net ton production capability (excluding

the Fairfield Works facility, which was permanently shut down in 2015):


                                       FLAT-ROLLED
                                        FACILITIES
         Facility              Location     Raw Steel Production                Status During
                                                   Capacity                      Class Period
                                           *in millions of tons
  Gary Works               Indiana         7.5                              • Producing hot-
                                                                              rolled, cold-rolled
                                                                              and coated sheets.

                                                                            • In May 2015, U.S.
                                                                               steel permanently
                                                                               shut down its last
                                                                               remaining coke
                                                                               making facility.
  Great Lakes Works        Michigan             3.8                          • Producing hot-
                                                                               rolled, cold-rolled,
                                                                               and coated sheets
  Mon Valley Works         Pennsylvania         2.9                          • Producing hot-
                                                                               rolled, cold-rolled,
                                                                               and coated sheets,
                                                                               as well as coke and
                                                                               coke by-products




                                                19
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 26 of 158



  Granite City Works      Illinois             2.8                         • Producing hot-
                                                                             rolled and coated
                                                                             sheets.

                                                                           • During December
                                                                             2015, the Granite
                                                                             City Works
                                                                             steelmaking
                                                                             operations and hot
                                                                             strip mill were
                                                                             temporarily
                                                                             idled. U.S. Steel
                                                                             partially restarted
                                                                             operations in
                                                                             February 2017.
  Fairfield Works         Alabama              2.4                         • During 2015, the
                                                                             steelmaking
                                                                             operations at the
                                                                             Fairfield Works
                                                                             facility were shut
                                                                             down permanently.

       58.     Thus, U.S. Steel’s Flat-Rolled segment and facilities was a highly material aspect

of the Company’s business operations and its “core” business.

       59.     Prior to and throughout the Class Period, Defendants consistently stressed the

importance of continued innovation and investment in U.S. Steel’s steel technology, and in

particular, the Company’s Flat-Rolled facilities stating, for example, that the Company is

“committed to investing in technologies,” “have investigated, created and implemented

innovative, best practice solutions throughout U.S. Steel,” is “position[ed] to be best-in-class in

innovation,” and is “focused on the investments that we need.”

               2. The Tubular Segment

       60.     Tubular is a type of metal profile with a hollow tubular cross section. U.S. Steel’s

Tubular segment includes the operating results of U.S. Steel’s tubular production facilities,

primarily in the United States, and equity investees in the United States and Brazil. These



                                                20
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 27 of 158



operations produce and sell seamless and electric resistance welded (ERW) steel casing and tubing,

standard and line pipe and mechanical tubing and primarily serve customers in the oil, gas and

petrochemical markets.

       61.     The Tubular segment’s annual production capability is 2.8 million tons. During

2014 to 2016, U.S. Steel’s Tubular segment accounted for 2.7-8.8% of the Company’s total steel

shipments in tons and 4.4-15.8% of the Company’s net sales. See supra Statement of Facts

(“SOF”), III.A.1.

               3. The European Segment

       62.     U.S. Steel’s USSE segment includes U.S. Steel Kosice (USSK), an integrated steel

plant and coke production facility in Slovakia. USSE primarily serves customers in the European

construction, service center, conversion, container, transportation (including automotive),

appliance and electrical, and oil, gas and petrochemical markets. During 2014 to 2016, U.S. Steel’s

USSE segment accounted for 21-30% of the Company’s total steel shipments in tons and 16.5-

22% of the Company’s net sales. See supra Statement of Facts, III.A.1.

       63.     According to Defendants, USSK has an annual raw steel production capability of

5.0 million tons, and principally produces hot-rolled steel, cold-rolled steel and coated sheets, tin

mill products and spiral welded pipe. USSK also has facilities for manufacturing heating radiators

and refractory ceramic materials. This facility has two coke batteries, four sintering strands, three

blast furnaces, four steelmaking vessels, a vacuum degassing unit, two dual strand casters, a hot

strip mill, two pickling lines, two cold reduction mills, three annealing facilities, a temper mill, a

temper/double cold reduction mill, three hot dip galvanizing lines, two tin coating lines, three

dynamo lines, a color coating line and two spiral welded pipe mills.




                                                 21
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 28 of 158



             B. After Years of Consecutive Losses, Defendants Implement the “Carnegie
                Way” Initiative

       64.      By 2014, U.S. Steel had experienced years of consecutive losses culminating in a

90 percent drop in the Company’s stock price and the bankruptcy of its Canadian subsidiary.

Defendant Longhi then hired McKinsey, with which he had a long-standing prior relationship

through his previous employment at Alcoa, to launch a purported “transformational process” called

the “Carnegie Way.” The Carnegie Way, named after U.S. Steel co-founder and famous

industrialist Andrew Carnegie, was purportedly designed to drive and sustain profitable growth.

The Defendants repeatedly told the market that the Carnegie Way initiative was “much more than

a cost cutting initiative, improving all our core business processes, including commercial,

manufacturing, supply chain, procurement, innovation, and functional support.”

       65.      Defendants described the Carnegie Way as a purported “strategic, disciplined

approach to transforming the Company to address the new realities of the marketplace.” The

Carnegie Way consisted of three elements: (1) Employee Engagement, which was intended to get

personnel interested in and engaged with the Carnegie Way program; (2) RCM, which was

purportedly focused on making proactive improvements to U.S. Steel’s manufacturing operations

and facilities; and (3) Operational Excellence, which was related to process improvements that

could save the Company money.

       66.      According to CWs#1 and 3, Carnegie Way projects had to follow a six sigma

methodology. Six Sigma methodology, which was originally introduced by engineers of Motorola

back in 1986, is a set of techniques and tools for process improvement to improve the quality of

the output of a process. The Six Sigma methodology at U.S. Steel was known as “DMAIC,” which

stood for Define, Measure, Analyze, Implement, and Control. Each element was assigned a “D-

Gate” level, 1-5, depending on the progress of a project.


                                                22
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 29 of 158



          67.      According to CW#3, the first stage is the Define stage, which included creating a

charter and identifying a leader or sponsor for the project. The second stage, Measure, involved

measuring the “current state” of something at the Company, which became the “baseline.” The

Analyze stage involved looking at how far the Company was from the benchmark (i.e. where it

wanted to be) and demonstrating that it had an “idea” of what was “missing.” Next, the Implement

stage involved implementing the project. Lastly, the Control stage involved establishing a new

“benchmark” and keeping the Company from “slipping back.” The value, or cost savings, was

recognized only when the project reached D-5 Control, meaning the project had been fully

implemented.

          68.      All five stages were tracked in the Company’s “Wave” system. Savings were

measured as the “shift” from the “baseline,” or the “gap” between the baseline and the “new

performance” (e.g., the difference between what was being spent after the project was completed

and what had previously been spent).

          69.      As discussed below (Statement of Facts, Section III, infra), while the Carnegie Way

was initially created to address three elements – Employee Engagement, RCM and Operational

Excellence – in 2015, after market conditions became drastically worse, the Defendants abandoned

Employee Engagement and RCM and focused solely on “Operational Excellence,” which meant

ruthlessly cutting costs in order to improve the Company’s bottom line.

    II.         THE U.S. STEEL MARKET DRASTICALLY DETERIORATES DURING 2015

                A. Market Factors Resulting in the Deterioration of the Steel Market in 2015

       70.         In 2015, the global demand for steel declined. The Organization for Economic Co-

Operation and Development (“OECD”) in its Q4 2015 document, Steel Market Developments,

attributed this weakness to slowing world economic growth reflecting slowdowns and recessions



                                                   23
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 30 of 158



in some major emerging market economies. China’s economic growth was among those countries

observed as its Gross Domestic Product growth slowed due to a reduction in its demand for

buildings and equipment.

         71.      The impact of this decline in demand on the health of the global steel industry

was exacerbated by a sharp increase in Chinese steel production capacity that had been taking

place over the prior decade. Based on OECD data, between 2000 and 2016, Chinese steel capacity

increased 678%. China went from having 149.6 million metric tons of steel capacity, slightly above

the 116 million metric ton annual steelmaking capacity in the United States in 2000, to 1.16 billion

tons of capacity in 2016, or ten times that of the U.S. in 2016.

         72.      While some of this increased steel production could be used in China’s own

expanding economy, it became a net exporter of steel to other countries in 2006. As global demand

slowed in 2015, Chinese production and exports put downward pressure on global steel prices,

adversely impacting steel companies around the world. 1




1
 As the anti-dumping and countervailing duty trade actions in the U.S. went into effect against certain flat-rolled steel
products from China in 2016, U.S. imports of those products from China drastically declined.


                                                           24
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 31 of 158




        73.     Over the course of 2015, prices of some steelmaking raw materials also declined.

        74.     As of November 2015, the spot price of iron ore was $48 per ton (cost and freight

to China), equaling a 29% decline from January 2015, and a 63% fall from January 2014. This

drastic decrease in price was the result of oversupply of iron ore, as steel demand weakened and

supply increased, particularly from Australia. The coking coal and scrap metal markets also fell

sharply throughout 2015. In November 2015, the coking coal and scrap prices (spot) were down

by 30% and 43%, respectively, relative to their January 2015 levels. While this helped reduce some

of the input costs to steelmaking production, it also contributed to the downward pressure on

finished steel prices.

        75.     The combined effect of weakening global steel demand, growing Chinese

production, and decreases in steelmaking costs led to a very sharp decline in world steel prices, as

well as U.S. prices. For example, according to American Metal Market, the quarterly average price

of U.S. cold-rolled coil declined from $32.90 per hundredweight in Q1 2015 to $25.54 per



                                                25
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 32 of 158



hundredweight in Q4 2015 (a decline of 22%). These price declines exacerbated the already small

operating margins that steel companies command and the reduction in raw materials prices was

not enough to overcome that impact. Integrated steel manufacturers, such as U.S. Steel, were

particularly vulnerable, because blast furnace operators are subject to significantly higher

operating leverage than electric arc furnace operators and once a blast furnace is started it will

typically run for years at a time. The average pre-tax operating margin of 757 publically traded

steel companies from October 2013 to September 2014 was 5.99%, well below the 9.3% average

operating margin for the world’s 42,410 publicly traded firms. Globally, steel’s average operating

margin was ranked 79th out of 96 listed industries, and in the United States it was 84th. If

only manufacturing firms are included, steel is ranked amongst the very least profitable industries.

             B. The Deterioration of the Steel Market Forces U.S. Steel to the Brink of
                Bankruptcy

       76.      The deterioration of the steel industry over the course of 2015 had a nearly

disastrous effect on U.S. Steel’s financial performance, resulting in record year-over-year losses

and a stunning year-end 2015 loss of $1.5 billion, marking the Company’s failure to turn a profit

in six of the last seven years:


              U.S. Steel’s Financial Performance Declines Dramatically Over 2015
              Quarter                   Reported Figures        Year-Over-Year Change
                                     Earnings       EBIT         Earnings        EBIT
                                   *in millions  *in millions
              Q1 2014                  $52 M           $154 M          (44.68%)         310.90%
              Q2 2014                 ($18 M)          $132 M           76.92%          180.85%
              Q3 2014                  ($207)          $479 M           88.44%          323.89%
              Q4 2014                 $275 M           $420 M           (7.40%)         187.60%
              FY 2014                 $102 M          $1.185 B         106.20%          196.20%
              Q1 2015                 ($75) M          ($21 M)        (244.23%)        (113.63%)
              Q2 2015                ($261) M         ($104 M)       (1350.00%)        (178.78%)
              Q3 2015                ($173) M          ($40 M)          16.42%         (108.30%)
              Q4 2015                ($999) M         ($137) M        (463.27%)        (132.61%)


                                                26
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 33 of 158



             FY 2015               ($1.5) billion     ($302) M       (1370.50%)       (125.48%)

       77.     As detailed further infra SOF at VII, these financial losses forced U.S. Steel

management to shut down various facilities in 2015, prompting industry analysts to speculate as

to whether the Company was headed for bankruptcy. For example, during a conference call

discussing the Company’s Q4 results for 2015 held on January 27, 2016, David Gagliano, an

analyst with BMO Capital Markets, questioned whether temporary facility shutdowns would be

enough to save the Company in the long term, stating:

       But really what I am getting at is contingency planning beyond that [asset closures].
       In case this environment somehow magically stays in place beyond the next 12
       months, I think the working capital improvements may potentially fade. There is
       risk if that cash burn potentially increases significantly and then there is concern
       about liquidity, in my opinion. And so I am just wondering what the timing is when
       those contingency plans start to take effect.

       78.     In response, Defendant Burritt reassured analysts and investors that, while

“everything is on the table:”

       We are managing cash extraordinarily closely. We look at it daily. We have
       rolling forecasts. We are on it, we got this. We are going to adapt to whatever the
       economic circumstances are and we will have the trigger points that will tell us
       what we need to do. We are still in great cash position…[s]o we feel extraordinary
       comfortable where we are today…[w]e are not going to tell you what the next steps
       are but you can understand that we are on it and we got it.

     (Emphasis added).

       79.     In the same January 27 conference call, Matt Vittorioso, an analyst with Barclays,

questioned what would happen when the Company reduced its working capital and inventory. In

November 2015, Vittorioso had stated to Bloomberg that, “[f]olks are beginning to question the

viability of the business, just given how weak steel fundamentals are.”

       80.     This industry sentiment continued into 2016. For instance, by year-end 2016, U.S.

Steel was projecting full-year 2016 Adjusted EBITDA that would be “near breakeven,” and $500



                                                27
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 34 of 158



million cash benefits from working capital improvements. Gordon Johnson of Axiom Capital was

skeptical of these metrics, noting several reasons in an interview with Benzinga. 2 Of particular

note, Johnson was skeptical of the fact that the Company had suddenly switched from providing

quarterly guidance to yearly guidance. This deviated from U.S. Steel’s long-standing policy and,

according to Johnson, could have been done to mask weakness in the second half of the year.

    III.     U.S. STEEL ABANDONS THE EMPLOYEE ENGAGEMENT AND
             RELIABILITY    CENTERED    MAINTENANCE    CARNEGIE    WAY
             INITIATIVES AND FOCUSES SOLELY ON RUTHLESS COST-CUTTING TO
             SALVAGE THE BOTTOM LINE

       81.     In 2015, as market conditions severely deteriorated and U.S. Steel struggled to stay

afloat, the Individual Defendants embraced a “tone at the top,” which required U.S. Steel

employees to abandon the Employee Engagement and RCM elements of Carnegie Way and engage

in ruthless cost-cutting measures to improve the bottom line. The Individual Defendants also

slashed capital spending for the same reason.

             A. Defendants Abandoned Employee Engagement

       82.     According to CW#2, it was generally recognized throughout the Company that the

primary focus of Carnegie Way was on the Operational Excellence cost savings element. As a

member of the Carnegie Way initiative, CW#2 was aware of the projects going on at different

facilities despite not being directly involved with them.

       83.     CW#2 explained that, unlike Operational Excellence, the RCM and Employee

Engagement elements were recognized by U.S. Steel personnel as “a joke” and “a load of crap”

because the Company was not committed to them and “no one was doing anything” related to

them. CW#1 corroborated CW2’s account. CW#1 explained that although U.S. Steel personnel


2
   Joel Elonin, Gordon Johnson of Axiom Capital Not a Believer in U.S. Steel Rally, BEZINGA at
https://www.benzinga.com/general/movers-shakers/15/01/5187737/gordon-johnson-of-axiom- capital-not-a-
believer-in-u-s-steel-ral (accessed Sept. 12, 2017).


                                                 28
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 35 of 158



were told the Carnegie Way was intended to improve U.S. Steel overall without needing to

eliminate personnel, in actuality, there was very little commitment to Employee Engagement.

       84.      CW#1 stated that when this witness became a Carnegie Way team member, CW#1

trained U.S. Steel personnel about the Carnegie Way, including on the “data driven”

methodology of the program, how to implement the Carnegie Way, and how to undertake “project

charters” as part of the program. CW#1 wanted to focus on the Employee Engagement element,

but various managers at U.S. Steel told CW#1 that Employee Engagement did not matter compared

to Operational Excellence. CW#1 said that the directive from the corporate office in Pittsburgh to

the plants was to get as much cost savings as possible, while only pretending to care about

employee engagement. Thus, CW#1 stated the focus was solely on the money savings and “how

to get velocity” even as Employee Engagement was “wiped out.”

             B. Defendants Abandoned Reliability Centered Maintenance

       85.      According to CW#4, RCM was a corporate-wide program purportedly intended to

improve overall maintenance planning and scheduling throughout the Company. CW#4 stated that

RCM was intended to improve overall maintenance planning and scheduling throughout U.S.

Steel through “predictive maintenance” in which the Company took a “proactive,” rather than a

“reactive” approach and ordered parts to be replaced before they wore out. This included efforts

to implement and follow-up on preventative maintenance in order to stop the Company’s

equipment and infrastructure from breaking. By replacing parts before they wore out, downtime

would be reduced and, thus, production delays would be decreased. According to CW#4, U.S.

Steel used a program called Oracle during the Class Period as its Computerized Maintenance

Management Software (“CMMS”). Oracle CMMS tracked parts and maintenance requirements.

According to CW#4, this information was available on the Company’s network so that personnel



                                               29
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 36 of 158



in Pittsburgh, including the Individual Defendants, could access it.

       86.     As part of the RCM initiative, previous existing maintenance groups within U.S.

Steel, including the Reliability Assurance group and Risk Assessment group, became rolled up

under the Carnegie Way and, in some instances, were eliminated altogether. Specifically,

according to CW#5, U.S. Steel had created a Reliability Assurance team in 2012 to improve U.S.

Steel’s product delivery times, product quality, and safety. CW#5 stated the group was primarily

created because most of the Company’s facilities had been built before 1970 so they had old

equipment without much automation. CW#5 explained that U.S. Steel wanted to become a more

global company, but had recognized that it was “behind the game” with regard to up-to-date

controls and equipment, which was affecting the Company’s ability to deliver quality products to

its customers on time and in a safe manner. According to CW#5, some employees tried to convince

the executives to create a team to address these issues and eventually the executives

“halfheartedly” allowed the creation of the Reliability Assurance team.

       87.     According to CW#5, at the time the Reliability Assurance team was created, U.S.

Steel employees knew that something had to be done about the Company’s facilities, but

Reliability Assurance was just a “buzz word” that no one knew much about. CW#5 explained that

the team, eventually consisting of five employees and a secretary, was tasked with the

responsibility of looking at the equipment at U.S. Steel’s facilities and determining what was

affecting the Company’s ability to service their customers. The team would also make

presentations to various plants, such as Gary Works and Great Lakes, to teach employees about

reliability assurance and maintenance. CW#5 said the team had trouble “gaining traction,” but

eventually made some progress. Once the Carnegie Way was implemented, however, the

Reliability Assurance team was “indirect[ly] control[ed]” under the RCM element of the Carnegie



                                                30
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 37 of 158



Way. As explained below, this meant nothing was done to improve or maintain U.S. Steel’s

facilities.

        88.     The second group to be taken over by the Carnegie Way philosophy was the Risk

Assessment group. According to CW#5, the Risk Assessment Group, which was at U.S. Steel

since this witness began employment, traveled to the Company’s various facilities to create a

“critical spare list.” CW#5 stated that the group would analyze what parts were available at each

facility and what the impact would be if any parts broke. For example, according to CW#5, the

Risk Assessment group would analyze things such as: If a motor went out on the cold mill, did the

plant have a spare motor? If not, were there spare motors available? What would be the impact if

the motor went out?

        89.     According to CW#5, however, once the Carnegie Way was implemented in 2014,

the Risk Assessment group essentially became “wiped out.” CW#5 explained that this was because

money was not allowed to be spent on necessary spare parts. CW#5 provided one example in 2016

where U.S. Steel refused to buy a spare motor because the motor was too expensive, even though

not having a spare motor would have been risky since the motors that were being used at the time

were forty or fifty years old and if a motor broke, the facility would be down and U.S. Steel would

lose revenue.

        90.     CW#6 corroborated CW#5’s account that the Company stopped keeping spare parts

on hand at its steel mills in order to cut costs. Instead, employees were made to wait until parts

broke. At that point, it became a fire drill and employees would wind up calling vendors in the

middle of the night to obtain a needed part. This practice was particularly problematic because

some of the replacement parts took as long as 14-16 weeks to receive according to CW#6.

        91.     CW#1 recounted similar details about how the RCM program was ignored.



                                                31
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 38 of 158



Specifically, according to CW#1, the general consensus of U.S. Steel employees was that the RCM

was a “waste of time” since management was not committed to it. In fact, CW#1 explained that

the training CW#1 received regarding RCM did not even make it clear what RCM meant.

According to CW#1, RCM initiatives were never implemented at the Gary Works facility because

there was no dollar value to be achieved by implementing them. Thus, managers would not spend

money on tools because doing so would not “make money” as the Operational Excellence projects

would. CW#1 commented that if the RCM element was meant to engage preventative maintenance

to avoid equipment and infrastructure from breaking, “nothing was really done” at Gary Works

because the equipment and infrastructure there kept breaking.

        92.      For example, CW#1 explained that Blast Furnace 14, the biggest furnace at Gary

Works, went “completely down” at some point between January 2016 and May 2016 for two weeks

because the wiring for the furnace had flooded. According to CW#1, this would not have occurred

with adequate maintenance.

        93.      Likewise, CW#6 stated that during 2015 and 2016, U.S. Steel allowed the steel

making machinery and equipment to run until it broke, rather than providing preventative

maintenance and timely repairs. Moreover, according to CW#6, U.S. Steel abandoned any training

in order to save money. Thus, the employees operating the coke ovens were “busting parts left and

right” during 2015 and 2016 due to lack of proper training, causing more frequently needed repairs.

CW#6 believed that many of the unplanned outages in 2015 and 2016 were the direct result of the

Company’s failure to properly maintain and repair its equipment because U.S. Steel let “things go

a little too far.”

        94.      Thus, contrary to Defendants’ public statements that U.S. Steel was “continu[ing]

to implement our reliability centered maintenance process across all of our facilities” and, thus,



                                                 32
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 39 of 158



was “starting to see the benefits as we have experienced fewer unplanned outages and lower

maintenance costs,” in reality, U.S. Steel was performing little maintenance, resulting in costly

repairs and outages. See Section SOF VII infra.

             C. Defendants Implement Extreme Cost-Cutting Measures Under the
                Operational Excellence Carnegie Way Initiative to Save the Bottom Line

       95.      To offset years of losses and avoid bankruptcy, Defendants Longhi and Burritt

doubled down on the purported Carnegie Way “transformation” by implementing extreme cost-

cutting measures in the form of: (1) massive layoffs; (2) deferring maintenance and repairs; and

drastic reductions in capital expenditures.

                1. U.S. Steel’s Massive Layoffs Result in Safety Violations

       96.      Throughout the Class Period, U.S. Steel laid off thousands of employees, leaving

the Company with few individuals possessing the knowledge or experience to adequately maintain

its facilities. As a result, machines were not maintained, became dangerously unsafe, and caused

numerous injuries, even death.

       97.      Beginning in 2015, U.S. Steel was forced to idle facilities due to decreased market

demand, including Gary Works and Fairfield Works. For example, on February 26, 2015, U.S.

Steel closed down its Gary Works coke plant in Gary, Indiana, signaling the first in a long line of

plant shutdowns and employee layoffs. On August 17, 2015, U.S. Steel announced that it was

permanently closing its Fairfield Works blast furnace located in Birmingham, Alabama on

November 17, 2015. The shutdown of Fairfield Works resulted in over 1,100 employees losing

their jobs. Contemporaneously, on November 23, 2015, U.S. Steel closed its Granite Mill in

Granite City, Illinois in order to save on operation costs, and laid off about 2,000 employees.

Granite Mill remained closed until a small portion of the facility was reopened in February 2017.

       98.      As a result, the Company laid off thousands of employees, exacerbating


                                                  33
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 40 of 158



understaffing and maintenance issues already plaguing the Gary Works facility. Critically,

according to the United Steelworkers Union and public reports, these layoffs centered on

maintenance employees. 3 Indeed, in April 2016, the Company announced it was laying off one

quarter (25%) of its salaried workforce. Shortly after these April layoffs, in June 2016, a U.S. Steel

employee, Charles Kremke, 67, was killed from accidental electrocution while working at the

Company’s Gary Works facilities. 4 The Indiana Occupational Safety and Health Administration

found U.S. Steel committed four serious safety violations resulting in the death and fined the

Company $28,000 for the lapses in safety that contributed to the death. U.S. Steel also exercised

its right for an informal settlement meeting and IOSHA is in the process of working out a

settlement agreement, an IOSHA spokeswoman reported.

        99.      By August 2016 the United Steelworkers Union had filed a grievance alleging U.S.

Steel’s layoff of about 75 employees at Gary Works and demotions of an additional 200 to work

gangs raised serious safety concerns. According to Union District 7 Director Mike Millsap

(“Millsap”), U.S. Steel had replaced full-time maintenance workers with independent contractors

at Gary Works, resulting in “hundreds of work orders [] going unfilled, and no preventative

maintenance [] getting done at the sprawling plant on Lake Michigan.” 5 Millsap elaborated:

        Every workplace has work hazards that the employers and employees must be
        aware of. At any given time a workplace accident can happen that can result in very
        serious injuries and sometimes fatalities. It is the obligation and responsibility of
        the company to minimize these hazards a[s] much as possible to make the
        workplace safe. In this steel plant, those risks are much greater. The risk is greater

3
    Joseph S. Pete, U.S. Steel Lays Off More Workers at Gary Works, NWI.COM at
http://www.nwitimes.com/business/steel/u-s-steel-lays-off-more-workers-at-gary-      works/article_5b5725f5-25b2-
5982-8c5a-88b4067e2a5d.html (accessed Aug. 12, 2016).
4
    Joseph S. Pete, U.S. Steel Fined $28,000 for Death at Gary Works, NWI.COM at
http://www.nwitimes.com/business/steel/u-s-steel-fined-for-death-at-gary-works/article_a75223e1-d957-5580-8e1c-
25f741bc48cc.html (accessed Sept. 11, 2017).
5
     Joseph   S.    Pete,   USW       says    U.S.     Steel   Layoffs    Jeopardize     Safety,    NWI.COM    at
http://www.nwitimes.com/business/steel/usw-says-u-s-steel-layoffs-jeopardize- safety/article_2d1ce954-2716-56f6-
b1d3-274042615903.html?utm_medium=social&utm_source=email&utm_campaign=user-share (accessed Sept. 11,
2017).


                                                       34
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 41 of 158



       for the employees.

                                               ***

       This union is prepared to bargain over the layoffs McKinsey says need to happen.
       How will the maintenance work get done? That’s our question. Specifically, the
       safety work.

(Emphasis added).

       100.    Meanwhile, state investigators faulted U.S. Steel for not de-energizing live parts

before an employee worked on them, for not training an employee to be able to distinguish live

parts from other electrical equipment, for not testing that circuit elements and electric equipment

parts were de-energized before going in to do work, and for not providing a worker with protective

shields or barriers to prevent inadvertent contact with an electrical current while working in a

confined space. Union officials publicly announced that U.S. Steel had made the mill less safe by

cutting maintenance workers and rushing roving labor gangs through a backlog of jobs. The Union

had appealed the layoffs, filing a grievance with a third-party arbiter, and argued the layoffs

threatened workplace safety by running understaffed, under-maintained facilities.

       101.    Around the time of these additional layoffs, the understaffing and decreased

maintenance resulted in a second tragic death of a U.S. Steel employee on September 29, 2016 at

the Company’s Gary Works facility. As reported, U.S. Steel electrician and maintenance worker

Jonathan Arizzola, 30, was killed in the U.S. Steel Slab Storage Yard just weeks after Union

employees had held demonstrations to protest that U.S. Steel was making the mill less safe by

laying off and demoting maintenance workers. The United Steelworkers Union had filed an appeal

to arbitrate the mass layoffs, arguing the cuts were putting workers at risk by putting off

preventative maintenance and causing work orders to pile up. 6


6
   Joseph S. Pete, Steelworker Who Died Told Wife Mill Was Getting Less Safe, NWI.com at
http://www.nwitimes.com/business/steel/steelworker-who-died-told-wife-mill-was-getting-less-


                                                35
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 42 of 158



        102.    Arizzola had been employed at the mill for about four years, and was killed in an

accident while working in a four-man crew assigned to troubleshoot a crane at the U.S. Steel slab

storage yard in Gary. In the wake of his death, his widow reported that Arizzola had frequently

expressed concern regarding the deterioration of working conditions at the mill in Gary, and had

even suffered an electric shock in a separate accident at Gary Works the week before his death,

elaborating: “He was constantly complaining about McKinsey group cutting back workers. There

was always some kind of close call with someone he worked with…[a]ll they care about is making

money…They keep cutting when they should have a safer environment for people. It shouldn’t be

all about the money.” 7

        103.    Also in response to his death, United Steelworkers Union Local 1014 President

Rodney Lewis said in a Facebook post to steelworkers that bare-bones crews at Gary Works put

steelworkers at risk for more accidents:

        Our company has decided that, to save a dollar, they’ll farm people out all over
        this mill which only increases the chances for accidents like these happening.
        They should instead be asking themselves if it’s high time they started listening to
        what we’ve been saying all along. Moving people all around a mill like chess pieces
        only promises to result in something tragic. Shutting down training when you need
        it the most is just bad business when you consider that we are ‘the company’s most
        important asset.’

      (Emphasis added).

        104.    In May 2017, the Indiana Department of Labor found U.S. Steel committed two

serious safety violations at Gary Works after investigating Arizzola’s death and fined U.S. Steel

$14,000 total, or $7,000 for each violation, the amount is prescribed by statute. 8 The Indiana

Department of Labor found U.S. Steel failed to provide safety training and protections against live



safe/article_92ddbe7d-6133-5ee8-9002-42ec48aa5a37.html (accessed Sept. 11, 2017).
7
  Id.
8
  Id.


                                                     36
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 43 of 158



electrical equipment. United Steelworker Union officials tied his death and the June 2016

electrocution death of 67-year-old Charles Kremke at Gary Works to cutbacks in maintenance

staffing that they said posed safety hazards and that have since been reversed. Additionally, an

Occupational Safety and Health Administration investigation found that maintenance employees

were performing repairs to the 501 crane in the slab yard while three collector rails were live,

exposing the workers to electrical hazards.

       105.     Confidential sources confirmed that massive layoffs resulted in understaffing with

inexperienced employees with little to no training. For instance, according to CW#9, the Company

cut back on its personnel to such an extent that it often was left with people who CW#9 understood

lacked the skills to perform maintenance or work on capital projects. This was extremely

detrimental because U.S. Steel’s maintenance of its facilities just “fell by the wayside.” CW#5

confirmed that the Company was laying off the longer-term, more expensive personnel with the

most “experience” and “institutional knowledge,” while keeping on the less experienced personnel

who were less expensive to employ. In fact, prior to CW#9’s departure, CW#9 did not train the

new individuals who replaced this witness and, to this day, CW#9 still receives calls from the

Company asking for advice and assistance with different matters, further evidencing the lack of

experience and knowledge of those personnel remaining.

       106.     Moreover, CW#9 explained that even those personnel who were qualified to

perform maintenance were unable to do so because they were tasked with working on other

projects.

       107.     CW#1 offered a similar account, stating that personnel were being transferred to

other roles and/or being laid off, which resulted in many projects being neglected. CW#5 also had

similar observations, noting that if an employee was highly paid and had been with U.S. Steel for



                                                37
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 44 of 158



many years, the Company would find a way to “get rid” of them. CW#10 similarly recounted that

the Company had a practice of getting rid of experienced, highly paid personnel and replacing

them with inexperienced workers. According to CW#10, this left a number of employees who did

not know enough about equipment or the necessary maintenance required and resulted in

“haphazard” maintenance.

       108.    Similarly, as discussed above, CW#6 recounted that the Company abandoned job

training and filled positions with inexperienced employees that did not know how to operate the

equipment and machinery.

               2. Defendants Instruct Plant Managers “Don’t Buy, Get By” and Forces them
                  to “Jury Rig” Broken Machinery

       109.    According to confidential witnesses, U.S. Steel repeatedly canceled purchase

orders for parts needed to keep facilities running and used cheaper, less durable materials to operate

machinery. Rather than invest in its equipment, U.S. Steel plant managers would deny maintenance

requests and tell employees to “jury rig” the machines and operate by the motto, “Don’t Buy, Get

By.” U.S. Steel also repeatedly deferred maintenance projects and once the Company’s machines

inevitably broke, the Company suffered millions in losses as a result.

       110.    Specifically, CW#7 explained that U.S. Steel began cancelling purchase orders for

parts that were necessary to keep its facilities running. CW#7’s primary job responsibility was to

order machinery parts for all of U.S. Steel’s plants in the United States. CW#7 stated that the

Company’s cost cutting measures were so extreme that it began cancelling hundreds of orders.

CW#7 recalled that in one day, alone, this witness worked on 30 to 40 cancellations. According to

CW#7, this cost saving technique was a directive from the Vice President of Purchasing in the

Pittsburgh corporate office and started occurring during the last several months leading up to

CW#7’s departure in April 2016.


                                                 38
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 45 of 158



       111.    U.S. Steel also deferred maintenance and repairs spending at all costs. According

to CW#7, the process for ordering machinery parts was as follows: (1) planners at U.S. Steel plants

determine what needs to be ordered; (2) a “Min-Max report” is run to determine the maximum

number of units the planners can buy; (3) a “requisition” was submitted through the Company’s

Oracle program; and (4) depending on the cost of the item, multiple layers of approval may be

needed. According to CW#7, starting in September or November of 2015, this process was altered

so that some requisitions required approval of a “control tower,” which consisted of McKinsey

and the Plant Manager. The control tower was part of the Company’s Carnegie Way cost cutting

efforts and would determine whether the plants could “get by” without the requested parts. The

implementation of the control tower resulted in a significant reduction of requisition approvals.

       112.    CW#7 recounted that when CW#7 first started working at U.S. Steel, this witness

worked on 60-70 requisitions per day. By the time CW#7 left the Company in 2016, this number

dropped 95% to about two or three per day. CW#7 explained that the requisition denials led to a

decrease in submissions as the Company had a philosophy of “don’t buy, get by” and placed a lot

of “pressure” on plant employees to not buy anything if the machines were running. Unless a

machine was not working, workers were expected to “jury rig” the machines to keep them running

rather than order new parts. By way of example, CW#7 explained that while some parts are

supposed to be replaced every six months to one year and receive regular maintenance, workers

would jury rig the machine when it broke until it got to the point where the machine kept breaking

and could no longer be fixed without a new part. CW#7 stated that the machines would essentially

“sit and rot” because of this philosophy.

       113.    In addition, CW#7 explained that spare parts were not kept at U.S. Steel’s facilities

and if a machine was down, the workers would “clear out” that section of the plant and “work



                                                39
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 46 of 158



around” the broken part if they could by using another section of the plant. According to one

employee, workers were also being ordered to use cheaper materials which inevitably led to

machines breaking down sooner. 9 For instance, one former operations and maintenance employee

said “purchasing managers in Pittsburgh had ordered his mill to use cheaper oils to lubricate

bearings. That caused the bearings to wear out more quickly, resulting in extra costs and longer

down time.” 10

        114.     CW#5 corroborated U.S. Steel’s refusal to implement necessary maintenance.

According to CW#5, U.S. Steel began deferring numerous projects, some of which included

structural integrity issues that absolutely needed to be done or it would cost a lot of money. As

CW#5 explained, spending on plant structural maintenance drastically decreased since 2010 at

Great Lakes Works. Specifically, in 2010, U.S. Steel spent approximately $29 million on structural

maintenance. This amount decreased every year with U.S. Steel spending the following: 2011 -

$14 million; 2012 - $9 million; 2013 - $7 million; 2014 - $6 million and 2015 - $3 million.

        115.     According to CW#5, maintenance spending was determined based upon a Business

Plan, which contained the budget for repair and maintenance costs, capital spending, production

costs and other items. The Business Plan for a given year was created in the fall before. CW#5

recalled meeting with McKinsey and the Great Lakes Plant Manager, among others, in the fall of

2015 to discuss the proposed 2016 Business Plan. According to CW#5, after he met with

McKinsey, McKinsey then took the Business Plan to Longhi, Burritt and other executives in

Pittsburgh for approval. CW#5 recalled that the 2016 Business Plan went through numerous



9
   Len Boselovic, “Analysts Say U.S. Steel Cost-Cutting Hurting Operations, Safety,” Pittsburgh Post-Gazette,
November 3, 2016 (last accessed Sept. 19, 2017), available at http://www.post- gazette.com/business/pittsburgh-
company-news/2016/11/02/U-S-Steel-shares-dip-in-early- trading-Pittsburgh-steelmaker/stories/201611020168.
10
   Len Boselovic, “Analysts Say U.S. Steel Cost-Cutting Hurting Operations, Safety,” Pittsburgh Post-Gazette,
November 3, 2016 (last accessed Sept. 19, 2017), available at http://www.post- gazette.com/business/pittsburgh-
company-news/2016/11/02/U-S-Steel-shares-dip-in-early- trading-Pittsburgh-steelmaker/stories/201611020168.


                                                      40
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 47 of 158



iterations because McKinsey and Defendants kept cutting the repair and maintenance budget.

CW#5 eventually obtained an acceptable budget number for repairs and maintenance from

Defendants and “backed into” the number for purposes of creating the Business Plan. CW#5

described the process as “insanity.” CW#5 stated that this process was the same for the other U.S.

Steel Flat-Rolled facilities, including Gary Works and Fairfield Works.

       116.    CW#5 explained that maintenance projects at U.S. Steel were coded accordance to

priority. Projects coded as “S-1,” meant those projects needed repair immediately or the Company

would risk disruption in operations and/or employee injury. CW#5 stated that as of July 25, 2016,

at Great Lakes there was a “significant amount of work to be done” with a backlog of 253 projects

categorized as “S-1” projects that should have been completed years ago. CW#5 stated the cost to

complete all 253 projects would have be “astronomical” and estimated it in the tens of millions of

dollars, “if not more.” According to CW#5, the Individual Defendants and McKinsey did not “want

to hear” about the critical structural maintenance and repairs that needed to be done because it cost

money. This caused the Company to get even further behind on maintenance.

       117.    CW#5 recalled several examples of equipment and facilities in need of repairs that

the Individual Defendants refused to make. For example, according to CW#5, the cranes at Great

Lakes were installed between 1958 and 1964 and, not surprisingly, their parts were wearing out at

an accelerated pace. Although they were “almost unsafe to operate,” they were never replaced

during CW#5’s employment because it would have cost U.S. Steel millions of dollars to fix them.

In another example, CW#5 recalled a building that housed the product going into the pickle line

that had “many issues” relating to needed repairs and maintenance. Despite asking “over and over,”

the repairs were never done. CW#5 also recalled another example of a motor rotor that broke in

2015 or 2016, which caused the motor to go down for five days while the rotor was being repaired.



                                                 41
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 48 of 158



       118.    According to CW#5, all of U.S. Steel’s Flat-Rolled facilities faced similar spending

cuts and were unable to make necessary repairs.

       119.    CW#9 confirmed other witness accounts. According to CW#9, as a result of U.S.

Steel’s drastic cost cutting measures, CW#9 understood that machines had to be replaced sooner

than they otherwise would have had the proper repair and maintenance occurred. Rather than

perform maintenance, however, CW#9 reported that the Company, instead, “put a patch” on the

issue. CW#9 stated one example related to the Mon Valley plant, which had two electrical

generators that were over 70 years old. During 2015, the first machine kept breaking and after

employing “every band-aide” and “bubble gum-aide” possible, it was decided that the generator

had to be replaced. However, it took nine months to customize a generator for U.S. Steel which

resulted in a loss of $1 million per month since U.S. Steel had to procure electricity from an

alternate source. This increased the overall cost per ton. While CW#9 recommended that the

Company procure a spare generator before the second generator broke and the Company suffered

another $9 million loss, this proposal was rejected. As predicted, the second generator failed right

before CW#9 left the Company in the fourth quarter of 2016.

       120.    CW#8 also confirmed U.S. Steel’s lack of preventative maintenance and use of

cheap substitutes for parts. CW#8 explained, for example, that the first two sets of rollers that steel

goes through have chrome plates, which are expensive but cost effective in the long term because

they last longer. When U.S. Steel started cutting costs in “every way possible,” the Company

stopped purchasing chrome plates. As a result, CW#8 stated that the rollers failed sooner and only

ended up lasting a few weeks, whereas chrome rollers lasted three times as long.

       121.    According to CW#1, the cost cuts were so bad that union personnel frequently

complained that they could not get the right tools they needed, even at a minimal cost, and even



                                                  42
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 49 of 158



as the Company was purportedly spending millions on the Carnegie Way. While CW#1 would

report these issues to the plant and division managers, such matters fell on “deaf ears” because

managers did not want to spend money on tools unless they were going to “make money.”

       122.    Thus, while the Carnegie Way measures were billed to investors as “not just a cost

cutting initiative,” in reality, the Carnegie Way had become an extreme cost cutting measure

designed to salvage the Company’s short-term bottom-line at any means necessary, including

through the U.S. Steel Defendants’ top-down consistent refusal and failure to invest in critically

necessary new technology or maintain U.S. Steel’s Flat-Rolled facilities.

           D. U.S. Steel Slashes Capital Spending

       123.    According to Goodish, U.S. Steel’s former COO from June 2005 to December

2010, during his employment at U.S. Steel, the Company created its capital expenditure forecasts

on a five-year, plant by plant basis. CW#9 and CW#8 confirmed that the Company forecasted

capital expenditures on a plant by plant basis over a five-year future period during their

employment at the Company.

       124.    Goodish explained that the capital expenditures were calculated based on revenue

projects and plant managers’ requests for repairs and upgrades. CW#9 corroborated Goodish’s

account that the Company created an annual capital budget and further explained that the annual

budget was approved by the U.S. Steel Board. CW#9 personally participated in the creation of the

annual capital budget and reviewed the capital projects proposed by the plant engineers that were

ultimately submitted to the Board for approval. According to CW#9, the 2016 capital budget was

submitted to the Board in November 2015 and approved by January 2016 of the applicable year.

       125.    As reflected in the chart below, not only was U.S. Steel not reinvesting or

maintaining its facilities, but it had slashed its capital expenditure investments throughout 2015



                                               43
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 50 of 158



and 2016 by a total of 44.9% in total year-over-year. With respect to capital expenditures in the

Company’s Flat-Rolled facilities, in particular, Defendants slashed the Company’s capital

expenditures by a remarkable 66.9% year-over-year.

  Quarter                Capital Expenditure                         Percentage Change
                      Total            Flat-Rolled                Total          Flat-Rolled
  Q1 2015            $109 M               $69 M                              -
  Q2 2015            $104 M               $56 M                   -4.5%            -18.8%
  Q3 2015            $142 M               $72 M                   36.5%             28.6%
  Q4 2015            $146 M               $84 M                    2.8%            16.67%
    FY               $500 M              $280 M                      -                 -
   2015
  Q1 2016            $148 M                 $46 M                 1.4%                -45.2%
  Q2 2016             $69 M                 $28 M                -53.4%               -39.1%
  Q3 2016             $51 M                 $23 M                -26.1%               -17.9%
  Q4 2016             $38 M                 $14 M                -25.5%               -39.1%
    FY               $306 M                $111 M                -44.9%               -66.9%
   2016

       126.    CW#10, stated that “everybody knows that” the Company was under-investing. It

was “common knowledge” within U.S. Steel. According to CW#10, one example of Defendants’

cut of the capital budget involved the Edgar Thomson plant. CW#10 explained that the Edgar plant

was allocated money for capital improvement projects each year. However, invariably when the

capital improvement projects were presented for approval, the same response was always received

- the capital improvement money was being cut and allocated elsewhere, usually because

something had broken that needed immediate attention. CW#10 informed the manager at Edgar

Thomson of all the issues concerning under-investing but U.S. Steel kept running its equipment

“into the ground.”

       127.    In another instance, CW#1 stated that in the last year of CW#1’s employment there

was supposed to be money allocated to blast furnaces but the blast furnace projects could not have

been getting done since Blast Furnace 14 at Gary Works ended up going “completely down” at

some point between January 2016 and May 2016.


                                               44
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 51 of 158



       128.    According to CW#9 a lot of capital projects were being paused or cancelled

outright, including the Electric Arc Furnace proposed for the Alabama facility.

    IV.    CARNEGIE WAY PURPORTED COST SAVINGS WERE A SHAM

       129.    According to several CWs, the Carnegie Way program was a sham because many

of the purported savings were not real or the projects had actually not been completed or even

implemented yet and, thus, were not “realized.” For example, CW#7 explained that during the end

of 2015 and during 2016, U.S. Steel began extending payment terms to vendors from 30 days to

60 days and eventually 120 days. U.S. Steel then attributed purported cost savings to paying

vendors late as a Carnegie Way benefit. CW#7 stated that the vendor payment terms were changed

by the General Manger of Purchasing in the Pittsburgh corporate office and seemed to be part of

the Company’s cost cutting efforts. Extending payment terms to vendors did not save the Company

money because vendors would become angry and stop selling parts and supplies to the Company.

       130.    In another example, Goodish described a sham cost-cutting benefit that he learned

about in 2016 from a current U.S. Steel employee who worked in purchasing at U.S. Steel. This

employee described to Goodish that U.S. Steel obtained three price quotes from vendors for every

purchase and then, after selecting the lowest bid, reported the difference in price between the

highest and lowest bid as a Carnegie Way benefit.

       131.    In addition, throughout 2015 until this witness left the Company in 2016, CW#1

attended weekly “war room” meetings where new and existing projects were discussed, including

the nature of the project, potential cost savings, plans for implementing the projects and other

details. At these “war room” meetings, CW#1 observed that projects designated as being at the D-

Gate1 (Define) phase on Monday would miraculously be at the D-Gate 5 (Control) phase by Friday

of the same week. CW#1 was baffled as to how these projects could move so quickly on the scale,



                                               45
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 52 of 158



especially considering the extreme age of Gary Works since older infrastructures cannot be

changed that quickly. CW#1 was further baffled as to how purported cost savings (which could be

as much as $4-5 million in claimed savings per project) could be reported for these projects because

they had not yet been implemented.

       132.    In addition, CW#1 observed that in some instances, projects that would take a long

time to complete, would miraculously be at D-Gate 5 by the end of the week. CW#1 commented

that individuals responsible for each project just had to call this witness’ boss, Robert Lange, the

Director of Change Transformation, and request that he advance a project and Lange would do so

regardless of whether the project had actually been implemented.

       133.    According to CW#1, this witness observed multiple projects per week that moved

through the D-Gate scale from Monday to Friday, just a five-day period, that could not possibly

have been completed in that short of a timeframe. CW#1 also observed that there was a general

increase in this activity towards the end of quarters, which reflected a need “to get the numbers in”

before the end of a period so that purported Carnegie Way cost savings could be reported in

       134.    U.S. Steel’s quarterly reports to the market. With all the layoffs, CW#1 commented

that people were afraid their jobs would “be on the chopping block” if they did not “produce value”

by having their projects advance through the D-Gate system.

       135.    CW#1 was not the only one who noticed that the reported Carnegie Way savings

were overstated. According to CW#8, charts showing the Carnegie Way savings were distributed

internally throughout the Company. CW#8 recalled these charts would show savings that had

supposedly been achieved by certain projects, although some of the projects had not yet been

implemented. For instance, CW#8 recalled seeing a project on the reports relating to the delivery

end of the cold mill at Irvin Works that was shown to be saving the Company money in 2016, yet



                                                 46
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 53 of 158



in actuality, the project had not been implemented yet.

       136.    Despite the truth – that Carnegie Way was a sham -- Defendants consistently

assured investors throughout the Class Period that U.S. Steel was investing in new technologies

and maintaining its facilities pursuant to Carnegie Way, stating for example:

       •    The Carnegie Way “[i]s much more than a cost cutting initiative, improving
            all our core business processes, including commercial, manufacturing, supply
            chain, procurement, innovation, and functional support. Carnegie Way is our
            culture and the way we run the business. We focus on our strengths and how
            we can create the most value for our stockholders and best serve our customers.
            We have achieved sustainable cost improvements through process efficiencies
            and investments in reliability centered maintenance (RCM), and we will
            continue to find more cost improvements.” (November 4, 2015 Q&A Packet;
            January 27, 2016 Q&A Packet; July 26, 2016 Q&A Packet).

       •    “Contract pricing resets had an immediate impact on our results, while our cost
            reduction efforts progressed as planned and will continue to grow throughout
            the year. We took significant actions to align our overhead costs with our
            operations, contributing $100 million to our Carnegie Way benefits for this
            year. We remain focused on reducing our costs, improving the quality and
            reliability of our operations, and working with our customers to deliver
            differentiated solutions that will improve our market position and create value
            for all of our stakeholders.” (April 26, 2016 Press Release).

       •    “We continue to implement our reliability centered maintenance process
            across all of our facilities. We are starting to see the benefits as we have
            experienced fewer unplanned outages and lower maintenance costs, and are
            allowing for a more efficient allocation of our maintenance labor force. We are
            creating a more reliable and agile operating base that lowers our break-even
            point, with a key focus on lowering our hot-rolled band costs through operating
            and process efficiencies. We are improving our ability to adapt quickly to
            changing market conditions, while striving to provide superior quality and
            delivery performance for our customers.” (July 26, 2016 Earnings
            Presentation).

       •    “With our very strong cash and liquidity position, we remain focused on the
            investments that we need to continue to make to revitalize our facilities and
            deliver value enhancing solutions for our customers. (November 1, 2016 Press
            Release). We have been investing in revitalizing our facilities but, based on the
            operating challenges we faced in the third quarter, we are accelerating the pace
            of our efforts. The projects we are pursuing cover all aspects of our operations,
            and are focused on addressing the assets most critical to our success.”
            (November 1, 2016 Earnings Presentation).


                                                 47
              Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 54 of 158




          •    “We entered 2016 facing very challenging market conditions, but remained
               focused on our Carnegie Way transformation efforts. Despite lower average
               realized prices and shipments in 2016, our results are better as we continued to
               improve our product mix and cost structure. Our focus on cash, including better
               working capital management and opportunistic capital markets transactions,
               resulted in an improved debt maturity profile and stronger cash and liquidity.
               We are well positioned to accelerate the revitalization of our assets to improve
               our operating reliability and efficiency, and deliver value-enhancing solutions
               to our customers.” (January 31, 2017).

(Emphasis added).

          137.    As discussed below (SOF VII, infra), while deferring maintenance, repairs and

asset upgrades may have saved money in the short-term, these decisions often ended up costing

U.S. Steel more money in the long run.


     V.        THE U.S. STEEL DEFENDANTS’ DECISION TO DEFER MAINTENANCE
               AND CAPITAL INVESTMENTS RESULTS IN COSTLY, UNPLANNED
               OUTAGES, LOWER UTILIZATION RATES, AND LOWER CAPACITY AT
               U.S. STEEL FACILITIES

       138.       It is commonly known within the steel industry that “[s]teel mills can be more prone

to [unplanned] outage[s] as a result of increasingly deferred maintenance.” Michelle Applebaum,

The Misconceptions and Realities of Today’s Steel Market, AMERICAN METAL MARKET (Oct.

31, 2013).

          139.    According to CW#11, the “vast majority” of equipment at U.S. Steel facilities was

made between 1930 and 1960 and, consequently, required “a lot more repair and maintenance”

than contemporary equipment. In fact, prior to and throughout the Class Period,

          140.    U.S. Steel faced a higher degree of operating leverage compared to the industry

cost curve because it produced steel exclusively through the use of blast furnaces, which are older,

less efficient, and produce greater fluctuations in capability utilization than electric arc furnaces

which were used, at least in part, by the majority of U.S. Steel’s competitors.


                                                   48
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 55 of 158



        141.    As detailed infra SOF at IX, Defendant Longhi and other U.S. Steel executives

admitted under oath in their testimony before the U.S. International Trade Commission, 11 inter

alia that “[u]nfortunately, those investments that we need to make are being -- we’re not able to

make them right now;” 12 “[t]he situation we face is very grave,” 13 and the Company’s financials

“are nowhere near where they need to be for us to invest in our future.” 14

        142.    As a result of the U.S. Steel Defendants’ decisions to idle and close mills and

“swing facilities,” its draconian cuts in capital investment and deferral of maintenance and repairs,

as well as its massive layoffs of maintenance employees, the Company was required to operate

flawlessly at nearly peak capacity all of the time – an impossible task given the age of

        143.    U.S. Steel’s outdated furnaces. CW#11 explained that swing facilities were U.S.

Steel facilities that were available to absorb production if and when a plant suffered an unplanned

outage. Because every facility was operating at max capacity due to the shutdowns, however, there

were no swing facilities available to divert production when a plant outage occurred. According to

CW#11, inevitably, the Company’s infrastructure could not sustain such production without

regular maintenance and repairs and, thus, fell into disrepair beginning in 2015, before the

beginning of the Class Period and only continued to worsen throughout the Class Period.

        144.    For example, according to CW#10, the Edgar Thomson “melt shop” contained

cooling towers that had not been maintained in “years.” At some point during 2015, a new tower

was put in. However, according to CW#10, the new tower was not maintained correctly and, in

late 2016, all of the “cooling media” ended up melting. CW#10 estimated that this error resulted


11
    Defendants’ testimony before the ITC was not contained, cited or referenced in any of Defendants’ public
statements, analyst reports or any other media sources.
12
   August 18, 2015, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.
13
   Id.
14
    May 24, 2016, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.


                                                    49
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 56 of 158



in significant costs of as much as $500,000-$750,000. The cooling tower was eventually repaired

in the first quarter of 2017 by CW#10’s current employer.

       145.    Also in 2015, the Company suffered $9 million in losses as a result of an electrical

generator breaking at U. S. Steel’s Mon Valley facility. Specifically, CW#9 explained that the

Mon Valley plant had two electrical generators that were over 70 years old and would repeatedly

break. After the “band-aid” could no longer revive one of the electrical generators, the Company

was forced to obtain electricity elsewhere. This turned out to be extremely costly, as it took nine

months to obtain a new generator and it cost the Company $1 million per month to obtain

electricity from another source.

       146.    Thereafter, beginning at least by the second quarter of 2016, the Company’s Gary

Works plant – which Defendant Longhi described during the Company’s April 26, 2017 earnings

call as “one of our most critical assets” – suffered a cascade of undisclosed unplanned outages

throughout the year.

       147.    According to CW#1, it was sometime during January and May 2016 that the wiring

for Blast Furnace 14, one of the biggest at the Gary Works facility, was flooded, causing the entire

furnace to shut down “for upwards of two weeks.”

       148.    Soon after that, in May 2016, U.S. Steel also suffered unplanned outages at its Great

Lakes Works facility that it did not disclose in its quarterly filings. After being sent a violation

notice from the Michigan Department of Environmental Quality regarding the facility’s D4 and

B2 blast furnaces, U.S. Steel responded by way of a letter dated May 11, 2016, which was signed

by Jon Olszewski, the Primary Plant Manager for Great Lakes Works, and Alexis Piscitelli, the

Director of Environmental Control at Great Lakes Works. A carbon copy of the letter was sent to

Dave Hacker, U.S. Steel’s General Attorney. In the May 11, 2016 letter the Company averred that



                                                50
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 57 of 158



on, “Monday April 4th, 2016, United States Steel Great Lakes Works D4 Blast Furnace was in

recovery state from a process malfunction.” 15

       149.    CW#11 stated that the unplanned outages in 2016 occurred “quarter after quarter”

and resulted in “thousands of tons of missed steel production” and “hundreds of millions of missed

revenue.” CW#11 further explained that unplanned outages could not be predicted and, without

swing plants available to divert production during these unplanned outages, production had to be

halted. When production is halted or delayed, then the delivery of a customer order is halted or

delayed as well, resulting in lost revenue.

       150.    According to CW#11, production shortfalls in 2016 were “a good bit short” and

more than CW#11 had ever seen, estimating that they were likely as much as 20% short in 2016.

CW#11 was able to make such an estimate because CW#11’s position required CW#11 to know

manufacturing capacity verses the actual production in order to create a production plan. CW#11

stated that this witness further knew this information because he reviewed daily reports in the

Company’s Oracle system, which were closely scrutinized by the Company, and which tracked

the actual production verses anticipated production goals. Based on these reports, CW#11 said it

was easy to see that actual production was “not even close” to the planned production amount.

This was a “painful lesson” for U.S. Steel because “no one wants to give up revenue.”

       151.    CW#11 believed U.S. Steel’s apparent strategy of underinvesting to be

“pennywise/pound foolish” because the corporate office decided to build up the Company’s cash

position by cutting back on maintenance, which came at the cost of being unable to meet customer

needs and resulted in U.S. Steel losing revenue when it could not fulfill customer orders.

       152.    As demonstrated in the chart below, contrary to the U.S. Steel Defendants’


15
  See http://www.deq.state.mi.us/aps/downloads/SRN/A7809/A7809_RVN_20160511.pdf, last visited September
18, 2017


                                                  51
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 58 of 158



contemporaneous Class Period public statements claiming U.S. Steel was experiencing “fewer

unplanned outages,” such unplanned outages were significantly increasing during the Class Period

as a result of the U.S. Steel Defendants’ decision to forego needed maintenance and capital

spending:


                                            U.S. Steel
                                       Unplanned Outages
    Date              Facility            Length of       Cost                Source
                                           Outage
  Q1 2014     Great Lakes Works -       Half of the    Unknown    Michael Cowden, No
              Steel shop went           second                    Summer Doldrums For
              “offline”                 quarter 2014              Flat Steels: Longhi,
                                                                  AMERICAN METAL MARKET
                                                                 (July 30, 2014)
  2015     Mon Valley -                Nine months    $9 million CW#9 – cost $1 million
           Electrical Generator                                   per month
           broke down
  November Great Lakes Works -         Unknown        Estimated     Michael Cowden, USS
                                                      at
  2015        two blast furnaces not                  $1 million
                                                               Restarts Second Great
              running                                 per day per
                                                               Lakes Works BF,
                                                      CW#9     AMERICAN METAL MARKET
                                                               (Nov. 25, 2015)
  April 2,    Gary Works - Blast       Two to three   $2-$3    Thorsten Schier, U.S.
  2016        Furnace 14 underwent     days           million  Steel Slates Gary Works
              “unscheduled                                     Furnace Outage,
              maintenance”                                     AMERICAN METAL MARKET
                                                              (Apr. 7, 2016)
  April 4,    Great Lakes Works -      Unknown        Unknown May 11, 2016 Letter to
  2016        D4 Blast Furnace was                             State of Michigan,
              in “recovery state                               Department of
              from a process                                   Environmental Quality
              malfunction”
  April       Gary Works - Blast       Upwards of     $14 million CW#1
  2016        Furnace 14 flooded       two weeks
                                                                    Michael Cowden, USS
                                                                    Restarts Gary Works’ No.
                                                                    14 BF, AMERICAN METAL
                                                                    MARKET (Apr. 26, 2016)




                                              52
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 59 of 158



  Third        “Several . . .             Last half of    Unknown       U.S. Steel November 1,
  Quarter      steelmaking and            the third                     2016 Press Release
  2016         finishing facilities”      quarter
               experienced
               unplanned outages

               Loss of 125,000 tons
               of production at flat-
               rolled operations
  Around       Mon Valley -               Unknown         Unknown       CW#9
  October      Electrical Generator
  2016         broke
  Fourth       Edgar Thomson -            U.S. Steel      $2 million CW#10; U.S. Steel Q1 2017
  Quarter      “cooling media” in the     Q1 2017                    Presentations disclosed this
  2016         Cooling Towers             Presentati                 was repaired in Q1 2017
               melted (¶ 144)             on states
                                          repair
                                          made in
                                          first
                                          quarter
                                          2017

        153.   Although these unplanned outages occurred in 2015 and throughout 2016, the

Defendants failed to disclose to investors important details, including the nature of the outages,

the length of them, the cost to the Company or that such unplanned outages ever occurred.

        154.   The parade of unplanned outages throughout 2016 wreaked havoc on the

Company’s capability utilization, which equals the raw steel tonnage produced divided by the

tonnage capability of the Company to produce raw steel for a sustained full order book. During

the Company’s February 1, 2017 earnings call, Defendant Longhi admitted that “[t]he capacity

utilization for the finishing last year was pretty tight, and this was the reason why Dan [Lesnak]

was saying that some of the investments that we are going to be making, they are going to be given

as a capability to do better products, but also to be able to push [capability utilization] up a little

bit.”

        155.   As reflected in the charts set forth below, the Company’s capability utilization in



                                                  53
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 60 of 158



its flat-rolled segment shrunk, bottoming out at 57% as compared to the industry average of 80%:

                                       Period                          Utilization %
                        Three Months Ended March 31, 2015              60%
                        Three Months Ended June 30, 2015               58%
                        Three Months Ended September 30, 2015          66%
                        Three Months Ended December 31, 2015           57%
                        Three Months Ended March 31, 2016              66%
                        Three Months Ended June 30, 2016               65%
                        Three Months Ended September 30, 2016          64%
                        Three Months-ended December 31, 2016           57%
                        Three Months Ended March 31, 2017              65%




       156.    These utilization rates are problematic. As Longhi admits, “Blast furnaces are

untamable beasts when it comes to flexibility. You have to operate at very high utilization. If you

don’t, the level of instability you create sometimes is untenable.” Michael Cowden, USS Aims to

Be Iconic Again Despite Downturn, AMERICAN METAL MARKET (Oct. 15, 2015).

       157.    Further, as demonstrated in the chart below, these unplanned outages also resulted

in declining steel shipments in the Flat-Rolled Segment:

                                     Period                Shipments
                                                     (thousands of net tons)
                              Full Year 2014                 13,908

                              Full Year 2015                  10,595



                                                54
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 61 of 158



                               Full Year 2016                   10,094


          158.   Despite that U.S. Steel was experiencing costly, unplanned outages and a drastic

decrease in capability utilization resulting in as much as 20% less tons of steel produced and, thus,

correspondingly less revenue, Defendants falsely represented that the Company was continuing to

invest in its facilities and the RCM Carnegie Way initiative.

    VI.      THE INDIVIDUAL DEFENDANTS WERE AWARE THAT U.S. STEEL WAS
             DEFERRING IMPORTANT MAINTENANCE AND REPAIRS THROUGH
             THE DAILY REPORT OF OPERATIONS AND OPERATING EFFICIENCY
             REPORT

       159.      According to Goodish, during his employment he created and implemented a Daily

Report of Operations to assist in reviewing and analyzing the Company’s daily operational

performance. Goodish stated that the DRO was published every morning at approximately 5:30

a.m. and was widely available throughout U.S. Steel. All executives, including Burritt, Longhi and

Lesnak, could access the DRO from their desktop by clicking on an icon linked to the Company’s

internal website.

       160.      Goodish reviewed the DRO report every morning “because that was [his] job.” As

COO, Goodish explained that he was responsible for overseeing the operations of the Company,

including designing and implementing business processes, establishing policies and overseeing

executives. CW#5 similarly stated that CW#5 reviewed the DROs every day throughout this

witness’ employment as a Plant Manager at Great Lakes and Director of RCM at U.S. Steel. CW#5

described the DRO as the “Bible” and “number 1 report” to review for those employees who

worked in operations and needed to know how facilities were performing.

       161.      CW#5 confirmed that the DRO was “well accessible,” “used widely” and “anyone”

at U.S. Steel could access the reports on the Company’s internal website. CW#11 similarly



                                                 55
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 62 of 158



confirmed that planned tons per turn and actual production achieved for all facilities were recorded

in Oracle, which was closely scrutinized by the Company.

       162.    According to Goodish and CW#5, the DRO Report contained various operational

data, metrics and statistics reported internally from each plant (e.g., Gary Works, Granite City,

etc.). Among the most important metrics were: (1) tons produced; (2) tons shipped; (3) scheduled

tons for the day, week, and month-to-date; and (4) tons per scheduled turn. CW#11 explained that

capacity was measured by how many tons of steel could be produced by a facility “per turn” and

there were three turns per day.

       163.    CW#5 also reviewed an Operating Efficiency Report (“OER”), which was prepared

monthly and contained information by facility (e.g., Great Lakes) and by unit (e.g., Blast Furnace

#14). The OER contained metrics such as delay rate/percentage (indicating downtime from repairs

and/or outages), production tons, variable and fixed costs, yield, man hours per ton and utilization,

among other metrics, for the prior five years and monthly for the current year. According to CW#5,

the OER was available from the Pittsburgh headquarters website and, thus, the Individual

Defendants had access to the OER.

       164.    CW#5 stated that this witness knew the Individual Defendants reviewed the OER

because they discussed information contained in the reports at quarterly meetings for operations

managers. CW#5 recalled the quarterly meetings primarily took place in Pittsburgh and were

attended by approximately 120 managers and included Defendants Longhi and Burritt wherein

U.S. Steel’s financial performance, capital spending and other issues were discussed.

       165.    According to Goodish, one key metric in the DRO from his view was the delay

percentage. The delay percentage was calculated as the tons per scheduled turn compared with

actual tons produced. A delay percentage of greater than 15% indicated an operational issue that



                                                 56
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 63 of 158



needed immediate attention. CW#11 confirmed that if the stated capacity of a given facility was,

for example, 6,000 tons but the actual production was 4,000 tons (e.g., a 33.33% delay), this would

be a “red flag.”

       166.    CW#5 stated that if there was a “big issue,” such as a blast furnace that produced

significantly less than it was supposed to produce because of an issue such as an unplanned outage,

everyone at the Company could tell “right away” because this was reflected in the DRO. CW#5

also commented that when a blast furnace went down, it cost U.S. Steel approximately $1 million

per day.

       167.    Recently, within the last couple of months, a current employee of U.S. Steel told

Goodish that delay rates on the Hot Strip Mills at Gary Works and Mon Valley were between 35

and 50%, significantly above normal rates of 15%. Delay rates above 15% indicate significant

operational problems.

       168.    The above confidential source accounts are corroborated by the decline in steel

shipments, unplanned outages and decreased capital and maintenance spending, among other facts

alleged herein, that occurred prior to and throughout the Class Period. See Sections IV,V.D, and

VII.

       169.    As discussed above, as a result of unplanned outages and costly repairs from

Defendants’ failure to invest in and maintain its assets, U.S. Steel’s facilities had been “across the

board falling short” on production by “thousands of tons of missed steel production” amounting

to approximately 20% of total missed production and resulting in “hundreds of millions of dollars

of missed revenue.” This information would have been reported in the DRO and/or OER reports

that Defendants reviewed, and therefore knew about or recklessly ignored.




                                                 57
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 64 of 158



   VII.      U.S. STEEL PROVIDES SWORN TESTIMONY CORROBORATING THE
             DRO AND OER REPORTS THAT, CONTRARY TO THE INDIVIDUAL
             DEFENDANTS’ PUBLIC STATEMENTS, U.S. STEEL IS NOT INVESTING
             IN, AND MAINTAINING ITS FACILITIES

          170.   As detailed further infra pp. 78-118, prior to and throughout the Class Period,

Defendants assured investors that U.S. Steel was investing in its assets and maintaining its

facilities, stating for example that:

          We continue to implement our reliability centered maintenance process across
          all of our facilities. We are starting to see the benefits as we have experienced
          fewer unplanned outages and lower maintenance costs, and are allowing for a
          more efficient allocation of our maintenance labor force. We are creating a more
          reliable and agile operating base that lowers our break-even point, with a key focus
          on lowering our hot-rolled band costs through operating and process efficiencies.

See, e.g., July 26, 2016 Earnings Presentation. (Emphasis added).

        171.     Yet in direct contradiction to these statements, the Defendants and other U.S. Steel

executives were testifying under oath before the U.S. International Trade Commission that the

Company was not reinvesting in its technology or undertaking necessary capital expenditures to

sufficiently maintain its facilities, stating for example: “investments that we need to make are being

– we’re not able to make them right now.” See Robert Kopf, U.S. Steel, August 18, 2015 Transcript

in Cold-Rolled Steel Flat Products from Brazil, China, India, Japan Korea, Russia and the United

Kingdom (Investigation Nos. 701-TA-540-544 and 731-TA- 1283-1290) (Emphasis added).

        172.     Specifically, throughout 2015 and 2016, U.S. Steel and several other domestic steel

producers filed complaints with the U.S. International Trade Commission to initiate investigations

under Title VII of the Tariff Act of 1930 to determine if China and certain other countries were

involved in dumping steel in U.S. markets or were subsidizing steel sold in U.S. Markets. U.S.

Steel also filed a complaint to initiate an investigation under Section 337 of the Tariff Act of 1930

against the largest Chinese steel producers and their distributors, as well as other foreign steel



                                                  58
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 65 of 158



producers. The Section 337 complaint alleged illegal unfair methods of competition and sought

the exclusion of all unfairly traded Chinese steel products from the U.S. market.

       173.     In testimony under oath before the ITC in the anti-dumping investigations, the

Defendants and other U.S. Steel executives admitted that the Company was not investing in, or

maintaining, its assets, which directly contradicted their public statements to investors. For

example, Defendants made the following contradictory statements to the ITC, under oath:

              Date           Speaker                                 Stateme
                                                                        nt
                       Doug Matthews,         As the U.S. grew out of the recent economic crisis
                       U.S. Steel’s Senior    and demand for cold-rolled steel increased, U.S.
         August 18,    Vice President of      Steel had an opportunity to grow its business to
           2015        Industrial, Service    reinvest in technology, and its workers and
                       Center and Mining      undertake useful capital expenditures. However,
                       Solutions              subject imports deprived U.S. Steel and other U.S.
                                              producers of this opportunity.
                       Doug Matthews,         “Let me be clear, the current situation is not
                       U.S. Steel’s Senior    sustainable. We cannot afford cold-rolled steel at
         August 18,    Vice President of      such low prices. We cannot afford to keep
           2015        Industrial, Service    operating at such low levels of capacity
                       Center and Mining      utilization. If these conditions continue, there is no
                       Solutions              question that there will be further shutdowns and
                                              layoffs
                                              throughout the industry.”
                       Doug Matthews,
                                              The situation we face is very grave. Only
         August 18,    U.S. Steel’s Senior
                                              yesterday we were forced to announce the
           2015        Vice President of
                                              shutdown of all steel making and rolling operations
                       Industrial, Service
                                              at our facility in Fairfield, Alabama. A decision
                       Center and Mining
                                              which was really hard….
                       Solutions
                       Rob Kopf, US           So we’re having to spend enormous amounts of
                       Steel’s General        money to put together alternatives for our
         August 18,    Manager                customers, to still buy steel. Unfortunately, those
           2015                               investments that we need to make are being --
                                              we’re not able to make them right now, given the
                                              fact that these people are coming in and taking
                                              $750 million of revenue that this industry should
                                              have
                                              used to invest in further products.




                                                59
Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 66 of 158



            Robert B. Schagrin,   And when you go through periods in which
            Counsel for           competition gets tougher, and pricing gets worse,
            Domestic Steel        and you’ve got a mill that has been under-
            Industry              invested, that’s going to close. And one of the
September                         things that shocks me, and it came about as I was,
 29, 2015                         you know, listening in a recent case about the
                                  closure of most of U.S. Steel Fairfield, I was
                                  saying, wow, that was, you know, trumpet is such
                                  a great new state- of-the-art mill, and then I was
                                  thinking, yeah, that’s when I started doing this in
                                  the early ‘80s, you know?...Because even a
                                  super duper brand
                                  new mill in an area like steel, if you under-invest
                                  for 10 years, all of a sudden you’re not going to
                                  be
                                  competitive anymore.
            Mario Longhi, U.S.    More than half of the Domestic Producers reported
            Steel Chief           operating at a net loss in 2015. At the risk of
            Executive Officer     stating the obvious, these results do not even
 May 24,                          come close to representing a sufficient return for
  2016                            a capital- intensive industry like ours.

                                  I’m choosing my words carefully when I say that
                                  for an industry that must invest and innovate to
                                  survive, these results occurring in a period of
                                  excellent demand are simply catastrophic…
            Mario Longhi, U.S.    “The last two years should have been banner years
            Steel Chief           for American cold-rolled steel producers. We
 May 24,    Executive Officer     should have been able to increase our sales, operate
  2016                            our plants on maximum capacity utilization levels,
                                  hire more workers, make badly needed profits and
                                  re-invest some of those profits into new
                                  technologies and new products,”

            Mario Longhi, U.S.    [O]ur company and our industry have
            Steel Chief           experienced dramatic declines in production,
            Executive Officer     sales and capacity utilization. The effects have
 May 24,                          been disastrous. In cold-rolled steel, the
  2016                            American industry’s operating income and
                                  operating margins have been low and continue to
                                  decline. In fact, they are nowhere near where they
                                  need to be for us to invest in our future, to
                                  compete at home and abroad and to comply with
                                  all the environmental and
                                  regulatory requirements that we face.



                                   60
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 67 of 158



                       Doug Matthews,         Demand for corrosion resistant steel is the
          June 24,     U.S. Steel’s Senior    strongest since 2007 and yet U.S. Steel has not had
            2017       Vice President of      a fair chance to take full advantage of this demand
                       Industrial, Service    because of unfairly traded imports. We will never
                       Center and Mining      know the new products that we could have
                       Solutions              invested
                                              in, or the number of new workers that could have
                                              been hired.

       174.    In addition to this testimony, U.S. Steel was required to fill out confidential

questionnaires in connection with each antidumping and countervailing duty complaint filed with

the ITC, which detailed the Company’s capital expenditures and effects on investments, amongst

other information. Based on a blank questionnaire, issued in the corrosion-resistant steel

investigation (final), page 7, for example, U.S. Steel was required to detail any changes in its

facility operations such as prolonged shutdowns, disruptions, or production curtailments. The

questionnaire, at pages 11-12, also required U.S. Steel to report its average production capacity

versus actual production.

       175.    In testimony before the ITC on May 26, 2016 in Certain Corrosion-Resistant Steel

Products from China, India, Italy, Korea, and Taiwan (Investigation Nos. 701-TA-534-538 and

731-TA-1274-1278), expert Jim Dougan of Economic Consulting Services, LLC testified on

behalf of respondents, stating:

       In presenting its case, the domestic industry points to an increase in subject import
       volume, a decline in market share and allegedly inadequate profits, but without
       acknowledging some of the basic realities of the marketplace.

                                                ***
       To begin, there were no adverse volume effects by reason of subject imports. First,
       subject imports’ volume increased only in 2014 when the Commission found no
       reasonable indication of current material injury. As shown in prehearing report
       Table C-1, during 2014, the industry’s production and capacity utilization increased
       and were at their highest levels of the POI.

       The industry’s reported capacity utilization in both 2014 and 2015 would
       undoubtedly been higher if not for the effect of supply disruptions that limited


                                                61
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 68 of 158



       the practical capacity of many domestic producers and drew both subject and non
       subject imports into the market.

       Interestingly, in presenting their injury case, petitioners made no mention of these
       well-documented supply disruptions. Instead, they blamed subject imports for their
       decrease in market share, making no mention of the impact of 2014’s cold winter
       on their operations. But in addition to the bad weather events of 2014, the domestic
       industry undertook extended maintenance outages and closed inefficient and
       outdated equipment lines in 2014, 2015 and 2016, none of which are attributable
       to subject imports.

       There are a myriad of contemporaneous press articles that document these
       disruptions, attached to respondents’ prehearing brief. And much of that
       information is public, so I’ll be happy to expand on that later if you like.

       U.S. Purchaser’s Questionnaires in the final phase confirmed these supply
       disruptions. Sixteen of forty-two purchasers reported supply constraints, and
       fourteen of them, which represent a very significant percent of purchases, their
       allegations repeated at prehearing brief for our Korean respondents, Pages 29 to 31.
       These were not fictional supply constraints. They were real and they were
       significant. In the case of U.S. Steel alone, one article noted that they lost 400,000
       tons of production in 2014.

                                                ***
       The key employment indicators all rose from 2013 to 2015, and absent one
       producer, the sales volume of the rest of the industry increased. Additionally,
       although the domestic industry’s market share declined, as we discussed in the
       prehearing briefs, it was attributable to significant supply disruptions in 2014 and
       2015, the effects of which continue into the current year.

                                                ***

       So, you know, there is a number of these things that -- this isn’t limited to January
       through March of 2014. This recurred again and again and again and it may have
       been most severe -- I mean the US Steel, 400,000 tons, 400,000 tons in 2014.
       That’s a big number. And that was the most significant, which is why you hear
       the most about it. But these things did not stop them.

(Emphasis added).

       176.   Thus, while Defendant Longhi was assuring investors throughout the Class Period

that, inter alia, “[w]e are starting to see the benefits as we have experienced fewer unplanned

outages and lower maintenance costs,” “there has been and will be sustainable cost improvements



                                                62
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 69 of 158



through process efficiency and investments in reliability centered maintenance,” and “no, we

have not been under-spending,” (emphasis added), he was contemporaneously pleading with the

ITC that “those investments that we need to make are being – we’re not able to make them right

now,” “[t]he situation we face is very grave,” and the Company’s financials “are nowhere near

where they need to be for us to invest in our future.” (Emphasis added).

  VIII.      U.S. STEEL       LAUNCHES         STRATEGICALLY            TIMED       SECONDARY
             OFFERING

          177.   As discussed supra SOF at VII, the Company’s failure to engage in preventative

maintenance and timely repairs resulted in numerous unplanned outages, which cost the Company

as much as $1 million per day. As the number of outages and plant shutdowns increased in 2016,

the Company was in desperate need of cash to continue its operations and repair its facilities.

Accordingly, the Defendants discretely engaged in a secondary offering in August of 2016. At the

time of the SPO, the Company stated it intended to “use the net proceeds from the offering for

financial flexibility, capital expenditures and other general corporate purposes.” However, on

April 25, 2017, Defendant Longhi admitted that the true reason the SPO was conducted was “to

give us the financial strength and liquidity to position us to establish an asset revitalization plan

large enough to resolve our issues and to see that plan through to completion.” (Emphasis added).

          178.   Specifically, on August 8, 2016, Defendants filed a preliminary prospectus

supplement (the “SPO Prospectus”) with the SEC indicating the Company would be offering 17

million shares of common stock for sale. The SPO Prospectus also granted the underwriters an

option to purchase up to an additional 2.55 million shares of common stock. The underwriters for

the SPO include J.P Morgan Securities LLC, Goldman Sachs & Co., Barclays Capital Inc., Wells

Fargo Securities, LLC, Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC, Merrill

Lynch, Pierce, Fenner & Smith Inc., PNC Capital Markets LLC, Scotia Capital (USA) Inc.,


                                                 63
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 70 of 158



Citizens Capital Markets, Inc., SunTrust Robinson Humphrey, Inc., BNY Mellon Capital Markets,

LLC, Citigroup Global Markets, LLC, Commerz Markets LLC, The Huntington Investment

Company, SG America Securities, LLC, The Williams Capital Group, L.P., and ING Financial

Markets LLC.

       179.    A few days later, on August 11, 2016, the Company filed a prospectus supplement

(the “Expanded SPO Prospectus”) announcing that the size of the SPO was being expanded to 18.9

million shares of common stock. The Expanded SPO Prospectus reiterated that the SPO was being

conducted for “financial flexibility, capital expenditures and other general corporate purposes.”

The Expanded SPO Prospectus also granted the underwriters an option to purchase an additional

2.835 million shares of common stock.

       180.    The SPO was a firm commitment underwriting meaning the underwriters agreed to

purchase all of the shares in the offering and sell them to the investing public. Accordingly,

pursuant to the Underwriting Agreement between U.S. Steel and the underwriters, each

underwriter was obligated to purchase the following number of shares:

                                    Underwriter                    Number of shares
                     J.P Morgan Securities LLC                        6,418,240
                     Goldman Sachs & Co.                              5,348,534
                     Barclays Capital Inc.                            1,355,730
                     Wells Fargo Securities, LLC                      1,355,730
                     Credit Suisse Securities (USA) LLC                625,722
                     Morgan Stanley & Co. LLC                          625,722
                     Merrill Lynch, Pierce, Fenner & Smith             725,736
                     Inc.
                     PNC Capital Markets LLC                            343,770
                     Scotia Capital (USA) Inc.                          343,770
                     Citizens Capital Markets, Inc.                     229,180
                     SunTrust Robinson Humphrey, Inc.                   229,180
                     BNY Mellon Capital Markets, LLC                    190,983
                     Citigroup Global Markets, LLC                      190,983
                     Commerz Markets LLC                                190,983
                     The Huntington Investment Company                  190,983
                     SG America Securities, LLC                         190,983


                                               64
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 71 of 158



                      The Williams Capital Group, L.P.                     190,983
                      ING Financial Markets LLC                            152,788
                                      Total:                              18,900,000

       181.    The Company estimated such expenses, excluding underwriting discounts and

commissions, would be approximately $500,000. The underwriters received a total of $15.2

million in underwriting discounts and commissions.

       182.    In total, U.S. Steel issued 21.735 million shares of common stock in the SPO at a

price of $23.00 per share, netting proceeds of approximately $482 million.

       183.    Meanwhile, unbeknownst to U.S. Steel investors, and as later admitted on April 25,

2017 by Defendant Longhi, these funds were expected to be used for a much-needed asset

revitalization program to make up for the fact the RCM program was never implemented.

Defendant Longhi’s April 25, 2017 admission leaves no doubt as to the reason for the SPO, when

he unequivocally stated that “[w]e issued equity last August to give us the financial strength and

liquidity to position us to establish an asset revitalization plan large enough to resolve our issues,

and to see that plan through to completion.” (Emphasis added).

       184.    Accordingly, the SPO was conducted to provide funds for immediate and costly

updates as a result of the increased unplanned outages and other operational challenges faced by

U.S. Steel, and was not conducted for “financial flexibility” as originally represented to investors.

    IX.    WITH THE “WRITING ON THE WALL,” DEFENDANTS LONGHI AND
           BURRITT QUICKLY SELL THE MAJORITY OF THEIR PERSONAL
           HOLDINGS OF U.S. STEEL STOCK

       185.    While Defendants were fully aware that U.S. Steel’s Flat-Rolled facilities were

experiencing increased unplanned outages and other operational challenges that necessitated

immediate costly updates and improvements, the Individual Defendants unloaded their holdings

of U.S. Steel stock at inflated prices. These sales began immediately after U.S. Steel’s November



                                                 65
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 72 of 158



2016 announcement that the Company had faced “some operational challenges,” including

“unplanned outages in the third quarter [2016],” but while U.S. Steel’s stock price was still

artificially inflated by the SPO and Defendant Longhi’s tempering, unequivocal assertion on a

November 2, 2016 conference call, that:

       And I would offer that, no, we have not been under-spending. What we’ve been
       doing is, we’ve only been able to accomplish what we’ve accomplished and gotten
       to the position that we are, because we’ve been investing appropriately in making
       sure that everything that we know is being addressed and moving to minimize
       the conditions that we experienced in the past quarter, which is unplanned events.
       So we’ve been able to get to this point, because we’ve been doing all of the right
       things.

(Emphasis added).

       186.    As detailed further infra pp.137-140, the Individual Defendants sold approximately

$25 million of personally held common stock over an abbreviated timeframe, under circumstances

that were extremely suspicious in timing and amount. Specifically, neither Defendant Longhi nor

Burritt had sold a single share of common stock before the start of the Class Period. Then,

beginning just after U.S. Steel’s partial disclosure of “some operational issues” and “unplanned

outages” at its Flat-Rolled facilities on November 1, 2016 (and simultaneous representation by

Defendant Longhi that “we have not been under-spending” and that “we’ve been investing

appropriately”), they collectively sold or determined to sell 699,671 shares of U.S. Steel common

stock over the course of only eight trading days, for total proceeds of $24,980,414.46.

       187.    These sales began with Defendant Burritt’s transaction on November 23, 2016 –

just weeks after the Company’s tempered partial disclosure of “some operational issues” and

“unplanned outages” – where he sold $1,686,315 worth of common stock. Only two trading days

later, on November 28, 2016, Defendant Longhi followed suit and sold shares for proceeds of

$8,938,688 worth of common stock. Over the next seven trading days, between December 5 and



                                                66
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 73 of 158



7, 2016, Longhi sold $5,775,142 worth of common stock. On February 21, 2017, Defendant Burritt

sold shares of common stock for proceeds of $8.4 million. Thus, in effect, U.S. Steel’s two primary

executives sold or determined to sell, in parallel, $25 million of personally held common stock

over the course of only two weeks, immediately following their partial disclosure of “some

operational issues,” and “unplanned outages.”

          188.   These sales often correlated with market moving news days and/or days in which

the Individual Defendants were in possession of material non-public information. For example,

the executives’ trades began shortly after the Company’s August 2016 SPO, which was later

disclosed to have been conducted to fund the Company’s critically necessary asset revitalization

process as U.S. Steel’s Flat-Rolled facilities were experiencing severe operational issues and

outages. Indeed, Defendant Longhi subsequently admitted on the last day of the Class Period –

after he and Defendant Burritt had successfully sold approximately 57% and 64%, respectively, of

their personal holdings – that the SPO had been conducted to “establish an asset revitalization plan

large enough to resolve our issues.” (Emphasis added). Further, Burritt sold approximately

$8,363,327 in common stock on February 21, 2017, only eight days before he took over day-to-

day control of the Company.

          189.   In total, Defendant Longhi sold 443,250 shares over eight trading days for total

proceeds of $14,930,871.40 representing 57% percent of his holdings and has not transacted since,

while Defendant Burritt sold or determined to sell 256,421 shares over five trading days for total

proceeds of $10,049,543.06 representing 64% percent of his holdings and has not sold a sing share

of U.S. Steel stock since.

     X.      U.S. STEEL’S DECREASED PRODUCTION AND CAPACITY UTILIZATION
             CAUSE THE COMPANY TO LOSE SIGNIFICANT MARKET SHARE

       190.      As a result of the U.S. Steel Defendants’ decisions to defer maintenance and facility


                                                  67
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 74 of 158



upgrades, U.S. Steel was unable to contend with competitors who maintained and repaired their

modern equipment (such as mini mills using electric arc furnaces), which they use rather than older

blast furnaces used in integrated steel production – which U.S. Steel uses exclusively.

       191.    Mini-mills can more easily adjust production volume in response to changes in

demand, and the steel market improved over the course of 2016, making it much easier for

competitors to adjust to this demand with their electric furnaces. By deferring maintenance and

upgrades, U.S. Steel was unable to increase shipments and capacity utilization as nimbly as

competitors such as Nucor Corporation, AK Steel Holding Corporation, and Steel Dynamics, Inc.

In fact, Defendants’ decisions exacerbated the situation by causing outages and missed shipments

which affirmatively reduced U.S. Steel’s market share.

       192.    The disparity between Defendants’ capital spending and its peer group is illustrated

in the chart below, which shows that while steel companies, such as Nucor Corporation, were

increasing capital expenditures and investing in the future, U.S. Steel was doing the complete

opposite and continuously decreasing its spending and focusing on near term cost cutting:




       193.    Indeed, as May 4, 2017 article from The Motley Fool, entitled “United States Steel


                                                68
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 75 of 158



Corporation Stock Plunged 34% in April: What Now?, the author noted [w]hile Nucor turned the

downturn into an opportunity by acquiring businesses and keeping its existing facilities in shape,

U.S. Steel is upgrading its core facilities and fixing up inefficiencies now, at a time when it should

be improving operational rates.”

          194.    As demonstrated in the chart below, based upon data from the 2016 Form 10-K and

the 2016 Annual Statistical Report produced by the American Iron and Steel Institute, 16 U.S.

Steel’s market share shrunk year-over-year between 2014 and 2016 in every product category

except coated steel, which remained approximately level between 2015 and 2016:

     U.S. Steel Shipments Compared with American Iron and Steel Institute Net Shipments
                                 by Domestic Producers 17

                                             (in thousands of tons)
                                                 2014               2015                               2016

 Hot Rolled Sheets

     -   U.S. Steel                               4,909                    3,283                      2,784

     -   AISI Hot Rolled Sheets                  22,739                   20,578                     21,161

 U.S. Steel Share of AISI Total                 21.59%                    15.95%                     13.16%




 Cold Rolled Sheets

     -   U.S. Steel                               4,207                    3,507                      3,775

     -   AISI Cold Rolled Sheets                 11,248                   10.038                     10,972


16
   The American Iron and Steel Institute is a trade association of North American steel producers, including U.S. Steel,
which was founded in 1908 by Elbert H. Gary who was U.S. Steel’s chairman at the time.
17
   American Iron and Steel Institute (“AISI”) data are from its 2016 Annual Statistical Report. AISI states “[g]ross
shipments represent aggregate tonnage shipped by reporting companies including steel consumed by the companies
in their own construction, maintenance, repair and operations, as well as in their own manufacture of fabricated
products. Net shipments eliminate tonnage duplication by deducting from the gross total those shipments from one
reporting company to another reporting company for conversion, further processing or resale.”


                                                          69
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 76 of 158



 U.S. Steel Share of AISI Total           37.4%               34.9%                 34.4%




 Coated Sheets

 -   U.S. Steel                            3,316               2,511                 2,655

 -     AISI     Hot    Dipped,            18,199              17,674                18,316
     Electrolytic, all other
     metallic coated sheets and
     strips

 U.S. Steel Share of AISI Total           18.2%               14.2%                 14.5%




 Tubular

 -    U.S. Steel                           1,622               593                    400

 -   AISI   Standard         Pipe,         4,400               2,229                 2,070
     OCTG, line pipe

 U.S. Steel Share of AISI Total           36.9%               26.6%                 19.3%




       195.    At the same time the Defendants ultimately announced a net loss of $180 million

in the First Quarter of 2017, its competitors all announced profits. For example, on April 20, 2017,

Nucor Corporation announced consolidated net earnings of $356.9 million, or $1.11 per diluted

share, for the first quarter of 2017. On April 25, 2017, AK Steel reported net income of $62.5

million, or $0.19 per diluted share of common stock, for the first quarter of 2017, compared to a

net loss of $13.6 million, or $0.08 per diluted share, for the first quarter of 2016. On April 19,

2017, Steel Dynamics, Inc. reported first quarter 2017 net income of $201 million, or $0.82 per

diluted share, with net sales of $2.4 billion.


                                                   70
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 77 of 158



       196.      U.S. Steel continues to significantly underperform its competitors.

    XI.      THE FAILURE OF “CARNEGIE WAY” RESULTS IN DEFENDANT LONGHI
             BEING PHASED OUT AS CEO

       197.      On February 28, 2017, U.S. Steel announced that Defendant Burritt had been

elected to the positions of President and Chief Operating Officer of the Company, and would

assume all responsibility for the day-to-day operations of U.S. Steel in the United States and

Central Europe. This announcement signaled the first step in the transition of power from Longhi

to Burritt and the Company’s abandonment of the botched Carnegie Way initiative.

       198.      Then, on May 10, 2017, U.S. Steel announced that Defendant Longhi was retiring

as CEO, effective immediately, and that Burritt would assume the role in place of Longhi.

Conspicuously, Defendant Longhi’s retirement came merely two weeks after the Company had

announced its dreadful first quarter 2017 results, which reflected deteriorating financial results

despite improved market conditions due to the Company’s operational challenges.

          199.   Despite layoffs, plant closures, lack of profit, under-invested facilities and

equipment, and a reported net loss for the 2016 fiscal year of $440 million, Longhi received a

$4.35 million bonus for the 2016 fiscal year– his largest bonus ever.

     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING CLASS PERIOD
                    STATEMENTS AND OMISSIONS

       200.      In order to conceal the Company’s true condition from investors throughout the

Class Period, Defendants issued a series of pervasive and material misstatements and omitted

material facts in the Company’s public filings, press releases, conference calls, investor

presentations and other documents. These material misstatements and omissions created the false

impression that U.S. Steel was not experiencing severe unplanned outages and operational issues

at its Flat-Rolled facilities, and that the Company was actually investing in and maintaining its



                                                 71
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 78 of 158



facilities. Indeed, Defendants were fully aware in 2015 that U.S. Steel’s Flat-Rolled facilities were

experiencing increased unplanned outages and other operational challenges that necessitated

immediate costly updates and improvements.

        201.      This false impression caused the Company’s stock price to be artificially inflated

throughout the Class Period and, among other things, facilitated the Individual Defendants’

massive insider sales.

      I.      FALSE AND MISLEADING STATEMENTS IN THE JANUARY 2016 PRESS
              RELEASE AND PRESENTATIONS

           202.   On January 26, 2016 after the market closed, U.S. Steel issued a press release,

entitled United States Steel Corporation Reports 2015 Fourth Quarter and Full Year Results with

Strong Liquidity and Positive Operating Cash Flow Under Challenging Market Conditions,

announcing the Company’s fourth quarter 2015 and annual 2015 financial results (the “2015 Press

Release”). In the 2015 Press Release, the Company reported an annual net loss and adjusted net

loss of $1.5 billion, or $10.32 per diluted share, and $262 million, or $1.79 per diluted share,

respectively. U.S. Steel also reported revenue of $11.6 billion, down $5.9 billion from $17.5 billion

in 2014.

           203.   With respect to the Flat-Rolled segment, the Company reported an EBIT loss for

2015 of $237 million, down from positive EBIT in 2014 of $709 million. In explaining the decline

in the Company’s fourth quarter and annual 2015 financial results for its Flat-Rolled segment,

Defendants blamed it all on the “challenging” market conditions causing a “decrease in average

realized prices:”


       Fourth quarter results for our Flat-Rolled segment declined as compared to the third
       quarter primarily due to a decrease in average realized prices. Imported flat- rolled
       products, much of which we believe are dumped and/or subsidized, continued to
       harm the domestic market, as they did for all of 2015, placing downward pressure
       on both our spot and our contract prices. Our average realized prices declined

                                                  72
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 79 of 158



       during the fourth quarter by approximately $30 per ton, while fourth quarter
       shipments were comparable to third quarter. Full-year Flat-Rolled segment results
       for 2015 declined from 2014 driven by lower shipments and average realized prices
       due primarily to the negative impact of imports, as described above, and high
       supply chain inventories . . . .

       204.    In the 2015 Press Release, Defendant Longhi praised the purported benefit of the

Carnegie Way initiative, falsely assuring investors that U.S. Steel was experiencing “real” and

“significant progress:”


       The $815 million of Carnegie Way benefits we realized in 2015 show that we
       continue to make significant progress on our journey toward our goal of achieving
       economic profit across the business cycle. Our progress is real and it is substantial,
       but our fourth quarter and full-year results show that it is not yet enough to fully
       overcome some of the worst market and business conditions we have seen.

(Emphasis added).

       205.    Despite the U.S. Steel Defendants’ undisclosed decision to defer spending on

desperately needed maintenance and upgrades to its manufacturing facilities and infrastructure,

they applauded the Company’s “positive operating cash flow of $359 million for the year ended

December 31, 2015,” with $755 million in reported cash.

       206.    Commenting on U.S. Steel’s 2016 Outlook, Defendant Longhi assured investors

that U.S. Steel was successfully “positioned to respond to improving market conditions” and

expected 2016 adjusted EBITDA to “be near breakeven” under current market conditions:


       We have a strong and growing pipeline of Carnegie Way projects that will provide
       benefits in our operating segments and all other areas of our company. The
       substantive changes and improvements we are making continue to increase our
       earnings power. We are working hard every day to serve our customers and are well
       positioned to respond to improving market conditions.

(Emphasis added).

       207.    In connection with the January 2016 Press Release, U.S. Steel also provided a

Fourth Quarter and Full Year 2015 Earnings Conference Call and Webcast Presentation (the “2015


                                                73
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 80 of 158



Earnings Presentation”) and a Fourth Quarter 2015 Questions and Answers Presentation (the “Q4

2015 Q&A Packet”) posted on the Company’s website.

       208.    The 2015 Earnings Presentation falsely reported a “realized” Carnegie Way benefit

of $815 million, attributing $647 million to the Flat-Rolled Segment.

       209.    The Q4 2015 Q&A Packet falsely stated that:

       •    Carnegie Way was “much more than a cost cutting initiative, improving
            all our core business processes, including commercial, manufacturing,
            supply chain, procurement, innovation, and functional support.”

       •    U.S. Steel had: “achieved sustainable cost improvements through process
            efficiencies and our investments in reliability centered maintenance (RCM),
            and we will continue to find process improvements that enable us to better serve
            our customers and reward our stakeholders.”

(Emphasis added).

       210.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $815

million was materially overstated because the Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) Defendants

were deferring badly needed maintenance and facility upgrades, rather than investing in the

Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at least

20% of total capacity; (iv) Defendant Longhi and other Company executives testified under oath

before the ITC on August 18, 2015 that “those investments that we need to make are being – we’re

not able to make them right now,” that “subject imports deprived U.S. Steel” of “an opportunity

to grow its business to reinvest in technology,” and the situation was “grave”; (v) U.S. Steel was


                                                74
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 81 of 158



experiencing unplanned outages “quarter after quarter” in several of its facilities, as well as costly

repairs in late 2015 and the first quarter of 2016 (see SOF at VII, supra); (vi) as a result of (iii)

through (v) above, the decrease in sales and shipments was not attributable to market factors but,

instead, was Company-specific; (vii) U.S. Steel’s purported positive operating cash flow was at

the expense of the U.S. Steel Defendants’ decision to defer desperately needed maintenance and

capital spending; and, thus (viii) U.S. Steel’s business and prospects were far worse than

represented.

     II.      FALSE AND MISLEADING STATEMENTS ON THE JANUARY 27, 2016
              INVESTOR CONFERENCE CALL

           211.   On January 27, 2016, the Individual Defendants held an investor conference call

with analysts to discuss the Company’s fourth quarter and full year 2015 financial results (the

“January 2016 Call”). During the January 2016 Call, Defendant Burritt falsely claimed that U.S.

Steel was making investments to achieve its “long-term strategy:”

           [W]e know we are managing our business to maintain a strong cash position and to
           be prepared to respond quickly when the recovery begins. We said last quarter that
           we will be disciplined on our capital allocation strategies and decisions and will
           continue to make the investments that support our long-term strategy but we will
           do so in a manner and at a pace that is appropriate based on our ability to generate
           cash.

(Emphasis added). According to the U.S. Steel Defendants, the Company’s long-term strategy

under the Carnegie Way program was to, among other things, improve the “reliability of our

operations.”

        212.      Defendant Burritt further assured investors that U.S. Steel was “deeply focused” on

the manufacturing processes and “creating a more reliable and agile operating base that lowers

[the Company’s] breakeven point and improves [its] ability to adapt quickly to changing market

conditions while providing superior quality and delivery performance for [U.S. Steel’s]



                                                   75
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 82 of 158



customers.”

        213.    Remarkably, Longhi stated that the Company was “realizing [operating

efficiencies] from higher utilization rates” and that “if you look at the improvements that are being

put in place, it’s not going to require us to go back to the full volume to deliver even better results.”

Longhi further stated “[w]e can go to higher utilization rates at our current facilities. We’re not

required to go back to full volume in order to produce better results.”

        214.    The above statements were materially false and misleading when made because: (i)

the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings that

were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) Defendants were deferring badly needed maintenance

and facility upgrades, rather than investing in the Company’s infrastructure, resulting in

“thousands of tons of missed steel production” of at least 20% of total capacity; (iii) Defendant

Longhi and other Company executives testified under oath before the ITC on August 18, 2015 that

“those investments that we need to make are being – we’re not able to make them right now,” that

“subject imports deprived U.S. Steel” of “an opportunity to grow its business to reinvest in

technology,” and the situation was “grave”; (iv) U.S. Steel was experiencing unplanned outages

“quarter after quarter” in several of its facilities, as well as costly repairs in late 2015 and the first

quarter of 2016 (see SOF at VII, supra); and, thus, (v) U.S. Steel’s business and prospects were

far worse than represented.

    III.    FALSE AND MISLEADING STATEMENTS IN THE 2015 FORM 10-K

        215.    On February 29, 2016, U.S. Steel filed its Annual Report on Form 10-K with the

SEC for the year-ended December 31, 2015 (the “2015 Form 10-K”), which was signed by

defendants Longhi and Burritt.



                                                   76
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 83 of 158



       216.    The 2015 Form 10-K contained essentially the same false and misleading

statements as the 2015 Press Release. In the 2015 Form 10-K, the Defendants also made material

misstatements concerning U.S. Steel’s: (1) Carnegie Way benefits and results; (2) declining

financial results as being attributable primarily to market factors; and (3) outlook and financial

forecasts.

       217.    Specifically, in the 2015 Form 10-K, the Defendants falsely represented with

respect to the Carnegie Way initiative that U.S. Steel’s “progress is real and it is substantial.”

(Emphasis added).

       218.    The Company also reported $815 million of purported Carnegie Way benefits

realized in 2015.

       219.    With respect to the substantial decrease in net sales, Defendants blamed it primarily

on unfavorable market conditions without any mention of the Company’s failure to properly invest

and maintain its asset base:

       Decrease in net sales in 2015 is primarily due to decreased shipment volumes and
       lower average realized prices as a result of challenging market conditions, including
       high import levels, much of which we believe are unfairly traded, which have
       served to reduce shipment volumes and drastically depress both spot and contract
       prices.
                                          *       *       *
       The decrease in sales for the Flat-Rolled segment primarily reflected a decrease in
       shipments (decrease of 3,313 thousand net tons), which includes the
       deconsolidation of USSC (represents 1,532 thousand net tons, or 46%, of the total
       volume decrease) and lower average realized prices (decrease of $77 per net ton)
       as a result of market conditions, including high import levels, which has served
       to reduce shipment volumes and drastically depress both spot and contract prices.
       . . The decrease in sales for the Tubular segment primarily reflected lower
       shipments (decrease of 1,151 thousand net tons) as a result of decreased drilling
       activity and continued high import levels and lower average realized prices
       (decrease of $74 per net ton).

(Emphasis added).

       220.    The above statements were materially false and misleading when made because:


                                                77
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 84 of 158



(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $815

million was materially overstated because Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) the

Defendants were deferring badly needed maintenance and facility upgrades, rather than investing

in the Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at

least 20% of total capacity; (iv) U.S. Steel was experiencing unplanned outages “quarter after

quarter” in several of its facilities, as well as costly repairs in late 2015 and the first quarter of 2016

(see SOF at VII, supra); (v) as a result of (iii) and (iv) above, the decrease in sales and shipments

was not attributable to market factors but, instead, was Company-specific; and, thus (vi) U.S.

Steel’s business and prospects were far worse than represented.

        221.     In response to the above material misstatements, U.S. Steel’s stock price increased

24.5% from $9.12 per share on February 29, 2016 to $11.35 per share on March 2, 2016.

    IV.      FALSE AND MISLEADING STATEMENTS IN THE APRIL 26, 2016 PRESS
             RELEASE AND PRESENTATIONS

          222.   On April 26, 2016, U.S. Steel issued a press release, entitled “United States Steel

Corporation Reports 2016 First Quarter Results with Strong Liquidity and Positive Operating

Cash Flow Under Challenging Market Conditions,” announcing the Company’s first quarter 2016

financial results (the “April 2016 Press Release”). In the April 2016 Press Release, the Company

reported a first quarter net loss of $340 million, or $2.32 per diluted share. U.S. Steel’s reported

revenues decreased by $231 million and $931 million as compared to $2.6 billion in the fourth

quarter 2015 and $3.3 billion in the first quarter of 2015, respectively.


                                                    78
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 85 of 158



       223.    In particular, for the Flat-Rolled segment, the Company reported an EBIT loss for

the first quarter 2016 of $188 million, as compared to an $88 million EBIT loss in the fourth

quarter 2015 and $67 EBIT loss for the first quarter 2015. In the accompanying Segment and

Financial Operating Data Presentation, U.S. Steel reported tons shipped for the first quarter 2016

of 2,498 thousand as compared to 2,617 thousand tons for the first quarter of 2015 and 2,591

thousand tons for the fourth quarter 2015.

       224.    Commenting on U.S. Steel’s first quarter 2016 results, Defendant Longhi claimed

Carnegie Way benefits realized for the first quarter 2016 of $100 million and falsely assured

investors:

       We took significant actions to align our overhead costs with our operations,
       contributing $100 million to our Carnegie Way benefits for this year. We remain
       focused on reducing our costs, improving the quality and reliability of our
       operations, and working with our customers to deliver differentiated solutions that
       will improve our market position and create value for all of our stakeholders. We
       are well-positioned to benefit from currently improving market conditions for our
       Flat-Rolled and European segments.

(Emphasis added).

       225.    In explaining the decline in the Company’s first quarter 2016 results for its Flat-

Rolled segment, the U.S. Steel Defendants, again, blamed it primarily on poor market conditions

and did not attribute any of the Company’s declining sales or inability to take advantage of

improving raw material and energy prices to U.S. Steel’s outdated and poorly maintained

infrastructure that was significantly affecting production:

       First quarter results for our Flat-Rolled segment declined as compared to the fourth
       quarter primarily due to decreases in average realized prices for our contract
       business and slightly lower average spot prices compared to the fourth quarter.
       Seasonally lower results from our mining operations and a $50 million unfavorable
       effect from planned liquidations of inventory costed using the last-in- first-out
       (LIFO) method related to our targeted working capital reductions in 2016
       contributed to the decline in results in the first quarter. The favorable impacts of
       lower raw materials and energy prices, lower spending and overhead costs, and


                                                 79
            Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 86 of 158



        increased operating efficiencies from our current operating configuration only
        partially offset the unfavorable items

        226.    Moreover, despite the Individual Defendants’ undisclosed decision to defer

spending on desperately needed maintenance and upgrades to its manufacturing facilities and

infrastructure, U.S. Steel highlighted its “positive operating cash flow” of $113 million for the first

quarter 2016 with $705 million in reported cash.

        227.    Commenting on U.S. Steel’s 2016 Outlook, Defendant Longhi told investors that

“recent increases in prices for flat-rolled products will begin to be reflected in [U.S. Steel’s] results

in the second quarter” and the Company would “benefit from the improving market conditions.”

        228.    U.S. Steel also increased the Company’s 2016 forecast from “breakeven” to “2016

adjusted EBITDA [of] near $400 million” and projected Flat-Rolled segment results to be “higher

than” 2015 results.

        229.    In connection with the April 2016 Press Release, U.S. Steel also provided a First

Quarter 2016 Earnings Presentations (the “Q1 2016 Earnings Presentation”) and a First Quarter

2016 Questions and Answers Presentation (the “Q1 2016 Q&A Packet”) posted on the Company’s

website.

        230.    The Q1 2016 Earnings Presentation contained similar false and misleading

statements concerning the purported benefits of the Carnegie Way initiative and that the Company

was positioned to take advantage of positive changes to market conditions:

        •    “Including the benefits from projects we implemented during the first quarter,
             our new total for the full year impact from Carnegie Way benefits in 2016 is
             $600 million as compared to 2015 as the base year. These benefits resulted from
             the completion of almost 500 projects in the first quarter. . . particularly in the
             areas of manufacturing and supply chain, where we have our greatest
             opportunities for improvement.

        •    We continue to implement our reliability centered maintenance process
             across all of our facilities. The benefits are starting to be reflected in fewer


                                                   80
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 87 of 158



            unplanned outages and lower maintenance costs and are allowing for a more
            efficient allocation of to be reflected in fewer unplanned outages and lower
            maintenance costs, and are allowing for a more efficient allocation of our
            maintenance labor force.”

       •    “The Company is undertaking “operating updates” at “Steelmaking facilities[,]
            Flat-Rolled finishing facilities[,] . . . Tubular facilities [and] U.S. Steel Europe.”

       •    “The Carnegie Way methodology remains a powerful driver of new value
            creating projects . . . Our pace of progress on the Carnegie Way transformation
            continues to exceed our expectations. The continuing benefits are improving
            our capability to earn the right to grow and then drive sustainable profitable
            growth over the long-term . . . .

(Emphasis added).

       231.     Similarly, the Q1 2016 Q&A Packet falsely stated that:

       •    Carnegie Way was “much more than a cost cutting initiative, improving all
            our core business processes, including commercial, manufacturing, supply
            chain, procurement, innovation, and functional support.”

       •    U.S. Steel had “achieved sustainable cost improvements through process
            efficiencies and our investments in reliability centered maintenance (RCM),
            and we will continue to find process improvements that enable us to better serve
            our customers and reward our stakeholders.”

(Emphasis added).

       232.     The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $100

million was materially overstated because the Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) Defendants

were deferring badly needed maintenance and facility upgrades, rather than investing in the

Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at least


                                                   81
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 88 of 158



20% of total capacity; (iv) Defendant Longhi and other Company executives testified under oath

before the ITC on August 18, 2015 that “those investments that we need to make are being – we’re

not able to make them right now,” that “subject imports deprived U.S. Steel” of “an opportunity

to grow its business to reinvest in technology,” and the situation was “grave”; (v) U.S. Steel was

experiencing unplanned outages “quarter after quarter” in several of its facilities, as well as costly

repairs in late 2015 and the first quarter of 2016 (see SOF at VII, supra); (vi) as a result of (iii)

through (v) above, the decrease in sales and shipments was not attributable to market factors but,

instead, was Company-specific; (vii) U.S. Steel’s purported positive operating cash flow was at

the expense of Defendants’ decision to defer desperately needed maintenance and capital

spending; and, thus (viii) U.S. Steel’s business and prospects were far worse than represented.

       233.      On this news Macquarie Capital, Inc., downgraded the Company’s stock to

“Underperform,” noting in its April 28, 2016 article that “[w]e expect a stronger [second half of

2016] based on improving pricing, but [X’s] volume is not expected to rise much and the high

fixed cost base should limit X’s ability to meet its EBITDA goal.”

     V.      FALSE AND MISLEADING STATEMENTS IN THE APRIL 27, 2016
             INVESTOR CONFERENCE CALL

          234.   On April 27, 2016, the Individual Defendants held an investor call to discuss the

Company’s first quarter 2016 financial results (the “April 2016 Call”). When asked about recent

undisclosed unplanned outages, defendant Burritt minimized the outages stating:

          Operations are normal, they are stable. Europe has concluded a couple of planned
          maintenance that they needed to do. We had a little bit of an issue, Gary over back,
          but all furnaces are back and running and the downstream lines are shape.
          Everything is going okay.

     (Emphasis added).

          235.   Defendant Longhi downplayed the outages, characterizing them as “minor repairs.”

          236.   When asked by analyst Anthony Rizzuto of Cowen & Co. LLC about U.S. Steel’s

                                                  82
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 89 of 158



ability to increase shipment volumes to increase market share, Defendant Burritt assured investors

that the Company was ready, willing and able to meet market demands as they increase:

       Q: Tony Rizzuto: You’re welcome. Thank you. The shipment volumes, I have a
       question about that, with your current configuration the flat-rolled segment and
       imports declining. Do you expect you’ll be able to regain some market share?

       A: David Burritt: Well, we have been supplying the customers with whatever they
       needed and we have re-positioned the footprint in order to better acclimate to the
       current market conditions. But we remain also ready to increase our supply and
       sooner the market from a volume perspective demonstrate some real
       sustainability. We are not going to hastily moving to bring in more capacity on line
       unless you see that there is real sustainable increase in the market demand.

(Emphasis added).

       237.    The above statements were materially false and misleading when made because:

(i) Defendants were deferring badly needed maintenance and facility upgrades, rather than

investing in the Company’s infrastructure, resulting in “thousands of tons of missed steel

production” of at least 20% of total capacity; (ii) Defendant Longhi and other Company executives

testified under oath before the ITC on August 18, 2015 that “those investments that we need to

make are being – we’re not able to make them right now,” that “subject imports deprived U.S.

Steel” of “an opportunity to grow its business to reinvest in technology,” and the situation was

“grave”; (iii) U.S. Steel was experiencing unplanned outages “quarter after quarter” in several of

its facilities, as well as costly repairs in late 2015 and the first quarter of 2016 (see SOF at VII,

supra); (iv) the unplanned outages and increased repairs were the direct result of the Individual

Defendants’ decision not to invest in U.S. Steel’s infrastructure; and, thus (v) U.S. Steel’s business

and prospects were far worse than represented.

    VI.    FALSE AND MISLEADING STATEMENTS IN THE APRIL 27, 2016 FORM
           10-Q

       238.    On April 27, 2016, the U.S. Steel filed its quarterly report on Form 10-Q for the

period-ended March 31, 2016 (the “First Quarter 2016 Form 10-Q”) with the SEC, which was

                                                 83
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 90 of 158



signed by Defendants Longhi and Burritt. The First Quarter 2016 Form 10-Q contained nearly

identical false and misleading statements as the April 2016 Press Release and April 2016 Call.

       239.    In addition, the First Quarter 2016 Form 10-Q, Defendants blamed the decline in

results for the Flat-Rolled segment solely to market factors:

       The decrease in Flat-Rolled results for the three months ended March 31, 2016
       compared to the same period in 2015 resulted from lower average realized prices
       (approximately $395 million) as a result of challenging market conditions,
       including high import levels, which have served to drastically depress both spot and
       contract prices and lower steel substrate sales to our Tubular segment
       (approximately $20 million).

       240.    With respect to the Company’s 2016 Outlook, Defendants stated that U.S. Steel

would achieve adjusted EBITDA of $400 million if market conditions remained the same.

       241.    The above statements were materially false and misleading when made because: (i)

the Defendants were deferring badly needed maintenance and facility upgrades, rather than

investing in the Company’s infrastructure, resulting in “thousands of tons of missed steel

production” of at least 20% of total capacity; (ii) Defendant Longhi and other Company executives

testified under oath before the ITC on August 18, 2015 that “those investments that we need to

make are being – we’re not able to make them right now,” that “subject imports deprived U.S.

Steel” of “an opportunity to grow its business to reinvest in technology,” and the situation was

“grave”; (iii) U.S. Steel was experiencing unplanned outages “quarter after quarter” in several of

its facilities, as well as costly repairs in late 2015 and the first quarter of 2016 (see SOF at VII,

supra); (iv) the unplanned outages and increased repairs were the direct result of the Individual

Defendants’ decision not to invest in U.S. Steel’s infrastructure; and, thus (v) U.S. Steel’s business

and prospects were far worse than represented.

   VII.    FALSE AND MISLEADING STATEMENTS IN THE JULY 26, 2016 PRESS
           RELEASE AND PRESENTATIONS

       242.    On July 26, 2016, U.S. Steel issued a press release, entitled “United States Steel

                                                 84
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 91 of 158



Corporation Reports Improved Second Quarter Results and Stronger Cash and Liquidity Position,”

announcing the Company’s second quarter 2016 financial results (the “July 2016 Press Release”).

In the July 2016 Press Release, the Company reported essentially flat sales with a negligible

increase of $243 million for the second quarter 2016 as compared to the first quarter 2016 and a

decrease of $316 million as compared to the same quarter of 2015.

       243.    Defendants reported EBIT for the Flat-Rolled segment of just $6 million for the

second quarter 2016. In the accompanying Segment and Financial Operating Data Presentation,

U.S. Steel reported tons shipped for the second quarter 2016 of 2,692 thousand as compared to

2,712 thousand tons in the second quarter of 2015.

       244.    Despite the Individual Defendants’ undisclosed decision to defer spending on

desperately needed maintenance and upgrades to its manufacturing facilities and infrastructure,

U.S. Steel highlighted its “positive operating cash flow” of $313 million for the six months ended

June 30, 2016 with $820 million in reported cash.

       245.    Commenting on U.S. Steel’s 2016 Outlook, Defendant Longhi assured investors

that U.S. Steel’s financial performance would continue to improve as a result of Carnegie Way

benefits, which had paved the way for the Company to take advantage of improving market

conditions:

       The significant improvements we have made to our earnings power through our
       Carnegie Way transformation will become more apparent as market prices
       recover from the very low levels at the end of 2015. While we began to realize
       some benefit from recent price increases in the second quarter, we will see better
       average realized prices, primarily in our Flat-Rolled and European segments, in the
       second half of the year. . . Our Carnegie Way journey continues to create
       improvements in our business model that will enable us to be profitable across
       the business cycle

(Emphasis added).

       246.    U.S. Steel also increased the Company’s 2016 forecast from “2016 adjusted


                                               85
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 92 of 158



EBITDA [of] near $400 million” to adjusted EBITDA of $850 million and net earnings to $50

million, or $0.34 per share, and reaffirmed that the Flat-Rolled segment results would be “higher

than” 2015 results. The Individual Defendants further promised investors that the Company

would be “cash positive for the year, including approximately $400 million of cash benefits from

working capital improvements in 2016, primarily related to better inventory management, driven

by improved sales and operations planning practices, helping to offset growing accounts

receivables balances.” (Emphasis added).

       247.    In conjunction with the July 2016 Press Release, U.S. Steel provided a Second

Quarter 2016 Earnings Presentation (the “Q2 2016 Earnings Presentation”) and a Second Quarter

2016 Questions and Answers Presentation (the “Q2 2016 Q&A Packet”) posted on the Company’s

website.

       248.    The Q2 2016 Earnings Presentation reported purported realized Carnegie Way

benefits of $115 million and falsely claimed U.S. Steel was implementing its RCM Carnegie Way

initiative and observing “fewer unplanned outages:”

       •    Including the benefits from projects we implemented during the second quarter,
            our new total for the full year impact from Carnegie Way benefits in 2016 is
            $645 million as compared to 2015 as the base year. These benefits resulted from
            the completion of almost 400 projects in the second quarter . . . particularly in
            the areas of manufacturing and supply chain, where we have our greatest
            opportunities for improvement.

       •    “We continue to implement our reliability centered maintenance process
            across all of our facilities. We are starting to see the benefits as we have
            experienced fewer unplanned outages and lower maintenance costs, and are
            allowing for a more efficient allocation of our maintenance labor force.”

       •    “The Carnegie Way methodology remains a powerful driver of new value
            creating projects. . . .”

(Emphasis added).

       249.    Similarly, the Q2 2016 Q&A Packet contained the following material


                                                 86
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 93 of 158



misstatements:

       [The Carnegie Way] is much more than a cost cutting initiative, improving all our
       core business processes, including commercial, manufacturing, supply chain,
       procurement, innovation, and functional support. Carnegie Way is our culture and
       the way we run the business. . . We have achieved sustainable cost improvements
       through process efficiencies and our investments in reliability centered
       maintenance (RCM), and we will continue to find process improvements that
       enable us to better serve our customers and reward our stakeholders.

(Emphasis added).

       250.      The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $115

million was materially overstated because the Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) Defendants

were deferring badly needed maintenance and facility upgrades, rather than investing in the

Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at least

20% of total capacity; (iv) Defendant Longhi and other Company executives testified under oath

before the ITC on August 18, 2015 and May 24, 2016 that “those investments that we need to

make are being – we’re not able to make them right now,” that “subject imports deprived U.S.

Steel” of “an opportunity to grow its business to reinvest in technology,” and operating margins

“are nowhere near where they need to be for us to invest in our future;” (v) U.S. Steel was

experiencing unplanned outages “quarter after quarter” in several of its facilities, as well as costly

repairs in late 2015 and the first and second quarters of 2016 (see SOF at VII, supra); (vi) as a

result of (iii) through (v) above, the decrease in sales and shipments was not attributable to market

factors but, instead, was Company-specific; (vii) U.S. Steel’s purported positive operating cash

                                                 87
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 94 of 158



flow was at the expense of Defendants’ decision to defer desperately needed maintenance and

capital spending; and, thus (viii) U.S. Steel’s business and prospects were far worse than

represented.

  VIII.      FALSE AND MISLEADING STATEMENTS IN THE JULY 27, 2016
             CONFERENCE CALL

       251.      On July 27, 2016, Defendants held a conference call with analysts to discuss the

Company’s second quarter 2016 financial results (the “July 2016 Call”). Despite reporting a net

loss of $46 million, or $0.32 per share, Defendant Longhi claimed U.S. Steel was successfully

implementing the Carnegie Way, which had “greatly enhanced [the Company’s] earnings power”

and, thus, U.S. Steel was “well-positioned to deliver strong results under current market

conditions.” (Emphasis added).

          252.   When asked by analyst David Gagliano of BMO Capital Markets about the

Company’s “volume expectations over the next couple of quarters,” Defendant Longhi assured

investors that U.S. Steel was making investments in its assets and growing:

          Well, we do have certainly several projects that we’re contemplating going forward.
          But we haven’t quite stopped doing it. There are so many investments that we’re
          making, that are making us so much better, and there’s still opportunity for
          improvement within what we have. So, the opportunity for growth is real, it is
          happening. And what we are considering, it’s really more value rather than just
          volume. And you’re seeing that, as I referred to my initial remarks here, we
          continue to evolve into that chain. We’re doing well, and that’s sort of an important
          feature as we think about how we go forward.

(Emphasis added).

          253.   In response to a question from analyst Michael F. Gambardella of JPMorgan

Securities LLC during the July 2016 Call about whether U.S. Steel had a sufficient supply of hot-

rolled steel if needed, Defendant Longhi responded “we certainly are capable of supplying – we

still have capacity available. So, the answer would be, yes, I mean, we’re still ready to support

the market.” (Emphasis added).

                                                   88
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 95 of 158



       254.    Finally, when asked by analyst Jorge M. Beristain of Deutsche Bank Securities

about maintenance and outages in the flat-rolled segment in the second quarter, Defendant Lesnak

minimized the outages claiming they were “not …material.”

       Jorge M. Beristain - Deutsche Bank Securities, Inc.
       Hey, guys. Good morning and congrats on the results. My question just is, what
       were specifically the maintenance and outage costs in the second quarter for Flat-
       Rolled?

       Dan Lesnak - General Manager-Investor Relations
       All right. So we would just point out they were higher in the prior, but they were
       not – we’d say material. They were not – it was a normal planned blast furnace
       outage that we had. It wasn’t a reline; so was the maintenance outage. So, I mean,
       it’s just a change quarter-over-quarter, but it’s starting on an unusual spend for us.
       It’s just really – you can’t really smooth it out across the quarter. It just gets lumpy.
       That’s why we tend to call it out when there’s a change quarter-to-quarter.

(Emphasis added).

       255.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) Defendants were deferring badly needed maintenance

and facility upgrades, rather than investing in the Company’s infrastructure, resulting in

“thousands of tons of missed steel production” of at least 20% of total capacity; (iii) Steel was no

making “so many” investments, it was making no investments; (iv) Defendant Longhi and other

Company executives testified under oath before the ITC on August 18, 2015 and May 24, 2016

that “those investments that we need to make are being – we’re not able to make them right now,”

that “subject imports deprived U.S. Steel” of “an opportunity to grow its business to reinvest in

technology,” and operating margins “are nowhere near where they need to be for us to invest in

our future;” (v) U.S. Steel was experiencing unplanned outages “quarter after quarter” in several

of its facilities, as well as costly repairs in late 2015 and the first and second quarters of 2016


                                                  89
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 96 of 158



(see SOF at VII supra); (vi) as a result of (ii) through (v) above, U.S. Steel’s was not “well-

positioned to deliver strong results under current market conditions because the Company lacked

the capacity to meet market demand due to underinvesting and failing to maintain its facilities.

    IX.    FALSE AND MISLEADING STATEMENTS IN THE JULY 27, 2016 FORM 10-
           Q

       256.    On July 27, 2016, U.S. Steel filed its quarterly report on Form 10-Q for the period-

ended June 30, 2016 (the “Second Quarter 2016 Form 10-Q”) with the SEC, which was signed by

Defendants Longhi and Burritt. The Second Quarter 2016 Form 10-Q contained nearly identical

false and misleading statements as the July 2016 Press Release and July 2016 Call.

       257.    Specifically, in the Second Quarter 2016 Form 10-Q, the Defendants blamed the

decline in results for the Flat-Rolled segment primarily to market factors:

       The decrease in sales for the Flat-Rolled segment primarily reflected lower average
       realized prices (decrease of $53 per net ton) due to lower average contract prices
       year over year on both fixed price and quarterly adjustable contracts, that do not yet
       reflect the recent price increases resulting from the more balanced supply and
       demand relationship in the North American flat-rolled market.

       258.    With respect to the Company’s 2016 Outlook, Defendants stated that U.S. Steel

would achieve net earnings of $50 million, or $0.34 per share, and adjusted EBITDA of $850

million if market conditions remained the same.

       259.    The above statements were materially false and misleading when made because: (i)

Defendants were deferring badly needed maintenance and facility upgrades, rather than investing

in the Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at

least 20% of total capacity; (ii) Defendant Longhi and other Company executives testified under

oath before the ITC on August 18, 2015 that “those investments that we need to make are being –

we’re not able to make them right now,” that “subject imports deprived U.S. Steel” of “an

opportunity to grow its business to reinvest in technology,” and the situation was “grave”; (iii)


                                                90
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 97 of 158



U.S. Steel was experiencing unplanned outages “quarter after quarter” in several of its facilities,

as well as costly repairs in late 2015 and the first and second quarters of 2016 (see SOF at VII,

supra); (iv) the unplanned outages and increased repairs were the direct result of the Individual

Defendants’ decision not to invest in U.S. Steel’s infrastructure; and, thus (v) U.S. Steel’s business

and prospects were far worse than represented.

       260.      In response to the above material misstatements, U.S. Steel’s stock price increased

29% from $21.31 per share on July 25, 2016 to $27.49 per share on July 29, 2016.

     X.      FALSE AND MISLEADING STATEMENTS IN THE AUGUST 8, 2016 PRESS
             RELEASE

       261.      On August 8, 2016, U.S. Steel issued a press release entitled “United States Steel

Corporation Announces Proposed Common Stock Offering,” announcing that the Company had

commenced an underwritten public offering of 17 million shares of common stock, which granted

the underwriters a 30-day option to purchase up to 2,550,000 additional shares.

          262.   According to the release, U.S. Steel “intends to use the net proceeds from the

offering for financial flexibility, capital expenditures and other general corporate purposes.”

       263.      The above statement was materially false and misleading when made because: (i)

Defendants were deferring badly needed maintenance and facility upgrades, rather than investing

in the Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at

least 20% of total capacity; and (ii) as Defendants would later admit in April 2017, “[w]e issued

equity last August to give us the financial strength and liquidity to position us to establish an

asset revitalization plan large enough to resolve our issues, and to see that plan through to

completion.” (Emphasis added).

       264.      In other words, Defendants’ were admittedly aware back in August 2016 that U.S.

Steel would need to undertake a “large,” multi-year “asset- revitalization” in order to fix the


                                                 91
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 98 of 158



Company’s problems, yet failed to disclose these facts.

    XI.      FALSE AND MISLEADING STATEMENTS CONTAINED IN THE AUGUST
             8, 2016 PRELIMINARY PROSPECTUS

       265.      On August 8, 2016 Defendants announced a Secondary Public Offering of

17,000,000 shares of common stock and filed a preliminary prospectus supplement (the “SPO

Prospectus”) and an accompanying prospectus pursuant to the Securities Act of 1933, as amended.

          266.   In the SPO Prospectus, Defendants incorporated by reference all of the statements

contained in the 2015 Form 10-K, the Q1 2016 Earnings Presentation, the First Quarter 2016 Form

10-Q, the Q2 2016 Earnings Presentation, and the Second Quarter 2016 Form 10-Q, as follows:

       The SEC allows us to ‘incorporate by reference’ into this prospectus supplement
       the information in documents we file with it, which means that we can disclose
       important information to you by referring you to those documents. The information
       incorporated by reference is considered to be a part of this prospectus supplement,
       and later information that we file with the SEC will update and supersede this
       information. We incorporate by reference the documents listed below and any
       future filings we make with the SEC under Section 13(a), 13(c), 14, or 15(d) of the
       Securities Exchange Act of 1934 . . .:

          a) Annual Report on Form 10-K for the year ended December 31, 2015;
          b) Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016 and June
             30, 2016;
          c) Current Reports on Form 8-K filed on April 26, 2016 (solely with respect to Items
             8.01 and 9.01 thereof), . . . July 26, 2016 (solely with respect to Items 8.01 and
             9.01 thereof) . . . .

       267.      Accordingly, by incorporating such statements by reference, and therefore, making

such statements a part of the SPO Prospectus, the SPO Prospectus was materially false and

misleading in the same manner and for the same reasons as all of the statements enumerated above

that are contained in the 2015 Form 10-K (¶¶214-220), the Q1 2016 Earnings Presentation (¶¶228-

232), the First Quarter 2016 Form 10-Q (¶¶237-240), the Q2 2016 Earnings Presentation (¶¶246-

249), and the Second Quarter 2016 Form 10-Q (¶¶255-258).




                                                  92
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 99 of 158



   XII.       FALSE AND MISLEADING STATEMENTS CONTAINED IN THE AUGUST
              11, 2016 PRELIMINARY PROSPECTUS

       268.      On August 11, 2016 Defendants announced that they were expanding the size of

the Secondary Public Offering to 18,900,000 shares of common stock and filed a preliminary

prospectus supplement (the “Expanded SPO Prospectus”) and an accompanying prospectus

pursuant to the Securities Act of 1933, as amended.

       269.      In the Expanded SPO Prospectus, Defendants incorporated by reference all of the

statements contained in the 2015 Form 10-K, the Q1 2016 Earnings Presentation, the First Quarter

2016 Form 10-Q, the Q2 2016 Earnings Presentation, and the Second Quarter 2016 Form 10-Q,

as follows:

       “The SEC allows us to ‘incorporate by reference’ into this prospectus supplement
       the information in documents we file with it, which means that we can disclose
       important information to you by referring you to those documents. The information
       incorporated by reference is considered to be a part of this prospectus supplement,
       and later information that we file with the SEC will update and supersede this
       information. We incorporate by reference the documents listed below and any
       future filings we make with the SEC under Section 13(a), 13(c), 14, or 15(d) of the
       Securities Exchange Act of 1934 . . .:

          a) Annual Report on Form 10-K for the year ended December 31, 2015;
          b) Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016 and June
             30, 2016;
          c) Current Reports on Form 8-K filed on April 26, 2016 (solely with respect to Items
             8.01 and 9.01 thereof), . . . July 26, 2016 (solely with respect to Items 8.01 and
             9.01 thereof) . . . .”

          270.   Accordingly, by incorporating such statements by reference, and therefore, making

such statements a part of the Expanded SPO Prospectus, the Expanded SPO Prospectus was

materially false and misleading in the same manner and for the same reasons as all of the

statements enumerated above that are contained in the 2015 Form 10-K (¶¶214-220), the Q1 2016

Earnings Presentation (¶¶228-232), the First Quarter 2016 Form 10-Q (¶¶237-240), the Q2 2016

Earnings Presentation (¶¶246-249), and the Second Quarter 2016 Form 10-Q (¶¶255-258).


                                                  93
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 100 of 158



  XIII.     FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 1, 2016
            PRESS RELEASE

        271.    On November 1, 2016, U.S. Steel issued a press release, entitled “United States

Steel Corporation Reports Best Quarterly Results Since 2014,” announcing the Company’s third

quarter 2016 financial results (the “November 2016 Press Release”). In the November 2016 Press

Release, the Company, again, reported essentially flat sales of $2.7 billion for the third quarter

2016 as compared to $2.6 billion in the second quarter 2016 and a decrease of $144 million as

compared to the same quarter of 2015.

        272.    Defendants reported EBIT for the Flat-Rolled segment of $114 million as compared

to $6 million for the second quarter of 2016 and an EBIT loss of $18 million for the third quarter

of 2015. In the accompanying segment presentation, Defendants reported total shipments for the

third quarter 2016 of 2,535 thousand tons as compared to 2,692 thousand tons in second quarter

of 2016 and 2,676 thousand tons in the third quarter of 2015.

        273.    In the November 2016 Press Release, Defendant Longhi touted the Company’s

results as having improved “significantly” from the second quarter, minimized the unplanned

outages that occurred in the third quarter, and falsely claimed that U.S. Steel and been investing in

its assets all along stating:

        Our third quarter results improved significantly from the second quarter as each of
        our segments improved, resulting in our highest quarterly segment income since
        the fourth quarter of 2014. We faced some operational challenges that limited our
        ability to realize the full benefits of an improved pricing environment, but we
        continued to make progress in our Carnegie Way transformation efforts. With
        our very strong cash and liquidity position, we remain focused on the investments
        that we need to continue to make to revitalize our facilities and deliver value-
        enhancing solutions for our customers.

(Emphasis added).

        274.    Despite the unplanned outages in the Flat-Rolled Segment, the Defendants claimed

results for that segment had “improved’

                                                 94
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 101 of 158



       Third quarter results for our Flat-Rolled segment improved from the second quarter
       as both spot and contract prices increased, and benefits from an improving product
       mix and our Carnegie Way initiatives continued to grow. Operational issues
       adversely impacted shipments from our Flat-Rolled facilities. In the last half of
       the third quarter, we experienced unplanned outages at several of our
       steelmaking and finishing facilities. Our third quarter shipments were negatively
       impacted by approximately 125,000 tons as a result of unplanned outages, as our
       streamlined plant operating configuration extends the time it takes to recover
       volumes from unplanned outages. A planned outage and lower operating rates at
       our mining operations also negatively impacted our results.

(Emphasis added).

       275.    Moreover, despite the Individual Defendants’ undisclosed decision to defer

spending on desperately needed maintenance and upgrades to its manufacturing facilities and

infrastructure, U.S. Steel applauded its “positive operating cash flow” of $577 million for the nine

months ended September 30, 2016 with $1.4 billion in reported cash.

       276.    With respect to the 2016 outlook, while the Defendants reduced U.S. Steel’s

guidance for 2016 to a net loss of $355 million and adjusted EBITDA of $475 million, down from

the previous adjusted EBITDA guidance of $850 million, Defendant Longhi falsely assured

investors:

       As we move through the rest of 2016, operational issues remain a headwind for us,
       as we continue to recover from unplanned outages in the third quarter, while also
       completing our planned maintenance outages. We have identified the critical assets
       that require additional capital investment and increased maintenance spending
       in order to improve our reliability and quality and to lower our costs. We plan to
       use our strong cash and liquidity position to expedite the revitalization of our
       facilities and to fund additional growth projects. This will enhance the ongoing
       development of the differentiated solutions that make us a strategic business partner
       for our customers. We continue to make progress on our Carnegie Way
       transformation, and we have many opportunities ahead of us.

     (Emphasis added).

       277.    The U.S. Steel Defendants, however, made no mention of the fact that the Flat-

Rolled Segment facilities required far more extensive and expensive repairs, upgrades and

maintenance than Defendants disclosed.

                                                95
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 102 of 158



       278.    In connection with the November 2016 Press Release, U.S. Steel also provided a

Third Quarter 2016 Earnings Presentation (the “Q3 2016 Earnings Presentation”) and a Third

Quarter 2016 Questions and Answers Presentation (the “Q3 2016 Q&A Packet”) posted on the

Company’s website.

       279.    The Q3 2016 Earnings Presentation falsely reported $60 million in purported

realized Carnegie Way benefits and claimed that:

       •   Including the benefits from projects we implemented during the third quarter,
           our new total for the full year impact from Carnegie Way benefits in 2016 is
           $705 million as compared to 2015 as the base year. These benefits resulted from
           the completion of 370 projects in the third quarter . . . particularly in the areas
           of manufacturing and supply chain, where we have our greatest opportunities
           for improvement.

       •   “We are continuing to implement RCM at all of our facilities and have seen
           the benefits of improved maintenance capabilities raise our facilities up to
           higher performance standards. While RCM improves maintenance efficiency,
           the revitalization of our assets will increase our production.”

(Emphasis added).

       280.    Similarly, the Q3 2016 Q&A Packet falsely stated that

       •   Carnegie Way was “much more than a cost cutting initiative, improving
           all our core business processes, including commercial, manufacturing,
           supply chain, procurement, innovation, and functional support.”

       •   U.S. Steel had “achieved sustainable cost improvements through process
           efficiencies and our investments in reliability centered maintenance (RCM),
           and we will continue to find process improvements that enable us to better serve
           our customers and reward our stakeholders.”

(Emphasis added).

       281.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $60


                                                 96
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 103 of 158



million in the third quarter 2016 and $705 million year-to-date were materially overstated because

the Defendants recognized purported cost savings for “multiple” projects every week ranging in

an estimated value of up to $4-$5 million before the projects were complete or, in some instances,

before they were even implemented; (iii) Defendants were deferring badly needed maintenance

and facility upgrades, rather than investing in the Company’s infrastructure, resulting in

“thousands of tons of missed steel production” of at least 20% of total capacity; (iv) Defendant

Longhi and other Company executives testified under oath before the ITC on August 18, 2015 and

May 24, 2016 that “those investments that we need to make are being – we’re not able to make

them right now,” that “subject imports deprived U.S. Steel” of “an opportunity to grow its business

to reinvest in technology,” and operating margins “are nowhere near where they need to be for us

to invest in our future;” (v) U.S. Steel was experiencing unplanned outages “quarter after quarter”

in several of its facilities, as well as costly repairs in late 2015 and the first three quarters of 2016

(see SOF at VII, supra); (vi) as a result of (iii) through (v) above, the decrease in sales and

shipments was not attributable to market factors but, instead, was Company-specific; (vii) the

“additional capital investment” was the culmination of years’ worth of cost-cutting and insufficient

or non-existent capital investment and maintenance and, thus, U.S. Steel’s assets and infrastructure

were in far worse condition than disclosed; (viii) U.S. Steel’s purported positive operating cash

flow was at the expense of Defendants’ decision to defer desperately needed maintenance and

capital spending; and, thus (ix) U.S. Steel’s business and prospects were far worse than

represented.

  XIV.      FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 2, 2016
            CONFERENCE CALL

         282.   On November 2, 2016, the Individual Defendants held a conference call with

analysts to discuss the Company’s third quarter 2016 financial results (the “November 2016 Call”).


                                                   97
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 104 of 158



In his opening remarks on the November 2016 Call, Defendant Longhi referred to the acceleration

of investments in the Company’s manufacturing facilities in order to improve operating and

reliability – initiatives that Defendants had previously claimed the Company was already doing:

       We continue to make significant progress on improving our business model,
       lowering our breakeven point, improving our already industry-leading safety
       performance, and strengthening our balance sheet. We have faced and continue to
       face many challenges, some at the Company level and some at the industry level.
       At the Company level, we have streamlined our operating configuration, including
       the temporary idling of facilities to create greater production efficiencies under
       today’s market conditions and have made many hard decisions to permanently
       address unprofitable businesses and facilities with a final resolution of our former
       operations.

                                          *      *       *

       We are accelerating our investments in our facilities to achieve sustainability
       better and more consistent operating performance including improved reliability,
       quality, delivery, and customer service. Innovation in both products and processes
       is the foundation for our future success.

(Emphasis added).

       283.   When asked for more detail about the nature of the unplanned outage that occurred

in the third quarter of 2016, Defendant Longhi, again, minimized the impact of the outages and

falsely claimed that conditions had actually “improved:”

       Anthony B. Rizzuto - Cowen and Company, LLC

       Hey, Mario. Can you provide more color on the nature of the unplanned outages
       and the operational headwinds that you face? And specifically, for one question just
       part of it, the facilities and the equipment that was affected directly in the quarter?

       Mario Longhi Filho - United States Steel Corp.

       There was not any single major event that impacted the output, Tony. It was a
       convergence of several things that happened in sequence. And in an operation like
       ours with the improved streamlined footprint that we have, when you have a half a
       day of an issue here, another half a day of an issue there, and it begins to compound,
       and it makes it more difficult with the absence of slacking the system to be able to
       recover more quickly. That is the nature of what happened.



                                                 98
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 105 of 158



       284.    When pressed about whether U.S. Steel had been under-investing in its facilities,

Longhi flatly denied that U.S. Steel had under-invested and affirmatively claimed, instead, that the

Company had “been investing appropriately:”

       Anthony B. Rizzuto - Cowen and Company, LLC

       Okay. And when you talk about the need for revitalization, obviously, this has been
       a transformation process, a journey as you have referred to Carnegie Way. As
       you’re going through this process, are you finding now that maybe you’ve under-
       spent on the capital side and is this something that’s coming? I mean just by looking
       at the language you used in the release, it seemed that way to us. And I just want to
       make sure – what – if that’s the case, what kind of magnitude of capital spending
       might we see that gravitate towards from the roughly $350 million that you’ve kind
       of targeted? Is this – could you just delve into that a little bit for us?

       Mario Longhi Filho - United States Steel Corp.

       Sure, first and foremost, thanks for describing the nature of what we’re doing here
       as a journey, because it truly is. And I would offer that, no, we have not been
       under-spending. What we’ve been doing is, we’ve only been able to accomplish
       what we’ve accomplished and gotten to the position that we are, because we’ve
       been investing appropriately in making sure that everything that we know is being
       addressed and moving to minimize the conditions that we experienced in the past
       quarter, which is unplanned events. So we’ve been able to get to this point,
       because we’ve been doing all of the right things.

(Emphasis added).

       285.    In response to a question from analyst Evan Kurtz of Morgan Stanley about U.S.

Steel’s plans for an electric arc furnace (EAF), Longhi assured investors that the Company

regularly updates its capex analysis and blamed the delay of putting in an EAF entirely on the

market:

       Evan L. Kurtz - Morgan Stanley & Co. LLC

       So I have a similar question just about next year’s capital spend. I know you had
       talked before in the past about maybe doing some EAF work at some of the other
       facilities outside of Fairfield, and I’m wondering – some of these furnaces and some
       of the equipment that you have is a little bit older at some of the other plants. Is
       something that you’re evaluating now, some sort of an EAF solution that maybe
       would replace some of the older technology that you might have in place? Is that


                                                99
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 106 of 158



           something that we could see for next year?

           Mario Longhi Filho - United States Steel Corp.

           Well, the analysis has been updated on a regular basis, and I would go back to
           when we started this, which led us to make the decision on the first EAF. It’s just
           unfortunately that we faced this terrible energy market, and we were forced into a
           position of stalling it for a little bit.

(Emphasis added).

           286.   With respect to the unplanned outages in the third quarter of 2016, Defendant

Lesnak claimed that, although “[m]aintenance was up quarter-over-quarter,” the decrease in

production was mainly related to “the volume and the operating efficiency” and assured investors

that U.S. Steel would “make some better improvements to the facilities” in the fourth quarter of

2016.

           287.   A November 2, 2016 American Metal Market article discussed Defendant Lesnak

criticizing the notion that U.S. Steel might be spending less on maintenance this year than it had

in the past and quoted Lesnak as stating “we have a lot less facilities than we did last year. So, ...

if you think of maintenance on a per ton of capacity that’s running, we’re actually spending more

on the facilities this year than we did last year.” 18

           288.   During the November 2016 Call, Defendant Longhi confirmed that U.S. Steel had

realized “very significant levels of improvement” from the Carnegie Way program, while

downplaying any operational issues:

           Mario Longhi Filho - United States Steel Corp.

           Well, we’ve had a quarter where some of the efforts had to be diverted a little bit
           to make sure we addressed the unforeseen challenges that came our way. But in
           spite of that, we still – I think we ended the quarter with more than 300 new
           initiatives being completed. And I think going into the next quarter, there are
           probably another 500 slated to be pursued. So in the pipeline it’s even much greater
           than that. So I wouldn’t focus so much on the actual dollars that you saw coming
18
     Michael Cowden, USS Flat-Rolled Outages to Persist In 4th Qtr., AMERICAN METAL MARKET (Nov. 2, 2016).


                                                    100
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 107 of 158



       out of this quarter. I think there is more to come. Eventually, these things will begin
       to taper off, as we get closer to the point of – that we can achieve an incredibly
       higher level of competitive base from a cost perspective and that is the ultimate
       goal of what we’re relentlessly pursuing.

       On the other hand, the Carnegie Way also encompasses very significant levels of
       improvement. On the overall value chain, you look at the amount of cash that we’ve
       been able to generate both from operations as well as the value chain and the
       logistics side of things. We’re talking here about some different types of
       innovations and we just mentioned a couple of them here on packaging and
       automotive. So this whole context is what the Carnegie Way encompasses. It’s not
       just the cost and I think we’re going to continue to show interesting results in both
       fronts.

(Emphasis added).

       289.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) Defendants were deferring badly needed maintenance

and facility upgrades, rather than investing in the Company’s infrastructure, resulting in

“thousands of tons of missed steel production” of at least 20% of total capacity; (iii) Defendant

Longhi and other Company executives testified under oath before the ITC on August 18, 2015 and

May 24, 2016 that “those investments that we need to make are being – we’re not able to make

them right now,” that “subject imports deprived U.S. Steel” of “an opportunity to grow its business

to reinvest in technology,” and operating margins “are nowhere near where they need to be for us

to invest in our future;” (iv) the accelerated asset revitalization was, actually, the culmination of

years’ worth of cost-cutting and insufficient or non-existent capital investment and maintenance

and, thus, U.S. Steel’s assets and infrastructure were in far worse condition than disclosed; (v) as

a result of the above, U.S. Steel had not “been doing all the right things” and, was “under-

spending” for years; thus (vi) U.S. Steel’s business and prospects were far worse than represented.



                                                101
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 108 of 158



   XV.      FALSE AND MISLEADING STATEMENTS IN THE NOVEMBER 2, 2016
            FORM 10-Q

         290.   On November 2, 2016, the U.S. Steel filed its quarterly report on Form 10-Q for

the period-ended September 30, 2016 (the “Third Quarter 2016 Form 10-Q”) with the SEC, which

was signed by Defendants Longhi and Burritt. The Third Quarter 2016 Form 10-Q contained

nearly identical false and misleading statements as the November 2016 Press Release and

November 2016 Call. The Third Quarter 2016 Form 10-Q also stated in relevant part:

         Net sales were $2,686 million in the three months ended September 30, 2016,
         compared with $2,830 million in the same period last year. The decrease in sales
         for the Flat-Rolled segment primarily reflected decreased shipments (decrease of
         141 thousand net tons) due to operational issues across our Flat-Rolled facilities.
         In the last half of the third quarter of 2016 we experienced unplanned outages at
         several of our steelmaking and finishing facilities and our current operating
         configuration in 2016 extends the time it takes to recover volumes from unplanned
         outages. Additionally, sales in our Flat-Rolled segment decreased due to reduced
         coke and iron ore pellet sales to U. S. Steel Canada Inc. These decreases were
         partially offset by higher average realized prices (increase of $44 per net ton) due
         to improved spot market prices.
(Emphasis added).

         291.   With respect to the Company’s 2016 Outlook, the Defendants stated that U.S. Steel

would achieve a net loss of $355 million, or $2.26 per share, and adjusted EBITDA of $475 million

if market conditions remained the same.

         292.   The above statements were materially false and misleading when made because: (i)

the Defendants were deferring badly needed maintenance and facility upgrades, rather than

investing in the Company’s infrastructure, resulting in “thousands of tons of missed steel

production” of at least 20% of total capacity; (ii) Defendant Longhi and other Company executives

testified under oath before the ITC on August 18, 2015 and May 24, 2016 that “those investments

that we need to make are being – we’re not able to make them right now,” that “subject imports

deprived U.S. Steel” of “an opportunity to grow its business to reinvest in technology,” and



                                                 102
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 109 of 158



operating margins “are nowhere near where they need to be for us to invest in our future;” (iii)

U.S. Steel was experiencing unplanned outages “quarter after quarter” in several of its facilities,

as well as costly repairs (see SOF at VII, supra); and, thus, (iv) U.S. Steels business and prospects

were far worse than represented.

         293.   In response to the above material misstatements, U.S. Steel’s stock price increased

$2.04 per share, or 11.4% from $17.82 per share on November 2, 2016 to $19.86 per share on

November 4, 2016.

  XVI.      FALSE AND MISLEADING STATEMENTS IN THE JANUARY 31, 2017
            PRESS RELEASE AND PRESENTATIONS

         294.   On January 31, 2017, U.S. Steel issued a press release, entitled “United States Steel

Corporation Reports Improved 2016 Results with Operating Cash Flow and Stronger Cash and

Liquidity,” announcing the Company’s fourth quarter and full year 2016 financial results (the

“January 2017 Press Release”). In the January 2017 Press Release, the Company reported an

annual and quarterly net loss of $440 million, or $2.32 per diluted share, and $105 million, or

$0.61 per diluted share, respectively. U.S. Steel’s reported revenues decreased by $1.3 billion from

$11.6 billion in 2015 to $10.3 billion in 2016.

         295.   The Company also reported a fourth quarter 2016 decrease in EBIT for the Flat-

Rolled Segment of $65 million as compared to EBIT of $114 million for the third quarter 2016. In

the accompanying Segment and Financial Operating Data Presentation, U.S. Steel reported steel

shipments of 2,369 thousand tons as compared to 2,535 thousand tons in the third quarter 2016

and 2,591 thousand tons in the fourth quarter 2015.

         296.   In addition, U.S. Steel reported Carnegie Way benefits realized of $745 million for

2016, as compared to $815 million in 2015.

         297.   Commenting on the decline in the Company’s financial performance, Defendant


                                                  103
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 110 of 158



Longhi blamed “very challenging market conditions,” resulting in lower prices and shipments and

assured investors that U.S. Steel was poised to benefit from improved market conditions and its

Carnegie Way transformation efforts:

        We entered 2016 facing very challenging market conditions, but remained focused
        on our Carnegie Way transformation efforts. Despite lower average realized prices
        and shipments in 2016, our results are better as we continued to improve our
        product mix and cost structure. Our focus on cash, including better working capital
        management and opportunistic capital markets transactions, resulted in an
        improved debt maturity profile and stronger cash and liquidity. We are well
        positioned to accelerate the revitalization of our assets to improve our operating
        reliability and efficiency, and deliver value-enhancing solutions to our customers.

                                             *          *   *

        We are starting 2017 with much better market conditions than we faced at the
        beginning of 2016. Our Carnegie Way transformation efforts over the last three
        years have improved our cost structure, streamlined our operating footprint and
        increased our customer focus. These substantive changes and improvements have
        increased our earnings power. While we will benefit from improved market
        conditions, they continue to be volatile and we must remain focused on improving
        the things that we can control. Pursuing our safety objective of zero injuries,
        improving our assets and operating performance, and driving innovation that
        creates differentiated solutions for our customers remain our top priorities

(Emphasis added).

        298.    With respect to the Flat-Rolled segment, the Defendants blamed continued

worsening results on lower prices, fewer shipments and an increase in “planned” outages spending,

yet failed to make any mention of the numerous, costly unplanned outages that resulted from U.S.

Steel’s failure to properly invest in its facilities:

        Fourth quarter results for our Flat-Rolled segment declined as compared with the
        third quarter primarily due to a decrease in average realized prices, fewer
        shipments, as well as increased outage spending. Planned outages as part of our
        previously announced asset revitalization process limited the amount of tons we
        could ship in the quarter. Full-year Flat-Rolled segment results for 2016 improved
        from 2015 largely due to lower raw material costs, lower spending, and benefits
        provided by our Carnegie Way efforts. These improvements were partially offset
        by lower average realized prices and shipments.



                                                    104
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 111 of 158



       299.    In the January 2017 Press Release, Defendant Longhi also falsely assured investors

that U.S. Steel was “well positioned to accelerate the revitalization of [the Company’s] assets to

improve [its] operating reliability and efficiency, and deliver value-enhancing solutions to our

customers.” (Emphasis added).

       300.    U.S. Steel further highlighted its “positive operating cash flow of $727 million for

the year ended December 31, 2016” with $1.5 billion in reported cash.

       301.    The Defendants also projected 2017 net earnings of $535 million, or $3.08 per

share, EBITDA of $1.3 billion and results from the Flat-Rolled segment to be “higher than 2016.”

       302.    In a Fourth Quarter and Full-Year 2016 Earnings Presentation (the “Q4 Earnings

Presentation”), Defendants reported $745 million of “realized” Carnegie Way benefits.” The Q4

Earnings Presentation also falsely represented:

       Our pace of progress on The Carnegie Way transformation continues to exceed our
       expectations. The continuing benefits are improving our ability to earn the right
       to grow and then drive sustainable profitable growth over the long-term as we
       deal with the cyclicality and volatility of the global steel industry. With over long
       4,000 active projects, we have many opportunities ahead of us.

(Emphasis added).

       303.    Similarly, the Q4 2016 Q&A Packet falsely stated that:

       •   Carnegie Way “is much more than a cost cutting initiative, improving all our
           core business processes, including commercial, manufacturing, supply chain,
           procurement, innovation, and functional support.

       •   U.S. Steel had “achieved sustainable cost improvements through process
           efficiencies and our investments in reliability centered maintenance (RCM),
           and we will continue to find process improvements that enable us to better serve
           our customers and reward our stakeholders.”

(Emphasis added).

       304.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings


                                                  105
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 112 of 158



that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $745

million was materially overstated because the Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) Defendants

were deferring badly needed maintenance and facility upgrades, rather than investing in the

Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at least

20% of total capacity; (iv) Defendant Longhi and other Company executives testified under oath

before the ITC on August 18, 2015 and May 24, 2016 that “those investments that we need to

make are being – we’re not able to make them right now,” that “subject imports deprived U.S.

Steel” of “an opportunity to grow its business to reinvest in technology,” and operating margins

“are nowhere near where they need to be for us to invest in our future;” (v) U.S. Steel was

experiencing unplanned outages “quarter after quarter” in several of its facilities, as well as costly

repairs (see SOF at VII, supra); (vi) as a result of (iii) through (v) above, the decrease in sales and

shipments was not attributable to market factors but, instead, was Company-specific; (vii) the U.S.

Steel Defendants’ purported positive operating cash flow was at the expense of Defendants’

decision to defer desperately needed maintenance and capital spending; and, thus (viii) U.S. Steel’s

business and prospects were far worse than represented.

 XVII.      FALSE AND MISLEADING STATEMENTS IN THE FEBRUARY 1, 2017
            CONFERENCE CALL

         305.   On February 1, 2017, the Initial Defendants held a conference call with analysts to

discuss the Company’s third quarter 2016 financial results (the “February 2017 Call”). In his

opening remarks, Defendant Longhi continued to hype the progress and positive impact of the

Carnegie Way program:


                                                 106
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 113 of 158



       We have now completed the third year of our transformation and our progress
       continues to exceed our expectations. The hard and competent work of the Carnegie
       Way transformation is translating into stronger financial results and better
       performance for our investors, customers and employees.

       As we have demonstrated over the last couple of years, we have a robust process in
       place that has consistently generated benefits even during times of difficult market
       conditions.

       306.    Longhi also reiterated his prior false assurances that U.S. Steel had been properly

investing in its assets, despite contradictory testimony before the U.S. International Trade

Commission, among other evidence discussed above:

       We have given you regular updates on the significant progress we have made on
       improving our cost structure. And our increased focus on our customers through
       our commercial entities, which has resulted in the continuing improvement and our
       value added product mix. We have also been investing in our facilities, and as
       we indicated last quarter, increasing both the pace and magnitude of our efforts in
       this area is a priority for this year.

       These substantive changes and improvements have increased our earnings power
       and while we will benefit from improved market conditions they continue to be
       volatile, and we must remain focused on improving the things that we can control.
       As I mentioned earlier, accelerating our efforts to revitalize our assets is a priority
       for 2017. . . We face structured and flexible plans based on the completion of a
       large number of smaller and less complex projects to reduce execution risk, and it
       is adaptable in both its scale and the pace of its implementation to changing
       business conditions.

       We will be implementing this plan over the next 3 to 4 years in order to minimize
       disruptions to our operations and to ensure we continue to support our customers
       throughout this process. Our asset revitalization plan is not just sustaining capital
       and maintenance spending. These projects will deliver both operational and
       commercial benefits.

(Emphasis added).

       307.    Longhi also began to concede that U.S. Steel had not been properly investing in its

facilities and needed the asset revitalization to “improve[] reliability:”

       After we complete our asset revitalization plan we will have well-maintained
       facilities with a strong core infrastructure, strong reliability centered maintenance
       organizations and we will deliver products to our customers with improved


                                                 107
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 114 of 158



       reliability and quality. Executing this plan is a critical milestone in the Carnegie
       Way journey to take us from earning the right to grow to driving and sustaining
       profitable growth.

(Emphasis added).

       308.    When asked by analyst Timna Tanners of Bank of America about the volume of

steel the Company would produce from its Flat-Rolled segment in 2017, Defendant Longhi stated

that U.S. Steel was already positioned to supply “whatever additional” steel needed:

       Timna Tanners

       [W]hat kind of volume might we expect into 2017, where can you flex from 2016
       levels that at least started out pretty strong if we have a decent demand environment
       into your imports in 2017?

       Mario Longhi Filho

       Well, our blast furnace capacity is going to be capable of supplying whatever
       additional alternatives that we’re going to find out there Timna. So, from blast
       furnace capacity, we’re not anticipating bringing any of that online. What we do
       anticipate is to being more reliable than we were, so that we can benefit from being
       able to roll more of that.

       309.    When asked by another analyst about the Company’s potential capital projects,

Longhi maintained that U.S. Steel had, all along, been adequately investing in its facilities:

       I think that -- we see there is a lot of value in continuing to invest in our facilities
       invest in our innovation. . . .It’s a myriad of projects we have under the [Carnegie
       Way] concept and it’s not in the 100 [hundreds] it’s been many cases in the
       thousands.

(Emphasis added).

       310.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) Defendants were deferring badly needed maintenance

and facility upgrades, rather than investing in the Company’s infrastructure, resulting in



                                                 108
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 115 of 158



“thousands of tons of missed steel production” of at least 20% of total capacity; (iii) Defendant

Longhi and other Company executives testified under oath before the ITC on August 18, 2015 and

May 24, 2016 that “those investments that we need to make are being – we’re not able to make

them right now,” that “subject imports deprived U.S. Steel” of “an opportunity to grow its business

to reinvest in technology,” and operating margins “are nowhere near where they need to be for us

to invest in our future;” (iv) U.S. Steel was experiencing unplanned outages “quarter after quarter”

in several of its facilities, as well as costly repairs (see SOF at VII, supra); and, thus (v) U.S.

Steel’s business and prospects were far worse than represented.

         311.   In response to the above material misstatements, U.S. Steel’s stock price increased

11.2% from a closing stock price of $31.33 per share on February 1, 2017 to $34.85 per share on

February 2, 2017.

         312.   On these results, analysts noted the gulf between U.S. Steel and its competitors.

Specifically, on February 6, 2017, Barclays reported that “[i]n simple terms, we see [Nucor

Corporation] as better positioned to drive additional growth while X must now turn its focus to the

recapitalization of its existing asset base: We’ve written on this theme before – NUE has been

aggressive in acquiring businesses . . . that expand its product and geographical diversity. . . .”

XVIII.      FALSE AND MISLEADING STATEMENTS IN THE 2016 FORM 10-K

       313.     On February 28, 2017, U.S. filed U.S. Steel’s Annual Report on Form 10-K for the

year-ended December 31, 2016 with the SEC (the “2016 Form 10-K”), which was signed by

Defendants Longhi and Burritt.

       314.     In the 2016 Form 10-K, Defendants made material misstatements concerning U.S.

Steel’s: (1) Carnegie Way benefits and results; (2) U.S. Steel’s financial results; and (3) outlook

and financial forecasts.

       315.     Specifically, in the 2016 Form 10-K, Defendants falsely represented that, as a result

                                                 109
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 116 of 158



of the Carnegie Way initiative, U.S. Steel was able to withstand negative market factors and, thus,

was positioned to take advantage of favorable market conditions:

       Carnegie Way has already driven a shift in the Company that has enabled us to
       withstand the prolonged downturn in steel prices while positioning us for success
       in a market recovery.

(Emphasis added).

       316.    The Company also reported $745 million of purported Carnegie Way benefits

realized in 2016.

       317.    Defendants also attributed the fact that U.S. Steel did not turn a profit despite

improving market conditions to “higher levels of imports” and “lower average realized prices,”

without any mention of the costly unplanned outages the Company sustained in 2016 as a result

of years’ worth of under-investment:

       The increase in Flat-Rolled results for 2016 compared to 2015 resulted from
       lower raw materials costs (approximately $275 million), reduced losses in 2016
       after the shutdown of the blast furnace and associated steel making assets and
       most of the finishing operations at Fairfield Works in the third quarter of 2015
       (approximately $145 million), decreased spending for repairs and maintenance
       and other operating costs (approximately $145 million), reduced costs
       associated with lower operating rates at our mining operations (approximately
       $70 million) and lower energy costs, primarily natural gas costs (approximately
       $55 million). These changes were partially offset by lower average realized
       prices (approximately $390 million) as a result of market conditions and higher
       levels of imports and higher costs for profit based payments (approximately $75
       million).

       318.    Finally, with respect to U.S. Steel’s outlook for 2017, Defendants forecasted net

earnings of $535 million, or $3.08 per share and, again, claimed that U.S. Steel was poised to take

advantage of favorable changes in market conditions:

       Outlook for 2017

       If market conditions, which include spot prices, raw material costs, customer
       demand, import volumes, supply chain inventories, rig counts and energy prices,
       remain at their current levels, we expect:


                                               110
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 117 of 158



           •   2017 net earnings of approximately $535 million, or $3.08 per share, and
               EBITDA of approximately $1.3billion;

           •   Results for our Flat-Rolled, European, and Tubular segments to be higher
               than 2016;

           •   To be cash positive for the year, primarily due to improved cash from
               operations; and

           •   Other Businesses to be comparable to 2016 and approximately $50 million
               of postretirement benefit expense.

       The outlook for 2017 is based on market conditions as of February 22, 2017. We
       believe market conditions will change, and as changes occur during the balance of
       2017, our net earnings and EBITDA should change consistent with the pace and
       magnitude of changes in market conditions.

       319.    The above statements were materially false and misleading when made because:

(i) the Carnegie Way initiative was a sham that was largely the result of fabricated cost savings

that were not actual savings, and/or cost cutting to such an extent that the purported savings cost,

instead of saved, the Company money; (ii) the purported “realized” Carnegie Way benefit of $745

million was materially overstated because the Defendants recognized purported cost savings for

“multiple” projects every week ranging in an estimated value of up to $4-$5 million before the

projects were complete or, in some instances, before they were even implemented; (iii) Defendants

were deferring badly needed maintenance and facility upgrades, rather than investing in the

Company’s infrastructure, resulting in “thousands of tons of missed steel production” of at least

20% of total capacity and, thus, U.S. Steel was no positioned to recover in a more favorable market;

and (iv) U.S. Steel’s business and prospects were far worse than represented.

                                 THE TRUTH IS REVEALED

       320.    On April 25, 2017, after the market closed, U.S. Steel shocked the market when it

issued a press release, entitled “United States Steel Corporation Reports First Quarter 2017

Results,” announcing the Company’s first quarter 2017 financial results (the “April 2017 Press



                                                111
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 118 of 158



Release”). While investors were expecting the Company to turn a profit based on its prior false

and misleading statements, the Defendants announced a net loss of $180 million, or $1.03 per

diluted share. The April 2017 Press Release also revealed: (i) an “unfavorable adjustment” to

earnings of $35 million or $0.20 per diluted share due to the “loss on the shutdown of certain

tubular assets”; (ii) a negative operating cash flow of $135 million; (iii) a $155 million decline in

flat-roll earnings as compared to the previous quarter; (iv) downgraded 2017 EBITDA guidance

from $1.3 billion to $1.1 billion; and (v) downgraded earnings guidance from $3.08 to $1.50 per

share.

         321.   The April 2017 Press Release further revealed, for the first time, that U.S. Steel

actually conducted the Secondary Public Offering in August 2016 to fund the Company’s asset

revitalization plan in the face of increased unplanned outages and operational issues, with

Defendant Longhi admitting in the April 2017 Press Release that the outages existed at the time

of the SPO, stating unequivocally: “[w]e issued equity last August to give us the financial

strength and liquidity to position us to establish an asset revitalization plan large enough to

resolve our issues, and to see that plan through to completion.” (Emphasis added). This disclosure

was in direct contradiction to the Company’s representations at the time of the SPO that it intended

to “use the net proceeds from the offering for financial flexibility, capital expenditures and other

general corporate purposes” and – just three weeks before the SPO – that “we have experienced

fewer unplanned outages and lower maintenance costs…We are creating a more reliable and

agile operating base.” (Emphasis added).

         322.   The results reflected in the April 2017 Press Release were caused by U.S. Steel’s

extreme cost-cutting measures under the purported Carnegie Way initiative which resulted in the

U.S. Steel Defendants’ top-down refusal and failure to invest in critically necessary new



                                                112
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 119 of 158



technology or maintain U.S. Steel’s Flat-Rolled facilities, contrary to their contemporaneous

representations, and rendered U.S. Steel incapable of taking advantage of an aggressive upswing

in the domestic steel market. The press release stated in relevant part:

       PITTSBURGH, April 25, 2017 – United States Steel Corporation (NYSE: X)
       reported a first quarter 2017 net loss of $180 million, or $1.03 per diluted share,
       which included an unfavorable adjustment of $35 million, or $0.20 per diluted
       share, associated with the loss on the shutdown of certain tubular assets. This
       compared to a first quarter 2016 net loss of $340 million, or $2.32 per diluted share,
       and a fourth quarter 2016 net loss of $105 million, or $0.61 per diluted share.

       For a description of the non-generally accepted accounting principles (non- GAAP)
       measures and a reconciliation from net earnings (loss) attributable to U.S. Steel, see
       the non-GAAP Financial Measures section.

       Commenting on results, U. S. Steel Chief Executive Officer Mario Longhi said,
       “While our segment results improved by over $200 million compared with the first
       quarter of 2016, operating challenges at our Flat-Rolled facilities prevented us
       from benefiting fully from improved market conditions. However, we continue to
       be encouraged by the strength of our European business and we are also seeing
       improving energy markets. Overall, improved commercial conditions more than
       offset higher raw materials and energy costs and increased maintenance and
       outage spending driven by our asset revitalization efforts. The execution of our
       asset revitalization program and the continued implementation of reliability
       centered maintenance practices are critical to achieving sustainable improvements
       in our operating performance and costs. We have built the financial strength and
       resources to move forward more aggressively on these initiatives, and remain
       focused on providing the service and solutions that will create value for our
       stockholders, customers, employees, and other stakeholders.”

                                      *       *         *

       2017 Outlook

       Commenting on U. S. Steel’s Outlook for 2017, Longhi said, “Market conditions
       have continued to improve, and we will realize greater benefits as these improved
       conditions are recognized more fully in our future results. We are focused on long-
       term and sustainable improvements in our business model that will position us to
       continue to be a strong business partner that creates value for our customers. This
       remains a cyclical industry and we will not let favorable near-term business
       conditions distract us from taking the outages we need to revitalize our assets in
       order to achieve more reliable and consistent operations, improve quality and
       cost performance, and generate more consistent financial results. We issued equity
       last August to give us the financial strength and liquidity to position us to establish


                                                  113
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 120 of 158



          an asset revitalization plan large enough to resolve our issues, and to see that plan
          through to completion. As we get deeper into our asset revitalization efforts, we are
          seeing opportunities for greater efficiency in implementing our plan. We believe we
          can create more long-term and sustainable value by moving faster now. We have
          made the strategic decision to accelerate our efforts to resolve the issues that
          challenge our ability to achieve sustainable long-term profitability. We believe
          our objective to achieve economic profit across the business cycle will result in true
          value creation for all of our stakeholders over the long-term.”

          If market conditions, which include spot prices, raw material costs, customer
          demand, import volumes, supply chain inventories, rig counts and energy prices,
          remain at their current levels, we expect:

          •   2017 net earnings of approximately $260 million, or $1.50 per share, and
              adjusted EBITDA of approximately $1.1 billion;
          •   Results for our Flat-Rolled, European, and Tubular segments to be higher than
              2016; and
          •   Other Businesses to be comparable to 2016 and approximately $50 million of
              postretirement benefit expense.

          We believe market conditions will change, and as changes occur during the balance
          of 2017, we expect these changes to be reflected in our net earnings and adjusted
          EBITDA.

(Emphasis added).

          323.   Although Longhi alluded to taking outages, he failed to mention where the

production problems were centered and which plants might require maintenance outages. Investors

were further left in the dark regarding the precise figures or costs that the repairs would be and

what they related to. In an email to AMM, U.S. Steel spokeswoman stated: “[w]e do not provide

that level of detail on outages.” Michael Cowden, USS Shares Plunge; Billion-Dollar Repairs

Needed, AMERICAN METAL MARKET (Apr. 26, 2017).

          324.   On April 26, 2017, Defendants held an investor earnings call (the “April 2017

Call”). During the April 2017 Call, Individual Defendants Longhi and Burritt further explained

the implications of the previously undisclosed information concerning the Company’s capital

assets.

          325.   Longhi stated that a new multi-year revitalization plan (“Revitalization Plan”) was

                                                   114
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 121 of 158



being implemented in order for U.S. Steel to remedy the problems and inefficiencies it had

experienced. Longhi stated that the Revitalization Plan will take “three to four years” and will

“address some of the issues” in order to achieve “sustainable long-term profitability.” Defendant

Longhi described the plan as an “acceleration” which was expected to result in: (i) $300 million

in increased investment costs per year of implementation; (ii) “more downtime” at facilities; and

(iii) limiting of “steel production volumes.” Longhi stated that the newly implemented acceleration

program could be “safely, efficiently, and effectively” implemented even at the accelerated pace.

       326.    As a result of the dissemination of this previously undisclosed information, the

price of U.S. Steel common stock declined from a closing share price of $31.11 on April 25, 2017

to close at $22.78 per share on April 26, 2017, a loss of 27% or over $2 billion in market value,

on extremely heavy trading volume, representing the steepest drop in price since 1991.

       327.    Market analysts, even those who had previously been skeptical about U.S. Steel’s

maintenance and capital expenditures, were surprised at just how badly the U.S. Steel Defendants’

underinvestment impacted the Company’s performance.

       328.    On April 26, 2017, Morningstar reported that “[a]lthough we have long- maintained

a negative outlook on U.S. Steel, the magnitude of the Company’s earnings miss took us very

much by surprise. . . . U.S. Steel’s asset base is considerably older than the assets used by many of

its competitors and, accordingly, it will continue to require sizable reinvestment.”

       329.    On May 3, 2017 Jefferies admitted “[w]e were wrong. We underestimated elevated

risks inherent with X’s ‘revitalization’ efforts as well as cost headwinds in 1Q17 . . . .” Seth

Rosenfeld of Jefferies noted that these repairs and maintenance “may also be an increasingly

necessary step following years of underspending . . . . the disruption caused by these efforts will

ultimately cap (U.S. Steel’s) ability to participate in currently favorable markets.”



                                                115
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 122 of 158



         330.   Moreover, analysts recognized that the U.S. Steel’s new guidance for 2017 was an

admission by the Company that its own actions had affected capacity such that it was unable to

take advantage of a rising steel market. On April 26, 2017 Credit Suisse reported that “X also

noted it was effectively volume constrained despite having significant latent capacity and

restarting the Granite City hot rolling facility, which was done to limit the volume impact from the

planned outages outlined last quarter. The ability of the US operations to run at consistently higher

levels of productivity and volume is now called into question and therefore so is its future earnings

power.”

         331.   This information was even more of a shock considering U.S. Steel’s competitors

had not reported similar losses. Rather, “U.S. Steel’s triple-digit loss is all the more notable

because its competitors - Charlotte N.C.-based Nucor Corp.; Fort Wayne Ind.-based Steel

Dynamics Inc. (SDI); and West Chester, Ohio-based AK Steel Corp - have all recorded big first-

quarter profits.” Michael Cowden, USS’ 1st-Qtr. Loss at $180M On Flat-Rolled Woes, AMERICAN

METAL MARKET (Apr. 25, 2017). Not only did they record profits, but as one article noted, “AK

Steel Corp. swung to a profit on higher steel prices in its best first quarter since 2008.” Michael

Cowden, The Week That Was: Strong Earnings, Except One, AMERICAN METAL MARKET (May 1,

2017).

         332.   John Tumazos, president of Holmdel, N.J.-based Very Independent Research LLC

told AMM that “It’s not fun when you lose $180 million . . . . It’s even less fun to lose $180 million

when everyone else is swimming in cash.” The Chairman, CEO and President of Cliffs Natural

Resources also remarked that “[r]ecent weaknesses . . . by a few companies are not an indication

of any underlying problem with the steel business in the United States. These weaknesses are

actually company specific.” AMM Staff, The Week That Was: Strong Earnings, Except One,



                                                 116
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 123 of 158



AMERICAN METAL MARKET (May 1, 2017) (Emphasis added).

       333.    In a May 10, 2017 article in the Post-Gazette, Goodish was quoted criticizing

Longhi and Burritt stating “to have an upturn and not be able to harvest the market is irresponsible.

None of the top executives have a passion for the company and their jobs.”

                               POST CLASS PERIOD EVENTS

       334.    On May 10, 2017, U.S. Steel announced Defendant Longhi was retiring from the

CEO position, effective immediately, and would be replaced by Defendant Burritt.

       335.    According to industry analysts, “[a] new CEO also won’t change the fact that the

Pittsburgh-based steel maker faces the daunting task of overhauling its dated operations at the

same time that competitors are bringing new equipment to the market in both the flat-rolled and

pipe-and-tube areas.” Michael Cowden, USS Needs More Than New CEO: Analysts, AMERICAN

METAL MARKET (May 11, 2017).

       336.    Analyst Chuck Bradford of Bradford Research Inc. stated that “Longhi spent too

much time lobbying for trade relief in Washington and not enough time focusing on fixing the

company’s mills.” Other analysts noted that the Carnegie Way initiative “cut too deep” and

criticized U.S. Steel for its lack of transparency to investors. Michael Cowden, USS Needs More

Than New CEO: Analysts, AMERICAN METAL MARKET (May 11, 2017).

       337.    One analyst commented that “U.S. Steel blamed the loss on production problems

at its North American flat-rolled mills. Those problems appear to be centered around the

company’s rolling operations, although it’s hard to say that with certainly because investors have

been kept largely in the dark.’. . . These issues that they’ve had last year and into this year have

not been clearly described.” Michael Cowden, USS Needs More Than New CEO: Analysts,

AMERICAN METAL MARKET (May 11, 2017) (Emphasis added) (quoting John Tumazos, president



                                                117
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 124 of 158



of Very Independent Research LLC).

       338.    On July 25, 2017, U.S. Steel reported its second quarter 2017 results. In the July

25, 2017 Press Release, the Company reported essentially flat sales with a negligible increase of

$419 million in net sales for the second quarter 2017 as compared to the first quarter 2017. Despite

the Company’s purported asset revitalization program, the Company reported flat-rolled shipments

of 2,497 thousand tons for the second quarter, as compared to 2,404 thousand tons the previous

quarter, representing a mere difference of 93 thousand tons. Defendant Burritt stated, in part: “Our

investment in our facilities and our people continues to increase. These strategic investments,

combined with our focus on achieving operational excellence, will deliver continuous

improvements in safety, quality, delivery and costs that will position us to succeed through

business cycles, and support future growth initiatives.”

       339.    The Company also released a July 25, 2017 Earnings Presentation, which reported,

for the first time, annual maintenance and outage expenses for 2015-2017. While annual

maintenance and outage expense in 2015 and 2016 were $964 million and $950 million,

respectively, 2017 is forecasted to incur $1.3 billion in expenses. In fact, as of July 25, 2017,

U.S. Steel has already spent $640 million on maintenance and outage expenses, which is over 67%

of the total expenses in 2015 and 2016.

       340.    The July 25, 2017 Earnings Presentation further recounted a number of “project

updates,” including a $2 million investment in a Mon Valley Works BOP Cooling Tower, which

was anticipated as being completed in the first quarter 2017. This is the same tower that CW#10

reported had went down in October of 2016. The Earnings Presentation also reported that the Mon

Valley Works #2 Generator Replacement and Turbine Rebuild would be completed in the third

quarter 2017 for $9 million. According to CW#9, the second generator at Mon Valley broke



                                                118
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 125 of 158



in the fourth quarter 2016. Thus, this generator will have been inoperable for approximately one

year, assuming it is in fact repaired by the third quarter 2017.

        341.    Despite the Company’s July 25, 2017 promise to improve safety, on August 1,

2017, the Company announced an incident at its Great Lakes Works facility in Ecorse and River

Rouge, Michigan involving injuries to five employees. The press release stated, in part:

        Earlier today there was an incident at U.S. Steel’s Great Lakes Works in the
        facility’s Hot Strip Mill.

        Five employees were transported to local hospitals for treatment. Two remain
        hospitalized at this time. One employee was treated and released at the plant’s
        onsite medical care facility. Due to privacy laws, we cannot provide any additional
        information about the employees who were injured or their conditions.

        342.    Great Lakes is the same facility that CW#5 stated had cranes dating back to 1958

which were “almost unsafe to operate,” and which received a violation notice from the Department

of Environmental Quality back in April 2016 regarding its use of blast furnaces.

        343.    Indeed, analysts commented that while U.S. Steel temporarily benefitted from

increased imports and steel prices as a result of Hurricane Harvey in August 2017, the Company

would not benefit in the long term due to the massive underspending and lack of maintenance it

performed in the years prior:

        While [management upgrading its earnings outlook] that’s encouraging, relying on
        steel prices isn’t enough to sustain momentum as U.S. Steel continues to face the
        humongous challenge of fixing operational inefficiencies and upgrading its core
        facilities on time to ride an upturn.
        It’ll come at a cost, too, which means the steelmaker will have to grow its earnings
        at a much faster clip to be able to compete with rivals that are already positioned
        for growth. As an investor, I’d prefer staying on the sidelines until U.S. Steel’s
        efforts start showing up in its numbers than bet my money on one strong quarter.

(Emphasis added). 19


19
   Neha Chamaria, What Drove United States Steel Corporation Stock Up 17.1% in August, The Motley Fool (Sept.
9, 2017).


                                                    119
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 126 of 158




        344.    Another Motley Fool article commented that the Company “appears to be poorly

positioned for the future,” explaining:

        The reason for that is management’s decision to pull back on the spending that
        would have prepared the steel mill for the current upturn. It has plans to fix that,
        but those plans are too late to allow U.S. Steel to fully benefit from the steel
        rebound. [I]nvestors would be better off investing in a company like Nucor, where
        management didn’t sacrifice the future to save some money in the present.

(Emphasis added). 20

        345.    Accordingly, U.S. Steel’s lack of maintenance and attention to repairs continues to

have grave repercussions to this day and will continue to cause unplanned outages and safety issues

in future.

        346.    On May 3, 2017, a related securities class action was filed in this District asserting

similar claims arising out of Sections 10(b) and 20(a) of the Exchange Act and Rule 10b-5. That

action is still pending and is captioned Vrakas v. United States Steel Corporation., et al., No. 2:17-

cv-579. On October 2, 2017, plaintiffs in the Vrakas case filed an Amended Class Action

Complaint For Violations of the Federal Securities Laws (the “Vrakas Amended Complaint”). On

September 29, 2018, the Court granted, in part, and denied, in part, the defendants’ motion in the

Vrakas action to dismiss the Vrakas Amended Complaint (the “Vrakas MTD Order”).

        347.    The Vrakas MTD Order was interlocutory, as that case has not, as of the filing of

this action, proceeded to trial and final judgment on the Exchange Act allegations that were

dismissed from the Vrakas Amended Complaint. Accordingly, Plaintiffs hereby assert identical

Exchange Act claims to the Exchange Act claims asserted in the Vrakas Amended Complaint to

preserve their appellate rights of review.



20
  Reuben Gregg Brewer, Is Management Really to Blame for United State Steel Corp.’s Woes? The Motley Fool
(Aug. 10, 2017).


                                                  120
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 127 of 158



                         ADDITIONAL SCIENTER ALLEGATIONS

       348.     As alleged herein, each of the Individual Defendants acted with scienter in that they

knew or recklessly disregarded that the public statements and documents issued and disseminated

in the name of the Company were materially false and misleading, knew or acted with deliberate

recklessness in disregarding that such statements and documents would be issued and disseminated

to the investing public, and knowingly and substantially participated and/or acquiesced in the

issuance or dissemination of such statements and documents as primary violators of the federal

securities laws.

       349.     The Individual Defendants had the opportunity to commit and participate in the

wrongful conduct complained of herein. Each was a senior executive officer and/or director of

U.S. Steel and, thus, controlled the information disseminated to the investing public in the

Company’s press releases, investor conference calls and SEC filings. As a result, each could falsify

the information that reached the public about the Company’s business and performance.

       350.     Throughout the Class Period, each of the Individual Defendants acted intentionally

or recklessly and participated in and orchestrated the fraudulent schemes herein to inflate the

Company’s stock price and profit from insider sales of large blocks of their personal holdings of

U.S. Steel stock. The Individual Defendants’ scienter may be imputed to U.S. Steel as the

Individual Defendants were among the Company’s most senior management and were acting

within the scope of their employment.

      I.     THE INDIVIDUAL DEFENDANTS KNOWINGLY AND/OR RECKLESSLY
             MADE MATERIAL MISSTATEMENTS AND/OR OMITTED MATERIAL
             FACTS

       351.     As discussed below, the Individual Defendants knew that U.S. Steel was not

maintaining, repairing and investing in the Company’s assets, particularly as it related to the Flat-

Rolled Segment, resulting in numerous costly unplanned outages and repairs, decreased production

                                                121
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 128 of 158



and capacity utilization and a substantial loss of revenue and profits because: (A) they admitted

such in their testimony before the ITC; (B) DRO and OER reports to which they had access and

would have reviewed as part of their job responsibilities, reported declining production, delayed

production and repairs, among other things, prior to and throughout the Class Period; (C) they

admitted the Secondary Public Offering was conducted because the Company had insufficient

funds to fix the massive asset revitalization needed to upgrade and repair its assets; (D) they

reviewed and approved the capital and maintenance budgets; (E) Defendant Longhi was forced to

retire once the truth was revealed; and (F) the Flat-Rolled Segment was U.S. Steel’s “core”

business.

            A. The Individual Defendants Admitted in Sworn Testimony Before the
               International Trade Commission Before and During the Class Period that
               U.S. Steel Was Not Investing in Technology or Maintaining its Facilities

       352.    As alleged herein, the Individual Defendants admitted during their sworn testimony

before the ITC that, contrary to their public statements, U.S. Steel was not maintaining or investing

in its assets prior to and during the Class Period. The Individual Defendants further admitted that,

as a consequence of the Company’s actions, U.S. Steel was experiencing numerous unplanned

outages, causing a significant decline in steel shipments and revenue. Defendants’ ITC testimony

demonstrates that they knew by at least mid-2015 that the resulting impact on U.S. Steel was

“catastrophic,” “not sustainable,” and would inevitably lead to additional plant closures.

       353.    For instance, U.S. Steel’s General Manager, Rob Kopf, admitted during the August

18, 2015 ITC hearing that: “[U.S. Steel was] having to spend enormous amounts of money to put

together alternatives for our customers, to still buy steel. Unfortunately, those investments that we

need to make are being -- we’re not able to make them right now.” 21 (Emphasis added). During


 August 18, 2015, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
21

KOREA, RUSSIA AND THE UNITED KINGDOM.


                                                122
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 129 of 158



the same August 18, 2015 ITC hearing, Doug Matthews, U.S. Steel’s Senior Vice President of

Industrial, Service Center and Mining Solutions, similarly admitted that the Company failed to

invest in its facilities, stating: “As the U.S. grew out of the recent economic crisis and demand for

cold-rolled steel increased, U.S. Steel had an opportunity to grow its business to reinvest in

technology, and its workers and undertake useful capital expenditures. However, subject imports

deprived U.S. Steel and other U.S. producers of this opportunity.” 22 (Emphasis added).

       354.    Defendant Longhi also confirmed that, as a result of the unplanned outages and

repairs, the Company had experienced drastic declines in production, sales and capacity utilization.

Specifically, during the May 24, 2016 ITC hearing, Defendant Longhi stated that “[t]he last two

years should have been banner years for American cold-rolled steel producers. We should have

been able to increase our sales, operate our plants on maximum capacity utilization levels, hire

more workers, make badly needed profits and re-invest some of those profits into new

technologies and new products,” yet this was not what occurred. 23 Longhi confessed that,

“[i]nstead, [U.S. Steel] experienced dramatic declines in production, sales and capacity

utilization.” 24 As a result, Longhi revealed the Company could not invest in its assets: “In cold-

rolled steel, the American industry’s operating income and operating margins have been low and

continue to decline. In fact, they are nowhere near where they need to be for us to invest in our

future, to compete at home and abroad and to comply with all the environmental and regulatory

requirements that we face.” 25 (Emphasis added).



22
   August 18, 2015, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA;             JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM
23
   May 24, 2016, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA;                JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.
24
   May 24, 2016, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA;                JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.
25
   May 24, 2016, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA;                JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.


                                                123
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 130 of 158



       355.    Further, during Doug Matthews’ August 18, 2015 testimony, he explained that

“[o]nly yesterday we were forced to announce the shutdown of all steel making and rolling

operations at our facility in Fairfield, Alabama.” 26 Doug Matthews was well aware that this

shutdown, as well as others, severely impacted the Company, pleading: “Let me be clear, the

current situation is not sustainable. We cannot afford cold-rolled steel at such low prices. We

cannot afford to keep operating at such low levels of capacity utilization. If these conditions

continue, there is no question that there will be further shutdowns and layoffs throughout the

industry.” (Emphasis added). 27

       356.    Accordingly, the Defendants admitted, as early as 2015 – well before the Class

Period even began – that they were well aware that the Company was not maintaining or investing

in its assets, that U.S. Steel would continue to shut down facilitates as a result, and ultimately the

impact on the Company was and would continue to be devastating.

           B. The Individual Defendants Were Aware that U.S. Steel Was Under-Investing
              and Deferring Desperately Needed Maintenance and Repairs Through the
              Daily Report of Operations and Operating Efficiency Report

       357.    The Individual Defendants were aware or recklessly disregarded that U.S. Steel was

experiencing significant and costly unplanned outages and massive delays in production

throughout the Class Period from data provided in the DROs and OERs, which accumulated and

aggregated data from all of U.S. Steel’s facilities, including: production delays, tons per turn,

planned tons and actual tons, among other information. The Individual Defendants had direct

access to the DROs and OERs, which were available on U.S. Steel’s internal website, through the

click of a button on their desktop computers, and would have reviewed them as part of their job


26
   August 18, 2015, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM
27
   August 18, 2015, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM


                                                 124
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 131 of 158



responsibilities.

        358.    According to CW#11, the DROs showed a significant decline in production volume

(by as much as 20%) as a result of unplanned outages and production delays from damaged

equipment and repairs. CW#11 further stated that actual production was often “not even close” to

planned production throughout 2016 and the Company was missing production goals by

“thousands of tons of missed steel production,” which occurred “quarter after quarter.” Another

witness, CW#5, stated that the delays caused from planned and unplanned outages would be

captured in the DROs, which captured the time a piece of equipment was not in operation.

        359.    Defendant Longhi, as the CEO of U.S. Steel responsible for day-to-day

management decisions and for implementing the Company’s long and short term plans, and

Defendant Burritt, who served as President and CFO throughout the majority of the Class Period

and who both spoke directly about these issues in Company press releases and during investor

calls, had access to and would have reviewed the DROs and OERs, particularly in light of the

representations made during testimony to the International Trade Commission.

            C. The Individual Defendants Belatedly Admitted U.S. Steel’s Facilities Were
               Underperforming and Failing at the time of the Secondary Public Offering

        360.    On August 15, 2016, the Company conducted a Secondary Public Offering of

21.7 million shares of U.S. Steel common stock at a price of $23.00 per share, raising proceeds of

approximately $482 million. The Secondary Public Offering was conducted for one reason only:

U.S. Steel needed money to invest in its outdated equipment. Badly. Indeed, on April 25, 2017,

nearly nine months after the Secondary Public Offering, Defendant Longhi came clean,

admitting in a press release that “[U.S. Steel] issued equity last August to give us the financial

strength and liquidity to position us to establish an asset revitalization plan large enough to

resolve our issues, and to see that plan through to completion.” (Emphasis added). Accordingly,


                                               125
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 132 of 158



the Secondary Public Offering was not for “financial flexibility” as investors were originally led

to believe, but, rather, it was to fund the desperately needed maintenance and replacement of the

Company’s deteriorating assets.

       361.    Defendant Longhi’s admission during the ITC proceedings further lends support to

the fact the Company was relying on the Secondary Public Offering to keep the Company afloat.

For instance, just three months prior to the Secondary Public Offering, Defendant Longhi had

testified that the Company’s “operating income and operating margins have been low and continue

to decline” and were “nowhere near where they need to be for [U.S. Steel] to invest in the future.” 28

Longhi cautioned that “these results do not even come close to representing a sufficient return for

a capital-intensive industry like ours.” 29

       362.    Accordingly, the Individual Defendants’ express (albeit belated) admission that the

Secondary Public Offering was conducted to “establish an asset revitalization plan large enough

to resolve our issues,” as well as the Defendants’ ITC testimony in the months and year prior,

unequivocally demonstrates that the Individual Defendants knew the Company suffered from

numerous operational issues by August 2016 and earlier.

           D. The Individual Defendants Were Aware That U.S. Steel Was Slashing Its
              Capital Expenditures and Maintenance Because They Reviewed and
              Approved the Maintenance and Capital Budgets

       363.    Following U.S. Steel’s tremendous $1.5 billion full-year 2015 loss – with only

$755 million left in cash on hand and bankruptcy on the brink – Defendants Longhi and Burritt

doubled down on the purported Carnegie Way “transformation” by implementing extreme cost-

cutting measures in the form of mass layoffs, closure of swing and operating facilities, and drastic


28
   May 24, 2016, COLD-ROLLED STEEL FLAT PRODUCTS _ FROM BRAZIL, CHINA, INDIA; JAPAN,
KOREA, RUSSIA AND THE UNITED KINGDOM.
29
   May 26, 2016, CERTAIN CORROSION-RESISTANT STEEL PRODUCTS FROM CHINA, INDIA, ITALY,
KOREA, AND TAIWAN


                                                 126
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 133 of 158



reductions in capital expenditures. While these measures were billed to investors as part of

Carnegie Way and “not just a cost cutting initiative,” in reality, Carnegie Way had become an

extreme cost cutting measure designed to salvage the Company’s bottom-line at any means

necessary, including through the Defendants’ top-down refusal and failure to invest in critically

necessary new technology or maintain U.S. Steel’s Flat-Rolled facilities.

       364.    According to CW#9, the U.S. Steel Board, upon which Defendant Longhi sat,

approved the annual capital budget. Moreover, CW#9 stated that Defendant Burritt routinely

participated in capital budgeting meetings with CW#9 and other members of the Company,

including the Head of Engineering and various Directors, wherein capital budgets and spending

were discussed. Thus, Defendants Longhi and Burritt knew that U.S. Steel had slashed its capital

expenditures in 2016.

       365.    CW#5 corroborated CW#9’s account. CW#5 explained that maintenance spending

was determined based upon a Business Plan, which contained the budget for repair and

maintenance costs, capital spending, production costs and other items. According to CW#5, after

he met with McKinsey, the Plant Manager and others in the fall of 2015 about the 2016 Business

Plan, McKinsey then took the Business Plan to Longhi, Burritt and other executives in Pittsburgh

for approval. CW#5 recalled going through numerous iterations of the 2016 Business Plan for

Great Lakes Works because McKinsey and Longhi and Burritt kept decreasing the maintenance

budgets. CW#5 believes the other flat-rolled facilities experienced the same cutting process as

CW#5 did.

       366.    Simultaneously, U.S. Steel also idled some operating facilities and closed its

“swing” facilities, i.e. those that are designed to absorb production capacity when U.S. Steel’s

primary facilities experience outages. This reduction in operations was striking – the facilities idled



                                                 127
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 134 of 158



or permanently closed by U.S. Steel during the Class Period accounted for well over two- thirds

of U.S. Steel’s entire production capacity.

       367.    Accordingly, as the Individuals Defendants eventually conceded, the decision to

drastically reduce capital expenditures and maintenance spending, at least in part, prevented the

Company from investing in its facilities or conducting proper maintenance, which exacerbated

the financial impact of the unplanned outages produced by such under-maintained facilities. Yet

inexplicably, the Individual Defendants falsely assured investors throughout the Class Period that

“[w]e have achieved sustainable cost improvements through process efficiencies and investments

in reliability centered maintenance (RCM), and we will continue to find more cost

improvements,” without any basis. (Emphasis added).

            E. The Retirement of CEO Longhi Supports an Inference of Scienter

       368.    As U.S. Steel continued to experience severe unplanned outages and operational

issues, on February 28, 2017, the Company announced that Defendant Burritt – then the CFO –

had been elected President and Chief Operating Officer and would assume all responsibility from

Defendant Longhi for the day-to-day operations of U.S. Steel in the United States and Central

Europe.

       369.    Shortly thereafter, on May 10, 2017, U.S. Steel announced that Defendant Longhi

was retiring from the position of CEO, effective immediately, and that Defendant Burritt would

assume the role in place of Longhi. While Longhi commented that his retirement was part of a pre-

planned tenure, stating that he had envisioned a “five-year tenure” upon his hiring, the

Employment Letter entered into between Longhi and the Company was silent as to a five-year

tenure and was entered into on June 28, 2012—meaning there was nearly two months of tenure

from his retirement date.

       370.    Defendant Longhi, of course, had been the brainchild behind the dismally failing

                                               128
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 135 of 158



Carnegie Way initiative at the time of his loss of day-to-day control of the Company and

subsequent “retirement.” Indeed, his purported retirement came just two weeks after U.S. Steel’s

dismal first quarter 2017 financial results – due to increased unplanned outages and operational

issues, produced by the extreme cost cutting measures implemented by Defendant Longhi under

the Carnegie Way initiative. Given the conspicuous timing and the fact that the success of Longhi’s

tenure at U.S. Steel was synonymous with the success of Carnegie way, his phasing out beginning

in February 2017 and subsequent departure are probative of scienter.

             F. The Individual Defendants Knew that U.S. Steel’s Facilities Were
                Underperforming or Experiencing Unplanned Outages Because U.S. Steel’s
                Flat-Rolled Segment and Facilities was a Highly Material Aspect of the
                Company’s Business Operations and its “Core” Business

       371.     As alleged herein, during the Class Period, U.S. Steel’s Flat-Rolled segment

accounted for 67-70% of the Company’s total steel shipments in tons and 67-73% of the

Company’s year-end net sales making the segment – by far, the Company’s most important

business segment.

       372.     As a result, U.S. Steel’s Flat-Rolled segment constituted the Company’s “core

business operations” and a “vital corporate function” that U.S. Steel’s most senior executives are

rightly presumed to have knowledge of its performance as a matter of law. Indeed, the

implementation of the Carnegie Way initiative was expressly designed to invest in and maintain

U.S. Steel’s Flat-Rolled facilities and, thus, knowledge of the severe unplanned outages and

operational issues at the Flat-Rolled Segment facilities is virtually inexplicable absent fraud.

     II.     THE INDIVIDUAL DEFENDANTS HAD MOTIVE TO MAKE MATERIAL
             MISSTATEMENTS AND/OR OMIT MATERIAL FACTS

             A. The Individual Defendants Profited From Their Fraud by Making Millions
                of Dollars From Selling Off Large Blocks of Their Personal Holdings of U.S.
                Steel Common Stock at Inflated Prices

        373.    The Individual Defendants were motivated to engage in the alleged fraudulent


                                                129
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 136 of 158



scheme and issue materially false and misleading statements and/or omit material facts in order to

inflate U.S. Steel’s common stock price and maximize their individual profits through insider

trading. Defendants Longhi and Burritt’s trading patterns before, during, and after the Class Period

show that their trades were anything but routine and instead were directly motivated by a desire

to profit from a fraudulent scheme designed to mask the problems experienced by U.S. Steel’s

deteriorating infrastructure and equipment.

       374.    As detailed below, Defendants Longhi and Burritt collectively sold 699,671 shares

of U.S. Steel common stock over the course of only eight trading days during the Class Period for

collective proceeds of $24,980,414.46. These sales began immediately after U.S. Steel’s

November 2016 announcement that the Company had faced “some operational challenges,”

including “unplanned outages in the third quarter [2016],” but while U.S. Steel’s stock price was

still artificially inflated by the Secondary Public Offering and Defendant Longhi’s tempering,

unequivocal assertion on a November 2, 2016 conference call that: “no, we have not been under-

spending…we’ve been investing appropriately [and] moving to minimize the conditions that

we experienced in the past quarter, which is unplanned events.” (Emphasis added). Defendants

have not sold a single share of U.S. Steel common stock before or after the Class Period.

       375.    These trades throughout the Class Period were highly unusual in both timing and

amount, and correlated with market moving events or dates on which Defendants Longhi and

Burritt would likely be in possession of material non-public information. Longhi and Burritt also

traded, in parallel, approximately $25 million of personally held common stock over the course of

only two weeks, immediately following their partial disclosure of “operational issues,” and

“unplanned outages.” Further, Burritt sold approximately $8,363,327 of common stock on

February 21, 2017, only eight days before he took over day-to-day control of the Company.



                                                130
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 137 of 158



               1. Individual Defendant Longhi’s Insider Sales

       376.    During the Class Period and in the span of five total sales over only eight trading

days, Individual Defendant Longhi sold 443,250 shares of U.S. Steel common stock, representing

fifty-seven percent (57%) of his holdings for total proceeds of $14,930,871.40, all while in the

possession of material non-public information and while the price of U.S. Steel’s common stock

was artificially inflated as a result of the U.S. Steel Defendants’ materially false and misleading

statements. Individual Defendant Longhi’s Class Period sales are reflected in the following table:

        Date           No.       Price     Proceeds      10b5-1        Correlating Events
                     Shares                              Plan
      November       176,040     $32.25    $5,677,290     No.   The Company’s first
       28, 2016                                                 tempered, partial disclosure of
                                                                “operational challenges” and
                                                                “unplanned outages,”
                                                                occurred on November 1,
                                                                2016.
      November       101,160     $32.24    $3,261,398     No.   Same as above.
       28, 2016
     December 5,      54,500     $35.00    $1,907,500      No.    Same as above.
         2016
     December 7,      53,450     $36.18    $1,933,821      No.    Same as above.
         2016
     December 7,      58,100     $37.02    $2,150,862      No.    Same as above.
         2016

       377.    Individual Defendant Longhi was appointed CEO of U.S. Steel in September 2013,

and did not sell a single share of U.S. Steel common stock until he sold 443,250 shares over the

course of five transactions, during eight trading days, all while the price of U.S. Steel was

artificially inflated by his own false and misleading statements. Defendant Longhi has not sold a

single share of U.S. Steel common stock since the truth regarding U.S. Steel’s business was

disclosed in April 2017.

       378.    On May 8, 2017, U.S. Steel announced that Longhi would be retiring as CEO,

effective immediately.


                                               131
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 138 of 158



               2. Individual Defendant Burritt’s Insider Sales

       379.    During the Class Period and in the span of just four total sales, over only eight

trading days, Individual Defendant Burritt sold 256,421 shares of U.S. Steel common stock,

representing sixty-four percent (64%) of his holdings for total proceeds of $10,049,543.06, all

while he was in possession of material non-public information and while the price of U.S. Steel’s

common stock was artificially inflated as a result of Defendants’ materially false and misleading

statements. Individual Defendant Burritt’s Class Period sales are reflected in the following table:

      Date          No.       Price      Proceeds     10b5-1          Correlating Events
                   Shares                             Plan
   November        51,791    $32.56 $1,686,315        No.     • The Company’s first
    23, 2016                                                      tempered, partial disclosure
                                                                  of “operational challenges”
                                                                  and “unplanned outages,”
                                                                  occurred just weeks
                                                                  earlier, on November 1,
                                                                  2016.
   November       10b5-1 Trading Plan Established for February 21, 2017.
    29, 2016
  February 21,    152,810     $40.87    $6,245,344      Yes.     • Specifics regarding asset
      2017                                                         revitalization plan first
                                                                   disclosed in January 2017
                                                                 • While the trade occurs in
                                                                   February 2017, the plan
                                                                   was adopted at the time of
                                                                   the same above suspicious
                                                                   circumstances.
                                                                 • Burritt assumes day
                                                                   to day control of the
                                                                   Company on
                                                                   February 28, 2017.
  February 21,     33,560     $40.87    $1,371,597      Yes.     • Same as above.
     2017
  February 21,     18,260     $40.87     $746,383       Yes.     • Same as above.
     2017

       380.    Individual Defendant Burritt was appointed CFO of U.S. Steel in September 2013,

and did not sell a single share of U.S. Steel common stock until he sold 256,421 shares over the



                                                132
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 139 of 158



course of four transactions, over only eight trading days, all while the price of U.S. Steel stock was

artificially inflated by his own false and misleading statements. Defendant Burritt has not sold a

single share of U.S. Steel common stock since the truth regarding U.S. Steel’s business was

disclosed in April 2017.

       381.    For those stock sales on February 21, 2017 that Burritt made pursuant to a 10b5-1

plan established on November 29, 2017, the circumstances under which the plans were created

belies any inference that it was established in good faith. The plan in question was entered into

during the Class Period, shortly after U.S. Steel’s November 2016 announcement that the

Company had faced “some operational challenges,” including “unplanned outages in the third

quarter [2016].”

       382.    Moreover, Defendant Burritt’s 10b5-1 trades were highly irregular in terms of the

number of shares sold in that they all occurred on one day. Sales pursuant to a trading plan should

occur with a prescribed, regular pattern of stock sales, such as 500 shares a month on the 10th day

of the month. This was not the case here. As reflected in the chart above, Defendant Burritt’s trades

all occurred on one day – seven days before Burritt was appointed COO and took control of day-

to-day management of U.S. Steel – and thus, these trades are inherently suspicious.

           B. The Individual Defendants Had Motive to Inflate the Desperately Needed
              Proceeds from the Secondary Public Offering

       383.    The Individual Defendants were further motivated to engage in the fraudulent

course of conduct alleged herein in order to complete the Secondary Public Offering on August

15, 2016, at the artificially inflated price of $23.00 per share, raising net proceeds of $482 million.

Immediately prior to the Secondary Public Offering, the Individual Defendants or U.S. Steel

expressly assured investors that: (i) “there has been and will be sustainable cost improvements

through efficiency and investments in reliability centered maintenance.” See July 29, 2015 Q&A


                                                 133
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 140 of 158



Packet (Emphasis added); and (ii) “we have experienced fewer unplanned outages and lower

maintenance costs…We are creating a more reliable and agile operating base.” See July 26, 2016

Earnings Presentation (Emphasis added).

        384.     Yet simultaneously, while testifying before the International Trade Commission,

the Defendants also expressly acknowledged that “the investments that we need to make are being

– we’re not able to make them right now.” 30 (Emphasis added). In November of 2016, while

announcing the third quarter 2016 results, Defendants revealed that the Company had experienced

“operational challenges,” including “unplanned outages in the third quarter [2016],” meaning

during the time of the August 2016 SPO. To make matters worse, when marketing the Secondary

Public Offering to shareholders, the Company stated that it intended to “use the net proceeds from

the offering for financial flexibility,” yet Defendant Longhi belatedly revealed that U.S. Steel

actually conducted the SPO to fund “an asset revitalization plan large enough to resolve our

issues,” thus admitting undisclosed operational issues existed at the time of the SPO, while the

Company was trumpeting U.S. Steel’s “fewer unplanned outages and lower maintenance

costs….[and] more reliable and agile operating base.” See July 26, 2016 Earnings Presentation

(Emphasis added).

        385.     Without the U.S. Steel Defendants’ misrepresentations, the Secondary Public

Offering would have been significantly less successful given the true nature of the Company’s

assets and equipment. Indeed, Defendants purposefully masked the true condition of its assets to

investors while misrepresenting the purpose of the SPO—in order to remedy the very same

problems that U.S. Steel faced.




30
  See Robert Kopf, U.S. Steel, August 18, 2015 Transcript in Cold-Rolled Steel Flat Products from Brazil, China,
India, Japan Korea, Russia and the United Kingdom (Investigation Nos. 701- TA-540-544 and 731-TA-1283-1290).


                                                      134
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 141 of 158



            C. The Individual Defendants Had Motive to Satisfy U.S. Steel’s Obligations
               Under the Credit Facility

        386.    Defendants also had motive to mispresent the Company’s financial and operational

position in order to maintain its credit facilities as the Company continued to experience

“negligible free cash flow,” record year-over-year losses, and a stunning year-end 2015 loss of

$1.5 billion, marking the Company’s failure to turn a profit in the last six out of seven years. During

the Class Period, U.S. Steel’s liquidity included cash and cash equivalents, amounts available

under a $1.5 Billion Credit Facility, and amounts available under USSK credit facilities. For the

2016 fiscal year, approximately 48% of U.S. Steel’s purported $2.9 billion in liquidity was

attributable to the credit facilities.

        387.    As may be expected, these credit facilities came with strings attached – namely,

that in order to draw on the credit facilities, U.S. Steel had to maintain certain financial covenants

or risk reduction of the available credit. And in fact, due to the Company’s poor financial

performance over the 2015 and 2016 fiscal years, U.S. Steel had repeatedly failed to meet the

financial covenants required to draw on its credit facilities, reducing the overall liquidity available

to the Company. For instance, Defendants admitted in the 2016 Annual Report:

        [S]ince the value of our inventory and trade accounts receivable less specified
        reserves calculated in accordance with the Third Amended and Restated Credit
        Agreement do not support the full amount of the facility at December 31, 2016,
        the amount available to the Company under this facility was reduced by $227
        million. Additionally, U. S. Steel must maintain a fixed charge coverage ratio of at
        least 1.00 to 1.00 for the most recent four consecutive quarters when availability
        under the Third Amended and Restated Credit Agreement is less than the greater
        of 10 percent of the total aggregate commitments and $150 million. Based on the
        most recent four quarters as of December 31, 2016, we would not meet this
        covenant. So long as we continue to not meet this covenant, the amount available
        to the Company under this facility is effectively reduced by $150 million.

(Emphasis added).

        388.    The Third Amended and Restated Credit Agreement, dated July 27, 2015,


                                                 135
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 142 of 158



governing the $1.5 Billion Credit Facility also stipulated, among other things, that U.S. Steel

must provide materially accurate financial information (Section 5.01) and maintain all material

properties in good working order or risk default and termination of the facility (Section 5.04).

       389.    Given U.S. Steel’s increasingly precarious financial condition by the end of 2015,

Defendants had every motive to make the false assurances relating to its financial and operational

condition and keep U.S. Steel out of bankruptcy in the face of a remarkable $1.5 billion year-end

2015 loss.

             D. The Individual Defendants Had Motive to Preserve Their Excessive
                Compensation

       390.    The Individual Defendants were motivated to engage in the alleged fraudulent

scheme and issue materially false and misleading statements and/or omit material facts in order to

maximize their individual profits through executive compensation that was, as described in the

Company’s 2017 Definitive 14A Proxy Statement filed with the SEC on March 14, 2017 (“2017

Proxy Statement”), “designed to attract, reward and retain executives who make significant

contributions through operational and financial achievements aligned with the goals and

philosophy of our Carnegie Way transformation,” as part of U.S. Steel’s “strong pay-for-

performance compensation culture.”

       391.    Throughout the Class Period, in addition to their substantial, guaranteed salaries

and considerable perquisites, Defendants Longhi and Burritt were granted excessive equity awards

and other compensation that was ostensibly based on performance—all while ensuring the public

did not understand or appreciate their failure to invest in necessary capital expenditures and

maintenance needs that would have allowed U.S. Steel to realize the upside of the turnaround in

the steel market the way the Company’s competitors did.

       392.    In particular, the Individual Defendants reaped millions of dollars from incentive-


                                                136
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 143 of 158



based compensation tied to the Company’s performance and certain performance metrics,

including total shareholder return (“TSR”), which is derived from stock price appreciation and

dividends paid. As disclosed in the 2017 Proxy Statement, a corporate governance highlight is that

“Executive Compensation [Is] Driven by Pay-For-Performance Philosophy” pursuant to which the

U.S. Steel’s named executive officers, including Longhi and Burritt, were eligible to receive cash

and equity grants that were based on certain metrics, including TSR, as well as grants of restricted

stock units linked to stock price performance and stock options measured relative to appreciation

in stock price. According to the 2017 Proxy Statement, the Individual Defendants’ compensation

is determined by means of “a strong pay-for-performance approach that links financial

performance to the incentive opportunities realized by our executives.”

       393.    Payment of performance compensation was purportedly justified by certain

“highlights and accomplishments from 2016” identified in the 2017 Proxy, including:

       •   Our stock price increased by more than 300%, reflecting strong execution
           on our strategy and improved market conditions
       •   Realized $745 million of additional Carnegie Way benefits in 2016, building
           upon the $575 million and $815 million in Carnegie Way benefits realized
           in 2014 and 2015, respectively, underscoring the success of this
           transformational process
       •   Ended 2016 with positive operating cash flow of $727 million and adjusted
           EBITDA of $510 million, despite beginning the year at historically low steel
           prices and facing the lowest full year average realized prices since 2004
       •   Strong year-end liquidity of approximately $2.9 billion, including cash on
           hand of $1.5 billion, which supports our goal of maintaining a healthy
           balance sheet
       •   Reduced long-term debt by over $100 million in 2016 which contributed to
           the reduction of net debt by more than 50% since 2013
       •   Successfully completed a $980 million debt offering and a $500 million
           equity offering, which provide for future financial flexibility
       •   Improved working capital by nearly $600 million, and over $1 billion over
           the last two years.
       •   Continued to aggressively address unfair trade practices through landmark


                                                137
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 144 of 158



           legal action, including leading industry efforts to clarify and enforce existing
           laws.
       •   Out-performed the BLS and AISI industry safety benchmarks in both OSHA
           Recordable Days and Days Away From Work.
(Emphasis added).

       394.    Nevertheless, the Company saw fit to link some compensation to so-called

“negative benchmarks,” whereby executives would still hit their targets even if the Company lost

millions. As reported by Bloomberg in an article entitled “How to Lose Millions and Still Get Your

Bonus,” the lax performance targets resulted in fat payouts:

       Senior Vice Presidents Douglas Matthews and James E. Bruno would be awarded
       100 percent bonus payouts if the company’s flat-rolled division, its largest
       operating segment, lost $15 million in 2016. That reflected the bad year the unit
       had in 2015, when it lost $237 million.

       But as it happened, the steel market rebounded and the flat-rolled unit made $345
       million before interest and taxes. Their cash payments as a result hit 175 percent of
       targets. Chief Executive Officer Mario Longhi got a $4.53 million bonus, his
       biggest ever, reflecting total company net income that was more than double the
       target.

       “In sectors like steel, your compensation program can be completely wrong just a
       couple of months later,” said Brent Longnecker, CEO of compensation advisory
       firm Longnecker & Associates. “It’s so fluid that you have to watch it constantly.”

(Emphasis added).

       395.    Separate and apart from the fact that Defendants Longhi and Burritt received

excessive compensation that was partially linked to the artificially inflated price of the Company’s

stock during the Class Period, the compensation and bonuses received by the Individual

Defendants was materially excessive when compared to compensation opportunities available to

the highest paid executives and board members at U.S. Steel’s self-identified peers.

       396.    For 2016, Defendant Longhi received a $1.5 million salary, in addition to stock

awards worth $2,837,507, option awards worth $1,425,049, non-equity incentive plan



                                                138
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 145 of 158



compensation worth $4,528,125, and other compensation worth $632,670, for a total

compensation package worth $10,923,351. As seen below, this compensation package was larger

than that paid to any CEO of a comparably-sized company in U.S. Steel’s self-selected peer group.

       397.    Indeed, Longhi made approximately 2.67 times as much as the CEO of Alcoa Inc.,

which is roughly 2.38 times the size of U.S. Steel:

                                   2016 CEO Compensation
                                              Market Capitalization           CEO
                     Company
                                                   (09 13 17)           Compensation $
     The Goodyear Tire & Rubber Company 8.13B                           19,798,104
     Deere & Company                          37.73B                    18,642,871
     Ingersoll-Rand Plc                       22.92B                    16,372,314
     Whirlpool Corp.                          12.83B                    16,148,142
     Freeport-McMoRan Copper & Gold Inc. 20.16B                         15,982,666
     Illinois Tool Works Inc.                 49.22B                    14,839,529
     Lear Corp.                               10.7B                     14,443,535
     Cummins Inc.                             27.81B                    13,419,856
     International Paper Company              23.19B                    13,300,308
     Eaton Corporation plc                    33.32B                    13,037,109
     Textron Inc.                             13.86B                    12,672,171
     PPG Industries Inc.                      26.95B                    12,468,674
     Eastman Chemical Co.                     12.4B                     11,398,067
     US Steel Corporation (Longhi)            4.66B                     10,923,351
     Parker-Hannifin Corporation              22.36B                    10,786,328
     Nucor Corporation                        17.121B                   10,627,499
     Weyerhaeuser Co.                         24.93B                    10,338,963
     Reliance Steel & Aluminum Co.            5.38B                     10,281,585
     Terex Corp.                              3.82B                     9,970,048
     Masco Corporation                        11.95B                    9,765,728
     Cliffs Natural Resources Inc.            2.19B                     9,536,481
     PACCAR Inc.                              24.29B                    7,666,020
     Commercial Metals Company                2.07B                     7,243,610
     Schnitzer Steel Industries, Inc.*        702.88M                   7,070,553
     Steel Dynamics Inc.                      8.12B                     6,563,182
     AK Steel Holding Corporation             1.81B                     5,944,407
     Navistar International Corporation       3.81B                     4,895,853
     Allegheny Technologies Inc.              2.46B                     4,870,954
     TimkenSteel Corporation*                 635.28M                   4,467,849
     Worthington Industries, Inc.*            3.2B                      4,152,472
     Alcoa Inc.                               11.13B                    4,085,956
     Carpenter Technology Corporation*        1.9B                      3,236,919


                                               139
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 146 of 158



     Olympic Steel Inc.*                       204.328M                953,984


      * denotes a company included in U.S. Steel’s performance pay group, but not its
     compensation pay group. Peer Johnson Controls Inc. is excluded because it is no
     longer publicly traded.

       398.   Defendant Burritt was similarly overcompensated in 2016, a year in which he drew

an $800,000 salary and received stock awards worth $891,720, option awards worth $447,864,

non-equity incentive compensation worth $1,820,000, and other compensation worth $116,000,

for a total compensation package worth $4,075,589:


                                    2016 CFO Compensation
                                               Market Capitalization        CFO
                     Company                        (09 13 17)          Compensation $
     Eaton Corporation plc                    33.32B                        8,673,939
     Freeport-McMoRan Copper & Gold Inc. 20.16B                             8,309,573
     The Goodyear Tire & Rubber Company 8.13B                               5,105,271
     International Paper Company              23.19B                        4,874,850
     Textron Inc.                             13.86B                        4,728,559
     Lear Corp.                               10.7B                         4,497,603
     Cummins Inc.                             27.81B                        4,445,105
     Parker-Hannifin Corporation              22.36B                        4,394,354
     PACCAR Inc.                              24.29B                        4,307,479
     Weyerhaeuser Co.                         24.93B                        4,295,920
     Illinois Tool Works Inc.                 49.22B                        4,256,700
     Deere & Company                          37.73B                        4,106,705
     US Steel Corporation                     4.66B                         4,075,589
     Ingersoll-Rand Plc                       22.92B                        3,999,933
     Eastman Chemical Co.                     12.4B                         3,823,324
     Alcoa Inc.                               11.13B                        3,643,612
     Masco Corporation                        11.95B                        3,503,171
     PPG Industries Inc.                      26.95B                        3,496,428
     Reliance Steel & Aluminum Co.            5.38B                         3,398,997
     Steel Dynamics Inc.                      8.12B                         3,398,514
     Whirlpool Corp.                          12.83B                        3,358,503
     Nucor Corporation                        17.121B                       3,268,262
     Terex Corp.                              3.82B                         2,519,193
     Worthington Industries, Inc.*            3.2B                          2,411,187
     Cliffs Natural Resources Inc.            2.19B                         2,174,187
     Schnitzer Steel Industries, Inc.*        702.88M                       2,059,967


                                             140
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 147 of 158



     AK Steel Holding Corporation                  1.81B                           1,923,618
     Navistar International Corporation            3.81B                           1,740,121
     Allegheny Technologies Inc.                   2.46B                           1,600,146
     Commercial Metals Company                     2.07B                           1,481,785
     TimkenSteel Corporation*                      635.28M                           864,197
     Carpenter Technology Corporation*             1.9B                              772,017
     Olympic Steel Inc.*                           204.328M                          608,717

     * denotes a company included in U.S. Steel’s performance pay group, but not its
     compensation pay group. Peer Johnson Controls Inc. is excluded because it is no
     longer publicly traded.

          399.   As with Longhi, Burritt also received more compensation than any CFO of a

company similarly situated in terms of market capitalization. Indeed, Burritt earned just $30,000

less than the CFO of Deere & Company, a company more than eight times the size of U.S. Steel.

          400.   As such, the Individual Defendants had a considerable incentive to take steps to see

that the stock price remained high, including their abject failure to properly invest in the Company

so that its performance could improve concomitant with steel prices. It was only when U.S. Steel’s

abysmal earnings came out that the truth could no longer be concealed, and Defendants Longhi

and Burritt began to reveal the truth of the dire situation, safeguarding their cash cow as long as

possible.

                                        LOSS CAUSATION

          401.   During the Class Period, the Individual Defendants materially misled the investing

public, thereby inflating the price of U.S. Steel’s common stock, by publicly issuing false and/or

misleading statements and/or omitting to disclose material facts necessary to make their own

statements, as set forth herein, not false and/or misleading. Said statements and omissions were

materially false and/or misleading in that they failed to disclose material adverse information

and/or misrepresented the truth about U.S. Steel’s business, operations, and prospects as alleged

herein.



                                                 141
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 148 of 158



       402.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiffs and other members of the Class. As described herein, during the

Class Period, the Defendants named in this Action made or caused to be made a series of materially

false and/or misleading statements concerning U.S. Steel’s Carnegie Way initiative, maintenance

spending, capital investments, plant outages and business prospects. The Individual Defendants’

statements were false and misleading in that the Company was deferring needed maintenance and

facility upgrades in order to improve its bottom line and financial performance and was not

“positioned” to perform adequately under the demand of improved market conditions. These

material misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its well-being and prospects, thus causing

the Company’s stock to be overvalued and artificially inflated at all relevant times. The materially

false and/or misleading statements made by Defendants during the Class Period resulted in

Plaintiffs and other members of the Class purchasing the Company’s stock at artificially inflated

prices, thus causing the damages complained of herein. For example:

       •   On April 26, 2016, the Company issued the April 2016 Press Release, in which
           Defendants falsely stated that U.S. Steel was improving the “reliability of [its]
           operations” and that the Company was “well-positioned to benefit from
           currently improving market conditions.” In connection with the April 2016
           Press Release the Company also released the Q1 2016 Earnings Presentation in
           which Defendants falsely stated that “benefits are starting to be reflected in
           fewer unplanned outages and lower maintenance costs” and that U.S. Steel was
           undertaking “operating updates” at steelmaking facilities, flat-rolled facilities,
           tubular facilities, and U.S. Steel Europe. In response to these misrepresentations
           the Company’s stock price increased approximately 10% from a closing price
           of $18.49 per share on April 26, 2016 to $20.30 on May 2, 2016.

       •   In response to the July 2016 Press Release, in which Defendants falsely stated
           that the Carnegie Way had resulted in “significant improvements” to U.S.
           Steel’s earning power and that the Company would be able to take advantage
           of an increasing market in that “[U.S. Steel’s] net earnings and adjusted
           EBITDA” will stay consistent with “changes in market conditions,” the

                                                142
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 149 of 158



           Company’s stock price increased 19.78% from a closing price of $22.95 per
           share on July 26, 2016 to$27.49 per share on July 29, 2016.

       •   In response to the November 2016 Call, in which Defendant Longhi falsely
           stated that the Company had “not been under-spending” and that U.S. Steel was
           “investing appropriately in making sure that everything that we know is being
           addressed and moving to minimize…unplanned events,” the Company’s
           stock price increased 15.77% from a closing price of $17.82 per share on
           November 2, 2016 to $20.63 per share on November 7, 2016.

       403.    During the Class Period, as detailed herein, the Individual Defendants engaged in

a scheme to deceive the market and perpetuate a course of conduct that caused the price of U.S.

Steel shares to be artificially inflated by failing to disclose and/or misrepresenting the adverse facts

detailed herein. As the U.S. Steel Defendants’ misrepresentations and fraudulent conduct were

disclosed and became apparent to the market, the artificial inflation in the price of U.S. Steel shares

was removed, and the price of U.S. Steel shares fell. For example:

       •   In response to the April 24, 2017 Press Release, disclosing abysmal financial
           results of a net loss of $180 million, or $1.03 per diluted share due to, in part,
           “operating challenges at [the Company’s] Flat-Rolled facilities” preventing
           U.S. Steel from benefiting from improved market conditions, the Company’s
           stock price decreased a tremendous 38.38% from $31.11 per share on April 25,
           2017 to a low of $19.17 per share on May 18, 2017. Additionally, the loss in
           the price of U.S. Steel common stock from a closing price of $31.11 on April
           25, 2017 to $22.78 on April 26, 2017 represented the steepest drop in price since
           1991.

       404.    As a result of their purchases of U.S. Steel stock during the Class Period at

artificially inflated prices, Plaintiffs, and the other Class members suffered economic loss, i.e.,

damages, under the federal securities laws. The timing and magnitude of the price decline in U.S.

Steel shares negate any inference that the loss suffered by Plaintiffs and the other Class members

was caused by changed market conditions, macroeconomic or industry factors, or Company-

specific facts unrelated to the Defendants’ fraudulent conduct.

                               CLASS ACTION ALLEGATIONS

       405.    Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure 23(a) and

                                                  143
           Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 150 of 158



(b)(3) on behalf of a class of all persons or entities that purchased or otherwise acquired U.S. Steel

publicly traded securities between January 27, 2016 and April 25, 2017, inclusive, seeking to

pursue remedies under the Exchange Act (the “Class”). Excluded from the Class are U.S. Steel

and its subsidiaries and affiliates, and their respective officers and directors at all relevant times,

and any of their immediate families, legal representatives, heirs, successors, or assigns, and any

entity in which any Defendant has or had a controlling interest.

       406.     Because U.S. Steel securities were actively traded on the NYSE, the members of

the Class are so numerous that joinder of all Class members is impracticable. While the exact

number of Class members is unknown at this time and can only be ascertained through discovery,

Plaintiffs believe that there are hundreds or thousands of Class members. As of February 23, 2017,

there were 174,290,761 shares of U.S. Steel common stock outstanding. Members of the Class

may be identified from records maintained by U.S. Steel or its transfer agent and may be notified

of the pendency of this action by mail, using forms of notice customarily used in securities class

actions.

       407.     Plaintiffs’ claims are typical of those of the members of the Class, as all Class

members have been similarly affected by Defendants’ wrongful conduct as alleged herein.

Moreover, Plaintiffs will fairly and adequately protect the interests of the Class and have retained

counsel competent and experienced in class action and securities litigation.

       408.     Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual Class members. These common questions include:

       a. Whether Defendants violated the federal securities laws as alleged herein;

       b. Whether Defendants’ statements to the investing public during the Class Period

             misrepresented material facts about U.S. Steel’s business and operations;



                                                 144
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 151 of 158



       c. Whether Defendants’ public statements to the investing public during the Class Period

           omitted material facts necessary to make the statements made, in light of the

           circumstances under which they were made, not misleading;

       d. Whether the Individual Defendants caused U.S. Steel to issue false and misleading SEC

           filings and public statements during the Class Period;

       e. Whether the Defendants acted knowingly or recklessly in issuing false and misleading

           SEC filings and public statements during the Class Period;

       f. Whether the prices of U.S. Steel securities during the Class Period were artificially

           inflated because of the Defendants’ conduct complained of herein; and

       g. Whether the members of the Class have sustained damages and, if so, the proper

           measure of damages.

       409.    A class action is superior to all other available methods for the fair and efficient

adjudication of this matter as joinder of all Class members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                               NO STATUTORY SAFE HARBOR

       410.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Amended

Class Action Complaint. The statements alleged to be false and misleading herein all relate to then-

existing facts and conditions. In addition, to the extent certain of the statements alleged to be false

may be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors that



                                                 145
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 152 of 158



could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of U.S. Steel who knew that the statement was false when made.

               APPLICABILITY OF FRAUD ON THE MARKET DOCTRINE

        411.    The market for U.S. Steel securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, U.S. Steel securities traded at artificially inflated prices during the Class Period. Plaintiffs

and other members of the Class purchased or otherwise acquired the Company’s stock relying

upon the integrity of the market price of U.S. Steel and market information relating to the

Company, and have been damaged thereby.

        412.    During the Class Period, the artificial inflation of U.S. Steel securities was caused

by the material misrepresentations and/or omissions particularized in this Amended Class Action

Complaint causing the damages sustained by Plaintiffs and other members of the Class. As

described herein, during the Class Period, the Defendants named in this Action made or caused to

be made a series of materially false and/or misleading statements about U.S. Steel’s business,

prospects, and operations. These material misstatements and/or omissions created an

unrealistically positive assessment of U.S. Steel and its business, operations, and prospects, thus

causing the price of the Company’s stock to be artificially inflated at all relevant times, and when

disclosed, negatively affected the value of the Company shares. The Defendants’ materially false



                                                   146
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 153 of 158



and/or misleading statements during the Class Period resulted in Plaintiffs and other members of

the Class purchasing the Company’s stock at such artificially inflated prices, and each of them has

been damaged as a result.

       413.    At all relevant times, the market for U.S. Steel securities was an efficient market

for the following reasons:

       a. U.S. Steel common stock met the requirements for listing, and was listed and actively

           traded on the NYSE, a highly efficient and automated market;

       b. As a regulated issuer, U.S. Steel filed periodic public reports with the SEC and the

           NYSE;

       c. U.S. Steel communicated with public investors via established market communication

           mechanisms, including through regular dissemination of press releases on the national

           circuits of major newswire services and through other wide-ranging public disclosures,

           such as communications with the financial press and other similar reporting services;

       d. During the Class Period, on average, over tens of millions of U.S. Steel shares were

           traded on a weekly basis. On news days, the Company’s trading volume increased into

           the hundreds of millions, reflecting an active trading market for U.S. Steel common

           stock and investors’ expectations being impounded into the stock price; and

       e. The proportion of statistically significant stock price movement days for U.S. Steel

           common stock on news days is significantly over the proportion of non-news days and,

           thus, U.S. Steel common stock is more likely to have a statistically significant return

           on a day with news than no-news, consistent with an informationally efficient market.




                                               147
         Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 154 of 158



                                              COUNT I

For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against U.S. Steel and
                                 the Individual Defendants

         414.   Plaintiffs reallege each allegation as if fully set forth herein.

         415.   This claim is brought under §10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and

Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against U.S. Steel, Longhi,

Burritt, and Lesnak (the “Count I Defendants”).

         416.   The Count I Defendants: (a) employed devices, schemes and artifices to defraud;

(b) made untrue statements of material fact and/or omitted material facts necessary to make the

statements made not misleading; and (c) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon Plaintiffs and the Class, in violation of §10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

         417.   The Count I Defendants individually and in concert, directly and indirectly, by the

use, means or instrumentalities of interstate commerce and/or the mails, engaged and participated

in a continuous course of conduct to conceal non-public, adverse material information about the

Company’s outlook and condition, as reflected in the misrepresentations and omissions set forth

above.

         418.   The Count I Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and misleading; knew that such statements or documents would be issued or disseminated to

the investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of the Company, their

control over, and/or receipt and/or modification of the Company’s allegedly materially misleading


                                                  148
          Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 155 of 158



statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning the Company, participated in the fraudulent scheme alleged

herein.

          419.   Individual Defendants, who are the senior officers and/or directors of the Company,

had actual knowledge of the material omissions and/or the falsity of the material statements set

forth above, and intended to deceive Plaintiffs and the other members of the Class, or, in the

alternative, acted with reckless disregard for the truth when they failed to ascertain and disclose

the true facts in the statements made by them, or other personnel of the Company to members of

the investing public, including Plaintiffs and the Class.

          420.   As a result of the foregoing, the market price of U.S. Steel securities was artificially

inflated during the Class Period. In ignorance of the falsity of the Company’s and the Individual

Defendants’ statements, Plaintiffs and the other members of the Class relied on the statements

described above and/or the integrity of the market price of U.S. Steel securities during the Class

Period in purchasing U.S. Steel securities at prices that were artificially inflated as a result of the

Company’s and the Individual Defendants’ false and misleading statements.

          421.   Had Plaintiffs and the other members of the Class been aware that the market price

of U.S. Steel securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased U.S.

Steel securities at the artificially inflated prices that they did, or at all.

          422.   As a result of the wrongful conduct alleged herein, Plaintiffs and the other members

of the Class have suffered damages in an amount to be established at trial.

          423.   By reason of the foregoing, the Company and the Individual Defendants have



                                                    149
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 156 of 158



violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

the Plaintiffs and the other members of the Class for substantial damages which they suffered in

connection with their purchases of U.S. Steel securities during the Class Period.

                                            COUNT II

 For Violations of Section 20(a) of the Exchange Act Against U.S. Steel and the Individual
                                         Defendants
      424. Plaintiffs reallege each allegation as if fully set forth herein.

       425.    This claim is brought under § 20(a) of the Exchange Act, 15 U.S.C. § 78t, against

U.S. Steel, Longhi, Burritt, and Lesnak (the “Count II Defendants”).

       426.    Each of the Count II Defendants, by reason of their status as senior executive

officers and/or directors of U.S. Steel, directly or indirectly, controlled the conduct of the

Company’s business and its representations to Plaintiffs and the Class, within the meaning of §

20(a) of the Exchange Act. The Count II Defendants directly or indirectly controlled the content

of the Company’s SEC statements and press releases related to Plaintiffs and the Class’

investments in U.S. Steel securities within the meaning of §20(a) of the Exchange Act. Therefore,

the Count II Defendants are jointly and severally liable for the Company’s fraud, as alleged herein.

       427.    The Count II Defendants controlled and had the authority to control the content of

the Company’s SEC statements and press releases. Because of their close involvement in the

everyday activities of the Company, and because of their wide-ranging supervisory authority, the

Count II Defendants reviewed or had the opportunity to review these documents prior to their

issuance, or could have prevented their issuance or caused them to be corrected.

       428.    The Count II Defendants knew or recklessly disregarded the fact that U.S. Steel’s

representations were materially false and misleading and/or omitted material facts when made. In

so doing, the Count II Defendants did not act in good faith.



                                                150
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 157 of 158



       429.     By virtue of their high-level positions and their participation in and awareness of

U.S. Steel’s operations and public statements, the Count II Defendants were able to and did

influence and control U.S. Steel’s decision-making, including controlling the content and

dissemination of the documents that Plaintiffs and the Class contend contained materially false

and misleading information and on which Plaintiffs and the Class relied.

       430.     The Count II Defendants had the power to control or influence the statements made

giving rise to the securities violations alleged herein, and as set forth more fully above.

       431.     As set forth herein, the Count II Defendants each violated § 10(b) of the Exchange

Act and Rule 10b-5, thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Count II Defendants are also liable pursuant to § 20(a) of the

Exchange Act.

       432.     As a direct and proximate result of the Count II Defendants’ wrongful conduct,

Plaintiffs and the Class suffered damages in connection with their purchase of U.S. Steel securities.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.       Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying the Plaintiffs as the Class representatives;

       B.       Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.       Awarding Plaintiffs and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.       Awarding such other relief as the Court may deem just and proper.




                                                 151
        Case 2:19-cv-00469-CB Document 1 Filed 04/24/19 Page 158 of 158



                                         JURY DEMAND

       In accordance with Fed. R. Civ. P. 38(b), Plaintiffs demand a jury trial of all issues

involved, now, or in the future, in this action.

Dated: April 24, 2019                                    Respectfully submitted,

     LEVI & KORSINSKY, LLP                               __/s/ Vincent Coppola________________
     Shannon L. Hopkins                                  Vincent Coppola, Esquire
     Nancy A Kulesa                                      Penn. Attorney # 50181
     Stephanie A. Bartone                                513 Court Place
     Gregory M. Potrepka                                 Pittsburgh, PA 15219
     1111 Summer Street, Suite 403
     Stamford, Connecticut 06905
     Tel.: (203) 992-4523
     Fax: (212) 363-7171
     shopkins@zlk.com

                                        Counsel for Plaintiffs




                                                   152
